Exhibit 10.1





--------------------------------------------------------------------------------



$130,000,000 SENIOR SECURED CREDIT FACILITIES
CREDIT AGREEMENT
dated as of March 19, 2018,
among
CARBONITE, INC.
as the Borrower,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO,
and
SILICON VALLEY BANK,
as Administrative Agent, Issuing Lender, and Swingline Lender

--------------------------------------------------------------------------------



SILICON VALLEY BANK
AND CITIZENS BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners
CITIZENS BANK, N.A.,
as Syndication Agent









--------------------------------------------------------------------------------


Table of Contents








 
 
 
Page


SECTION 1 DEFINITIONS
1


 
 
 
 
 
1.1


Defined Terms
1


 
1.2


Other Definitional Provisions.
34


 
1.3


Pro Forma and Other Calculations.
35


 
1.4


Accounting Terms; GAAP
37


 
 
 
 
SECTION 2 AMOUNT AND TERMS OF REVOLVING COMMITMENTS
37


 
 
 
 
 
2.1


[Reserved].
37


 
2.2


[Reserved].
37


 
2.3


[Reserved].
37


 
2.4


Revolving Commitments.
37


 
2.5


Procedure for Revolving Loan Borrowing
38


 
2.6


Swingline Commitment
38


 
2.7


Procedure for Swingline Borrowing; Refunding of Swingline Loans.
38


 
2.8


Overadvances
40


 
2.9


Fees.
40


 
2.10


Termination or Reduction of Total Revolving Commitments; Total L/C Commitments.
41


 
2.11


Loan Prepayments.
41


 
2.12


Incremental Facilities
42


 
2.13


Conversion and Continuation Options.
44


 
2.14


Limitations on Eurodollar Tranches
45


 
2.15


Interest Rates and Payment Dates.
45


 
2.16


Computation of Interest and Fees.
45


 
2.17


Inability to Determine Interest Rate
45


 
2.18


Pro Rata Treatment and Payments.
46


 
2.19


Illegality; Requirements of Law.
49


 
2.20


Taxes.
51


 
2.21


Indemnity
54


 
2.22


Change of Lending Office
55


 
2.23


Substitution of Lenders
55


 
2.24


Defaulting Lenders.
56


 
2.25


Notes
58


 
 
 
 
SECTION 3 LETTERS OF CREDIT
59


 
 
 
 
 
3.1


L/C Commitment.
59


 
3.2


Procedure for Issuance of Letters of Credit
60


 
3.3


Fees and Other Charges.
60


 
3.4


L/C Participations; Existing Letters of Credit.
61





i



--------------------------------------------------------------------------------

Table of Contents
(continued)






 
 
 
Page


 
3.5


Reimbursement.
62


 
3.6


Obligations Absolute
62


 
3.7


Letter of Credit Payments
63


 
3.8


Applications
63


 
3.9


Interim Interest
63


 
3.10


Cash Collateral
63


 
3.11


Existing Letters of Credit
64


 
3.12


Resignation of the Issuing Lender
64


 
3.13


Applicability of UCP and ISP
65


 
 
 
 
SECTION 4 REPRESENTATIONS AND WARRANTIES
65


 
 
 
 
 
4.1


Financial Condition.
65


 
4.2


No Change
66


 
4.3


Existence; Compliance with Law
66


 
4.4


Power, Authorization; Enforceable Obligations
66


 
4.5


No Legal Bar
66


 
4.6


Litigation
67


 
4.7


No Default
67


 
4.8


Ownership of Property; Liens; Investments
67


 
4.9


Intellectual Property
67


 
4.10


Taxes
67


 
4.11


Federal Regulations
68


 
4.12


Labor Matters
68


 
4.13


ERISA
68


 
4.14


Investment Company Act; Other Regulations
69


 
4.15


Subsidiaries; Capitalization
69


 
4.16


Use of Proceeds
69


 
4.17


Environmental Matters
69


 
4.18


Accuracy of Information, Etc.
70


 
4.19


Security Documents.
70


 
4.20


Solvency; Fraudulent Transfer
71


 
4.21


Regulation H
71


 
4.22


Designated Senior Indebtedness
71


 
4.23


Insurance
71


 
4.24


No Casualty
71


 
4.25


[Reserved]
71


 
4.26


Patriot Act
71


 
4.27


OFAC
71


 
4.28


Anti-Corruption Laws
72


 
 
 
 
 
 
 
 



ii



--------------------------------------------------------------------------------

Table of Contents
(continued)






 
 
 
Page


SECTION 5 CONDITIONS PRECEDENT
72


 
 
 
 
 
5.1


Conditions to Initial Extension of Credit
72


 
5.2


Conditions to Each Extension of Credit
75


 
5.3


Post-Closing Conditions Subsequent
76


 
 
 
 
SECTION 6 AFFIRMATIVE COVENANTS
76


 
 
 
 
 
6.1


Financial Statements
76


 
6.2


Certificates; Reports; Other Information
77


 
6.3


[Reserved].
78


 
6.4


Payment of Obligations; Taxes
78


 
6.5


Maintenance of Existence; Compliance
78


 
6.6


Maintenance of Property; Insurance
79


 
6.7


Inspection of Property; Books and Records; Discussions
79


 
6.8


Notices
79


 
6.9


Environmental Laws.
80


 
6.10


[Reserved]
80


 
6.11


Designation of Subsidiaries
80


 
6.12


Additional Collateral, Etc.
81


 
6.13


Lines of Business
83


 
6.14


Use of Proceeds
84


 
6.15


Designated Senior Indebtedness
84


 
6.16


Anti-Corruption Laws
84


 
6.17


Further Assurances
84


 
 
 
 
SECTION 7 NEGATIVE COVENANTS
84


 
 
 
 
 
7.1


Financial Condition Covenants.
84


 
7.2


Indebtedness
85


 
7.3


Liens
86


 
7.4


Fundamental Changes
88


 
7.5


Disposition of Property
88


 
7.6


Restricted Payments
90


 
7.7


Investments
91


 
7.8


ERISA
94


 
7.9


[Reserved].
94


 
7.10


Transactions with Affiliates
94


 
7.11


Sale Leaseback Transactions
95


 
7.12


Swap Agreements
95


 
7.13


Fiscal Year
95


 
7.14


Negative Pledge Clauses
95





iii



--------------------------------------------------------------------------------

Table of Contents
(continued)






 
 
 
Page


 
7.15


Clauses Restricting Subsidiary Distributions
95


 
7.16


Lines of Business
96


 
7.17


Designation of other Indebtedness
96


 
7.18


[Reserved]
96


 
7.19


[Reserved]
96


 
7.20


Use of Proceeds
96


 
7.21


Subordinated Indebtedness.
96


 
7.22


Anti-Terrorism Laws.
97


 
 
 
 
SECTION 8 EVENTS OF DEFAULT
97


 
 
 
 
 
8.1


Events of Default
97


 
8.2


Remedies upon Event of Default
99


 
8.3


Application of Funds
100


 
 
 
 
SECTION 9 THE ADMINISTRATIVE AGENT
101


 
 
 
 
 
9.1


Appointment and Authority.
101


 
9.2


Delegation of Duties
102


 
9.3


Exculpatory Provisions
102


 
9.4


Reliance by Administrative Agent
103


 
9.5


Notice of Default
103


 
9.6


Non-Reliance on Administrative Agent and Other Lenders
104


 
9.7


Indemnification
104


 
9.8


Agent in Its Individual Capacity
105


 
9.9


Successor Administrative Agent.
105


 
9.10


Collateral and Guaranty Matters
106


 
9.11


Administrative Agent May File Proofs of Claim
107


 
9.12


Reports and Financial Statements.
108


 
9.13


No Other Duties, etc.
108


 
9.14


Survival.
108


 
 
 
 
SECTION 10 MISCELLANEOUS
108


 
 
 
 
 
10.1


Amendments and Waivers.
108


 
10.2


Notices.
110


 
10.3


No Waiver; Cumulative Remedies
112


 
10.4


Survival of Representations and Warranties
112


 
10.5


Expenses; Indemnity; Damage Waiver.
112


 
10.6


Successors and Assigns; Participations and Assignments.
114


 
10.7


Adjustments; Set-off.
118


 
10.8


Payments Set Aside
119





iv



--------------------------------------------------------------------------------

Table of Contents
(continued)






 
 
 
Page


 
10.9


Interest Rate Limitation
119


 
10.10


Counterparts; Electronic Execution of Assignments.
120


 
10.11


Severability
120


 
10.12


Integration
120


 
10.13


GOVERNING LAW
120


 
10.14


Submission to Jurisdiction; Waivers
120


 
10.15


Acknowledgements
121


 
10.16


Releases of Guarantees and Liens.
121


 
10.17


Treatment of Certain Information; Confidentiality
122


 
10.18


Automatic Debits
123


 
10.19


Judgment Currency
123


 
10.20


Patriot Act
123


 
10.21


Fraudulent Transfer
123


 
10.22


Acknowledgement and Consent to Bail-In of EEA Financial Institutions
124

























































v



--------------------------------------------------------------------------------

Table of Contents
(continued)






SCHEDULES
Schedule 1.1A:
Commitments
Schedule 1.1B:
Existing Letters of Credit
Schedule 4.4:
Governmental Approvals
Schedule 4.15:
Subsidiaries
Schedule 4.17:
Environmental Matters
Schedule 4.19(a):
Financing Statements and Other Filings
Schedule 7.2(d):
Existing Indebtedness
Schedule 7.3(f):
Existing Liens
Schedule 7.7(m):
Existing Investments
Schedule 7.10(c):
Affiliate Transactions
Schedule 7.15:
Clauses Restricting Subsidiary Distributions





EXHIBITS
Exhibit A:
Form of Guarantee and Collateral Agreement
Exhibit B:
Form of Compliance Certificate
Exhibit C:
Form of Secretary’s/Managing Member’s Certificate
Exhibit D:
Form of Solvency Certificate
Exhibit E:
Form of Assignment and Assumption
Exhibits F-1 – F-4:
Forms of U.S. Tax Compliance Certificate
Exhibit G:
Reserved
Exhibit H-1:
Form of Revolving Loan Note
Exhibit H-2:
Form of Swingline Loan Note
Exhibit I:
Form of Collateral Information Certificate
Exhibit J:
Form of Notice of Borrowing
Exhibit K:
Form of Notice of Conversion/Continuation











vi



--------------------------------------------------------------------------------








CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”), dated as of March 19, 2018, is entered
into by and among, CARBONITE, INC., a Delaware corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (each a “Lender” and, collectively, the “Lenders”),
SILICON VALLEY BANK (“SVB”), as the Issuing Lender and Swingline Lender, and
SVB, as administrative agent and collateral agent for the Lenders (in such
capacities, the “Administrative Agent”).
RECITALS:
WHEREAS, the Borrower desires to obtain, and SVB and the Lenders agree to
provide upon the terms and conditions specified in this Agreement, a revolving
credit facility in an aggregate amount not to exceed $130,000,000, with
sub-facilities for letters of credit (as a sublimit of the revolving loan
facility) in an aggregate amount not to exceed $10,000,000 and swingline loans
(as a sublimit of the revolving loan facility) in an aggregate amount of
$10,000,000;
WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Administrative Agent, for the ratable benefit of the Secured Parties, a
first priority lien (subject to certain Liens permitted by the Loan Documents)
in substantially all of its assets pursuant to the terms of the Guarantee and
Collateral Agreement and the other Security Documents; and
WHEREAS, each of the Guarantors has agreed to guarantee the Obligations of the
Borrower and to secure its respective Secured Obligations by granting to the
Administrative Agent, for the ratable benefit of the Secured Parties, a first
priority lien (subject to certain Liens permitted by the Loan Documents and
subject to certain limitations described therein) in substantially all of such
Guarantor’s assets pursuant to the terms of the Guarantee and Collateral
Agreement and the other Security Documents.
NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1
DEFINITIONS

1.1    Defined Terms. As used in this Agreement (including the recitals hereof),
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.
“2022 Convertible Senior Notes”: the Borrower’s 2.50% Convertible Senior Notes
due 2022 issued pursuant to that certain Indenture, dated as of April 4, 2017,
among the Borrower and U.S. Bank National Association, as trustee.
“ABR”: for any day, a rate per annum equal to the highest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect for such
day plus 0.50% and (c) the Eurodollar Rate on such day (or, if such day is not a
Business Day, the next preceding Business Day) for a deposit in Dollars with a
maturity of one month plus 1.00%. Any change in the ABR due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Eurodollar Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate, the Federal Funds Effective Rate or the Eurodollar Rate, as
applicable.
“ABR Loans”: Loans, the rate of interest applicable to which is based upon the
ABR.
“Account Debtor”: any Person who may become obligated to any Person under, with
respect to, or on account of, an Account, chattel paper or general intangible
(including a payment intangible). Unless


1



--------------------------------------------------------------------------------





otherwise stated, the term “Account Debtor,” when used herein, shall mean an
Account Debtor in respect of an Account of a Restricted Group Member.
“Accounts”: all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing. Unless otherwise stated, the term “Account,” when used herein, shall
mean an Account of a Restricted Group Member.
“Administrative Agent”: SVB, as the administrative agent under this Agreement
and the other Loan Documents, together with any of its successors in such
capacity in accordance with Section 9.9.
“Affected Lender”: as defined in Section 2.23.
“Affiliate”: with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified; provided, that, neither
the Administrative Agent nor the Lenders shall be deemed Affiliates of the Loan
Parties as a result of the exercise of their rights and remedies under the Loan
Documents.
“Agent Parties”: as defined in Section 10.2(d)(ii).
“Aggregate Exposure”: with respect to any Lender at any time, the amount of such
Lender’s Revolving Commitment (including, without duplication, such Lender’s L/C
Commitment) then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
“Agreement”: as defined in the preamble hereto.
“Agreement Currency”: as defined in Section 10.19.
“Applicable Margin”: commencing on the date on which the Administrative Agent
receives copies of the consolidated financial statements of the Borrower and its
Restricted Subsidiaries in respect of the fiscal quarter of the Borrower ending
March 31, 2018, together with a Compliance Certificate in respect thereof as
contemplated by Section 6.2(b), the rate per annum set forth under the relevant
column heading below:
Consolidated Secured Net Leverage Ratio
Eurodollar Loans
ABR Loans
< 1.00:1.00
1.375%
0.375%
< 1.50:1.00 and ≥ 1.00:1.00
1.625%
0.625%
< 2.00:1.00 and ≥ 1.50:1.00
1.875%
0.875%
< 2.50:1.00 and ≥ 2.00:1.00
2.125%
1.125%
≥ 2.50:1.00
2.375%
1.375%





2



--------------------------------------------------------------------------------





Notwithstanding the foregoing, (a) commencing on the Closing Date until the
delivery of the Compliance Certificate required to be delivered pursuant to
Section 6.2(b) in connection with the fiscal quarter of the Borrower ending
March 31, 2018, the Applicable Margin shall be the rates corresponding to a
Consolidated Secured Net Leverage Ratio less than 1.00:1.00 in the foregoing
table, (b) if the financial statements required by Section 6.1 and the related
Compliance Certificate required by Section 6.2(b) are not delivered by the
respective date required thereunder after the end of any related fiscal quarter
of the Borrower, the Applicable Margin shall be the rates corresponding to a
Consolidated Secured Net Leverage Ratio greater than or equal to 2:50:1.00 in
the foregoing table until such financial statements and Compliance Certificate
are delivered, and (c) no reduction to the Applicable Margin shall become
effective at any time when an Event of Default has occurred and is continuing.
If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, the Administrative Agent
determines that (x) the Consolidated Secured Net Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (y) a proper
calculation of the Consolidated Secured Net Leverage Ratio would have resulted
in different pricing for any period, then (i) if the proper calculation of the
Consolidated Secured Net Leverage Ratio would have resulted in higher pricing
for such period, the Borrower shall automatically and retroactively be obligated
to pay to the Administrative Agent, for the benefit of the applicable Lenders,
promptly on demand by the Administrative Agent, an amount equal to the excess of
the amount of interest and fees that should have been paid for such period over
the amount of interest and fees actually paid for such period; and (ii) if the
proper calculation of the Consolidated Secured Net Leverage Ratio would have
resulted in lower pricing for such period, neither the Administrative Agent nor
any Lender shall have any obligation to repay any interest or fees to the
Borrower.
“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.
“Approved Fund”: any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by an electronic platform) approved by the
Administrative Agent.
“Available Incremental Amount”: as of any date of determination, an amount equal
to the result of (a) $100,000,000, plus, (b) an amount of Incremental Facilities
such that, after giving Pro Forma Effect to the incurrence of any such
Incremental Facility (and any Permitted Acquisition consummated concurrently
therewith and any other acquisition, Disposition, incurrence or retirement of
Indebtedness, including subsequent to the end of the applicable Test Period and
on or prior to the date of incurrence of such Incremental Facility, and any
other adjustment for which it is appropriate to give Pro Forma Effect)
calculated without netting the cash proceeds of any such Incremental Facility
and, in the case of a Revolving Commitment Increase, assuming such Revolving
Commitments are fully drawn, the Consolidated Secured Net Leverage Ratio does
not exceed 2.75:1.00, minus (c) the aggregate principal amount of Incremental
Facilities previously incurred pursuant to clause (a) of this definition.


3



--------------------------------------------------------------------------------





“Available Revolving Commitment”: as of any date of determination, an amount
equal to the result of (a) the aggregate amount of Total Revolving Commitments
minus (b) the aggregate principal amount of the Total Revolving Extensions of
Credit then outstanding.
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy,” as
now or hereafter in effect, or any successor thereto.
“Bank Services”: any products, credit services and/or financial accommodations
(including purchasing cards and similar arrangements) previously, now, or
hereafter provided to any Group Member by any Bank Services Provider, including
any letters of credit (other than any Letters of Credit provided for the account
of the Borrower hereunder), cash management services, and foreign exchange
services, in each case, other than to the extent constituting Specified Swap
Agreements, as any such products or services may be identified in such Bank
Services Provider’s various agreements related thereto (each, a “Bank Services
Agreement”).
“Bank Services Agreement”: as defined in the definition of “Bank Services.”
“Bank Services Provider”: the Administrative Agent, any Lender, or any Affiliate
of the foregoing who provides Bank Services to any Group Member.
“Benefitted Lender”: as defined in Section 10.7(a).
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower”: as defined in the preamble hereto.
“Borrowing Date”: any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.
“Business”: as defined in Section 4.17(b).
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in the State of California, the State of New York or the
Commonwealth of Massachusetts are authorized or required by law to close;
provided that with respect to notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans, such day is also a day
for trading by and between banks in Dollar deposits in the London, United
Kingdom interbank eurodollar market.
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such


4



--------------------------------------------------------------------------------





obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
“Cash Collateralize”: to pledge and deposit with or deliver to (a) with respect
to Obligations in respect of Letters of Credit, the Administrative Agent, for
the benefit of the Issuing Lender and one or more of the Lenders, as applicable,
as collateral for L/C Exposure or obligations of the Lenders to fund
participations in respect thereof, cash or Deposit Account balances having an
aggregate value of at least 105% (110% in the case of any L/C Exposure in
respect of a Letter of Credit denominated in a Foreign Currency) of the L/C
Exposure or, if the Administrative Agent and the Issuing Lender shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Lender; (b) with respect to Obligations arising under any Bank
Services Agreement in connection with Bank Services, the applicable Bank
Services Provider, for its own benefit or any of its applicable Affiliates’
benefit, as provider of such Bank Services, cash or Deposit Account balances
having an aggregate value of at least 105% of the aggregate amount of the
Obligations of the Group Members arising under all such Bank Services Agreements
evidencing such Bank Services, or, if such provider of Bank Services shall agree
in its sole discretion, other credit support pursuant to documentation in form
and substance reasonably satisfactory to the provider of Bank Services; or (c)
with respect to Obligations in respect of any Specified Swap Agreements, the
applicable Qualified Counterparty, as Collateral for such Obligations, cash or
Deposit Account balances or, if such Qualified Counterparty shall agree in its
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to such Qualified Counterparty. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.


5



--------------------------------------------------------------------------------





“Casualty Event”: any event that gives rise to the receipt by the Borrower or
any Restricted Subsidiary of any insurance proceeds, condemnation awards or
eminent domain awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property.
“Certificated Securities”: as defined in Section 4.19(a).
“Change of Control”: (a) at any time, any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), shall become, or obtain
rights (whether by means of warrants, options or otherwise) to become, the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d) 5 under the Exchange
Act), directly or indirectly, of 40% or more of the ordinary voting power for
the election of directors of the Borrower (determined on a fully diluted basis)
or (b) at any time, the Borrower shall cease to own and control, of record and
beneficially, directly or indirectly, 100% of each class of outstanding Capital
Stock of each Guarantor free and clear of all Liens (except Liens created by the
Security Documents).
“Closing Date”: the date on which all of the conditions precedent set forth in
Section 5.1 are satisfied or waived by the Administrative Agent and, as
applicable, the Lenders or the Required Lenders, which date is March 19, 2018.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.
“Collateral Information Certificate”: the Collateral Information Certificate to
be executed and delivered by the Loan Parties pursuant to Section 5.1,
substantially in the form of Exhibit I.
“Collateral-Related Expenses”: all costs and expenses of the Administrative
Agent paid or incurred in connection with any sale, collection or other
realization on the Collateral, including reimbursement for all costs, including
legal costs, expenses, and liabilities and advances made or incurred by the
Administrative Agent in connection therewith (including as described in Section
6.6 of the Guarantee and Collateral Agreement), and all amounts for which the
Administrative Agent is entitled to indemnification under the Security Documents
and all advances made by the Administrative Agent under the Security Documents
for the account of any Loan Party.
“Commitment”: as to any Lender, its Revolving Commitment.
“Commitment Letter”: that certain Commitment Letter, dated as of February 12,
2018, by and among the Borrower, SVB, Citizens Bank, N.A. and Barclays Bank PLC.
“Communications”: is defined in Section 10.2(d)(ii).
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
of the Borrower substantially in the form of Exhibit B.
“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Capital Expenditures”: for any period, with respect to the
Borrower and its consolidated Restricted Subsidiaries, the aggregate of all
expenditures (whether paid in cash or other


6



--------------------------------------------------------------------------------





consideration or accrued as a liability and including that portion of Purchase
Money Indebtedness which is capitalized on the consolidated balance sheet of the
Borrower) by such Restricted Group Member during such period for the acquisition
or leasing (pursuant to a capital lease) of fixed or capital assets or additions
to equipment (including replacements, capitalized repairs and improvements
during such period) that, in conformity with GAAP, are included in “additions to
property, plant or equipment” or comparable items reflected in the consolidated
statement of cash flows of the Borrower.
“Consolidated EBITDA”: with respect to the Borrower and its consolidated
Restricted Subsidiaries for any period, (a) Consolidated Net Income, plus
(b) the sum, without duplication, of the following amounts for such period, but
solely to the extent decreasing Consolidated Net Income for such period or, in
the case of clause (viii), to the extent not included in arriving at such
Consolidated Net Income:
(i) Consolidated Interest Expense, plus
(ii) provisions for taxes based on income, plus
(iii) total depreciation expense, plus
(iv) total amortization expense, plus
(v) non-recurring out-of-pocket transactional fees, costs and expenses relating
to Permitted Acquisitions, Investments, Indebtedness, securities offerings and
Dispositions, including legal fees, advisory fees and upfront financing fees
(including in connection with (x) the Mozy Acquisition, (y) this Agreement and
any future amendments or modifications thereto or refinancings thereof and (z)
transactions of the type described in this clause (v) which were undertaken but
not completed), plus
(vi) any extraordinary, unusual or nonrecurring losses or expenses (including
losses stemming from Dispositions), plus
(vii) any Non-Cash Charges for such period; provided that any cash payment made
with respect to any Non-Cash Charges added back in computing Consolidated EBITDA
for any prior period pursuant to this clause (a)(vii) (or that would have been
added back had this Agreement been in effect during such prior period) shall be
subtracted in computing Consolidated EBITDA for the period in which such cash
payment is made, plus
(viii) reasonably identifiable and factually supportable (A) non-recurring cash
expenses for restructuring charges or expenses, integration expenses, accruals,
reserves and business optimization expenses, (B) cost savings and operating
expense reductions actually implemented by the Borrower or related to a
Permitted Acquisition, which have been taken or will be taken within 12 months
after the date of such implementation and (C) synergies projected to be realized
as a result of actions taken, in each case as certified in good faith by an
authorized officer of the Borrower to the extent reasonably expected to be
achieved (without duplication of achieved cost savings); provided that the
amount added back pursuant to this clause (viii) shall not exceed 20% of
Consolidated EBITDA for such period (calculated before giving effect to such
addbacks), plus
(ix) stock based compensation expense, plus
(x) to the extent covered by insurance or indemnification and actually
reimbursed, or, so long as the Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer or indemnifying party (and such determination is reasonably


7



--------------------------------------------------------------------------------





acceptable to the Administrative Agent), losses and expenses with respect to
liability or Casualty Events or business interruptions, plus
(xi) any loss from the early extinguishment of Indebtedness or hedging or other
derivative instruments, plus
(xii) one-time expenses or charges reducing Consolidated Net Income for legal
costs, restructurings and acquisitions, minus
(c) the sum, without duplication of the amounts for such period, but solely to
the extent increasing Consolidated Net Income for such period, of
(i) any unusual or extraordinary gains for such period, plus
(ii) any non-cash gains for such period, including with respect to write-ups of
assets or goodwill and credits for income tax, plus
(iii) interest income.
“Consolidated Interest Coverage Ratio”: as at the last day of any period, the
ratio of (a) Consolidated EBITDA for such period to (b) Consolidated Interest
Expense for such period.
“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its consolidated Restricted Subsidiaries for such period with respect to all
outstanding Indebtedness of such Persons (including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP).
“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its consolidated Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP.
“Consolidated Net Leverage Ratio”: as at the last day of any period, the ratio
of (a) Consolidated Total Indebtedness on such day minus the aggregate principal
amount of Unrestricted Cash on such day, to (b) Consolidated EBITDA for such
period; provided that for the purpose of calculating the Consolidated Net
Leverage Ratio, Unrestricted Cash shall be deemed not to exceed $60,000,000.
“Consolidated Secured Net Leverage Ratio”: as at the last day of any period, the
ratio of (a) Consolidated Total Secured Indebtedness minus the aggregate
principal amount of Unrestricted Cash on such day to (b) Consolidated EBITDA for
such period; provided that for the purpose of calculating the Consolidated
Secured Net Leverage Ratio, Unrestricted Cash shall be deemed not to exceed
$60,000,000.
“Consolidated Total Assets”: as of any date, the total assets of the Borrower
and its Restricted Subsidiaries on a consolidated basis, as shown on the most
recent consolidated balance sheet of the Borrower and its Restricted
Subsidiaries, determined on a Pro Forma Basis.
“Consolidated Total Indebtedness”: at any date, an amount equal to the sum of
the aggregate amount of all outstanding Indebtedness of the Borrower and its
Restricted Subsidiaries on a consolidated basis consisting of third party
Indebtedness for borrowed money, Capital Lease Obligations and debt obligations
evidenced by promissory notes and similar instruments (and including, for the
avoidance of doubt, in each


8



--------------------------------------------------------------------------------





case, Guarantee Obligations in respect thereof); provided, that Consolidated
Total Indebtedness shall not include Letters of Credit, except to the extent of
Unpaid Drawings hereunder.
“Consolidated Total Secured Indebtedness”: at any date, the aggregate principal
amount of Consolidated Total Indebtedness that is secured by a Lien on any
property or assets of the Borrower or its Restricted Subsidiaries.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.
“Control Agreement”: any account control agreement entered into among the
depository institution at which a Loan Party maintains a Deposit Account or the
securities intermediary at which a Loan Party maintains a Securities Account,
such Loan Party, and the Administrative Agent pursuant to which the
Administrative Agent obtains control (within the meaning of the UCC or any other
applicable law) over such Deposit Account or Securities Account, and which
agreement is otherwise in form and substance reasonably satisfactory to the
Administrative Agent.
“Control Agreement Conditions”: (a) no Control Agreement shall be required for
any Deposit Account or Securities Account of any Loan Party (i) maintained with
any Lender or (ii) that is a payroll, trust, employee benefits or tax
withholding account; (b) notwithstanding anything to the contrary, with respect
to any Deposit Account or Securities Account acquired in connection with a
Permitted Acquisition, no Control Agreement shall be required prior to the date
that is (x) in the case of accounts located in the United States, ninety (90)
days from the date of such Permitted Acquisition or (y) in the case of accounts
located outside of the United States, one hundred and eighty (180) days from the
date of such Permitted Acquisition (or, in the case of either (x) or (y), such
longer period as the Administrative Agent may agree in its reasonable
discretion); (c) the Loan Parties shall be permitted to maintain any combination
of Deposit Accounts and Securities Accounts with any financial institutions that
are not Lenders and which are not subject to any Control Agreement; provided,
that the aggregate value of all such Deposit Accounts and Securities Accounts
maintained at financial institutions other than any Lender and which are not
subject to any Control Agreement pursuant to this clause (c) shall not exceed
$10,000,000 at any time; and (d) unless an Event of Default has occurred and is
continuing and the concept of a Control Agreement exists in the applicable legal
jurisdiction, no Control Agreement shall be required with respect to any Deposit
Account or Security Account of any Loan Party if such Control Agreement would be
governed by the laws of any jurisdiction other than the United States or any
State thereof or the District of Columbia.
“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Default Rate”: as defined in Section 2.15(c).
“Defaulting Lender”: subject to Section 2.24(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans or participations in respect of
Letters of Credit, within two (2) Business Days of the


9



--------------------------------------------------------------------------------





date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s reasonable determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender, or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the Issuing Lender, or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect with
respect to its funding obligations hereunder (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s reasonable determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three (3)
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in a manner satisfactory in writing to the Administrative Agent and
the Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower), or (d) has, or has a direct or indirect
parent company that has on or after the Closing Date, (i) become the subject of
a proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.24(b)) as of the date
established therefor by the Administrative Agent in written notice of such
determination, which shall be delivered by the Administrative Agent to the
Borrower, the Issuing Lender, the Swingline Lender, and each other Lender
promptly following such determination.
“Deposit Account”: any “deposit account” as defined in the UCC with such
additions to such term as may hereafter be made.
“Designated Jurisdiction”: any country or territory to the extent that such
country or territory itself is the subject of any comprehensive Sanction.
“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with a Disposition that is so designated as Designated Non-Cash
Consideration pursuant to an officer’s certificate of an authorized officer,
setting forth the basis of such valuation, less the amount of cash and Cash
Equivalents received in connection with a subsequent sale of such Designated
Non-Cash Consideration within 180 days of receipt thereof.
“Determination Date”: as defined in the definition of “Pro Forma Basis”.


10



--------------------------------------------------------------------------------





“Discharge of Obligations”: subject to Section 10.8, the satisfaction of the
Obligations (including all such Obligations relating to Bank Services) by the
payment in full, in cash (or, as applicable, Cash Collateralization in
accordance with the terms hereof or as otherwise may be reasonably satisfactory
to the applicable Bank Services Provider) of the principal of and interest on or
other liabilities relating to each Loan and any previously provided Bank
Services, all fees and all other expenses or amounts payable under any Loan
Document (other than contingent indemnification obligations and any other
obligations which pursuant to the terms of any Loan Document specifically
survive repayment of the Loans for which no claim has been made), and other
Obligations under or in respect of Specified Swap Agreements and Bank Services,
to the extent (a) no default or termination event shall have occurred and be
continuing thereunder, (b) any such Obligations in respect of Specified Swap
Agreements have, if required by any applicable Qualified Counterparties, been
Cash Collateralized, (c) no Letter of Credit shall be outstanding (or, as
applicable, each outstanding and undrawn Letter of Credit has been Cash
Collateralized in accordance with the terms hereof or as otherwise may be
reasonably satisfactory to the Issuing Lender), (d) no Obligations in respect of
any Bank Services are outstanding (or, as applicable, all such outstanding
Obligations in respect of Bank Services have been Cash Collateralized in
accordance with the terms hereof or as otherwise may be reasonably satisfactory
to the applicable Bank Services Provider), and (e) the aggregate Revolving
Commitments of the Lenders are terminated.
“Disposition”: with respect to any property (including, without limitation,
Capital Stock of the Borrower or any of its Subsidiaries), any sale, lease, Sale
Leaseback Transaction, assignment, conveyance, transfer, encumbrance or other
disposition thereof and any issuance of Capital Stock of the Borrower or any of
its Restricted Subsidiaries. The terms “Dispose” and “Disposed of” shall have
correlative meanings.
“Disqualified Lenders”: such Persons (i) that have been specified in writing to
the Administrative Agent by the Borrower as being Disqualified Lenders prior to
the Closing Date, (ii) who are competitors of the Borrower and its Subsidiaries
that are separately identified in writing by the Borrower to the Administrative
Agent from time to time, and (iii) in the case of each of clauses (i) and (ii),
any of their Affiliates that are either (a) identified in writing by the
Borrower to the Administrative Agent from time to time or (b) clearly
identifiable on the basis of such Affiliate’s name. Notwithstanding the
foregoing, the addition of any Person to the list of Disqualified Lenders shall
become effective five Business Days after such updated revised list is received
by the Administrative Agent (and for the avoidance of doubt, shall not apply
retroactively prior to such effective date). The list of Disqualified Lenders
shall be made available by the Administrative Agent to the Lenders promptly
after receipt and acceptance thereof. For the avoidance of doubt, no Person that
is a Lender, Participant, party to an Assignment and Assumption or a
participation agreement to become a Lender or Participant, as applicable, prior
to the effectiveness of any update to the list of Disqualified Lenders shall be
a Disqualified Lender hereunder. Notwithstanding the foregoing, each Loan Party
and the Lenders acknowledge and agree that the Administrative Agent shall not
have any responsibility or obligation to determine whether any Lender or
potential Lender is a Disqualified Lender and the Administrative Agent shall
have no liability with respect to any assignment or participation made to a
Disqualified Lender.
“Disqualified Stock”: any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is ninety-one (91) days after the
date on which the Loans mature. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that the Borrower and its Subsidiaries may become obligated to pay upon
maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Stock or portion thereof, plus accrued dividends.


11



--------------------------------------------------------------------------------





“Dollar Equivalent”: on any date of determination (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent in Dollars of
such amount, determined by the Administrative Agent using the applicable
Exchange Rate with respect to such currency at the time in effect.
“Dollars” and “$”: dollars in lawful currency of the United States.
“Domestic Subsidiary”: any Subsidiary that is incorporated, organized or
otherwise formed under the laws of the United States, any state thereof or the
District of Columbia.
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee”: any Person that meets the requirements to be an assignee
under Section 10.6(b)(iii), (v) and (vi) (subject to such consents, if any, as
may be required under Section 10.6(b)(iii)).
“Environmental Laws”: any applicable Requirements of Law relating to protection
of human health (to the extent relating to exposure to Materials of
Environmental Concern) or the environment.
“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) a violation
of an Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Materials of Environmental Concern, (c)
exposure to any Materials of Environmental Concern, (d) the release or
threatened release of any Materials of Environmental Concern into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests”: with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA”: the Employee Retirement Income Security Act of 1974, including (unless
the context otherwise requires) any rules or regulations promulgated thereunder.


12



--------------------------------------------------------------------------------





“ERISA Affiliate”: each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c) or (m) of the Code, required to be aggregated with any
Loan Party under Section 414(o) of the Code, or is, or within the last six years
was, under “common control” with any Loan Party, within the meaning of Section
4001(a)(14) of ERISA.
“ERISA Event”: any of (a) a reportable event as defined in Section 4043 of ERISA
with respect to a Pension Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event; (b) the
applicability of the requirements of Section 4043(b) of ERISA with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any Pension
Plan where an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following 30 days; (c) a withdrawal by any Loan Party or any
ERISA Affiliate thereof from a Pension Plan or the termination of any Pension
Plan resulting in liability under Sections 4063 or 4064 of ERISA; (d) the
withdrawal of any Loan Party or, to the knowledge of any Loan Party, any ERISA
Affiliate thereof in a complete or partial withdrawal (within the meaning of
Section 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefore, or the receipt by any Loan Party or, to the
knowledge of an Loan Party, any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in insolvency pursuant to Section 4245 of ERISA;
(e) the filing of a notice of intent to terminate, the treatment of a plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (f) the imposition of liability on any Loan Party or any
ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069 of ERISA or by
reason of the application of Section 4212(c) of ERISA; (g) the failure by any
Loan Party or any ERISA Affiliate thereof to make any required contribution to a
Pension Plan, or the failure to meet the minimum funding standard of Section 412
of the Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Code) or the failure to make by its due
date a required installment under Section 430 of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (h) the determination that any Pension Plan is considered an at-risk plan
or a plan in endangered to critical status within the meaning of Sections 430,
431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; (i) an event or
condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (j) the imposition of any
liability under Title I or Title IV of ERISA, other than PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate thereof; (k) an application for a funding waiver under Section 303 of
ERISA or an extension of any amortization period pursuant to Section 412 of the
Code with respect to any Pension Plan; (l) the occurrence of a non‑exempt
prohibited transaction under Sections 406 or 407 of ERISA for which any Loan
Party or any Subsidiary thereof may be directly or indirectly liable; (m) the
occurrence of an act or omission which could give rise to the imposition on any
Loan Party or any ERISA Affiliate thereof of fines, penalties, taxes or related
charges under Chapter 43 of the Code or under Sections 409, 502(c), (i) or (1)
or 4071 of ERISA; (n) the assertion of a material claim (other than routine
claims for benefits) against any Pension Plan or the assets thereof, or against
any Loan Party or any Subsidiary thereof in connection with any such Pension
Plan; (o) receipt from the IRS of notice of the failure of any Pension Plan to
qualify under Section 401(a) of the Code, or the failure of any trust forming
part of any Pension Plan to fail to qualify for exemption from taxation under
Section 501(a) of the Code; or (p) the imposition of any lien (or the
fulfillment of the conditions for the imposition of any lien) on any of the
rights, properties or assets of any Loan Party or any ERISA Affiliate thereof,
in either case pursuant to Title I or IV, including Section 302(f) or 303(k) of
ERISA or to Section 401(a)(29) or 430(k) of the Code.
“ERISA Funding Rules”: the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of


13



--------------------------------------------------------------------------------





ERISA, with respect to Plan years ending prior to the effective date of the
Pension Protection Act of 2006, and thereafter, as set forth in Sections 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to (a) a Eurodollar Loan, the rate per annum determined by the
Administrative Agent by reference to the ICE Benchmark Administration London
Interbank Offered Rate (“LIBOR”) (or any successor thereto if the ICE Benchmark
Administration is no longer making LIBOR available) for deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period in Dollars, determined as of approximately 11:00 A.M. (London,
England time) two (2) Business Days prior to the beginning of such Interest
Period (as set forth by Bloomberg Information Service or any successor thereto
or any other commercially available service selected by the Administrative Agent
which provides quotations of LIBOR); and (b) an ABR Loan, the rate per annum
determined by the Administrative Agent to be LIBOR (for delivery on the first
day of such Interest Period) with a term of one (1) month in Dollars, determined
as of approximately 11:00 A.M. (London, England time) two (2) Business Days
prior to the beginning of such Interest Period (as set forth by Bloomberg
Information Service or any successor thereto or any other commercially available
service selected by the Administrative Agent which provides quotations of
LIBOR); provided that in either case (a) or (b), the Eurodollar Base Rate shall
not be less than 0%. In the event that the Administrative Agent determines that
LIBOR is not available, the “Eurodollar Base Rate” shall be determined by
reference to the rate per annum equal to the offered quotation rate to first
class banks in the London interbank market by SVB for deposits (for delivery on
the first day of the relevant Interest Period) in Dollars of amounts in same day
funds comparable to the principal amount of the applicable Loan of the
Administrative Agent, in its capacity as a Lender, for which the Eurodollar Base
Rate is then being determined with maturities comparable to such period, in the
case of a Eurodollar Loan, and of one (1) month, in the case of an ABR Loan, as
of approximately 11:00 A.M. (London, England time) two (2) Business Days prior
to the beginning of such Interest Period; provided that, in all events, such
Eurodollar Base Rate shall not be less than 0%.
“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
clause (a) of the definition of “Eurodollar Base Rate.”
“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:
Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements

The Eurodollar Rate shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Requirements which affect Eurodollar
Loans to be made as of, and ABR Loans to be converted into Eurodollar Loans, in
any such case, at the beginning of the next applicable Interest Period. In all
events, such Eurodollar Rate shall not be less than 0%


14



--------------------------------------------------------------------------------





“Eurodollar Tranche”: the collective reference to Eurodollar Loans under the
Revolving Facility (other than the L/C Facility), the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).
“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time and any successor statute.
“Exchange Rate”: on any day with respect to any currency (each, an “Agreed
Currency”), the rate at which such currency may be exchanged into Dollars, as
set forth at approximately 11:00 A.M., on such day on the applicable page of the
Bloomberg Service reporting the exchange rates for such Agreed Currency. In the
event such exchange rate does not appear on the applicable page of such service,
the Exchange Rate shall be determined by reference to such other publicly
available services for displaying currency exchange rates as may be agreed upon
by the Administrative Agent and the Borrower, or, in the absence of such
agreement, such Exchange Rate shall instead be determined by the Administrative
Agent based on current market spot rates determined by the Administrative Agent
in its reasonable discretion; provided that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Borrower, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
“Excluded Foreign Subsidiary”: in respect of any Loan Party, any Subsidiary of
such Loan Party, at any date of determination, (a) that is a “controlled foreign
corporation” as defined in Section 957 of the Code, (b) that is a Subsidiary of
a “controlled foreign corporation” as defined in Section 957 of the Code, or (c)
substantially all of the assets of which are equity interests in a “controlled
foreign corporation” as defined in Section 957 of the Code, and in each case,
either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would,
in the good faith judgment of the Loan Parties, reasonably be expected to result
in adverse tax consequences to the Loan Parties. Notwithstanding the foregoing,
each Foreign Subsidiary existing on the Closing Date shall be an Excluded
Foreign Subsidiary.
“Excluded Swap Obligations”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee Obligation of such
Guarantor with respect to, or the grant by such Guarantor of a Lien to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time such Guarantee Obligation of such Guarantor, or the grant by such Guarantor
of such Lien, becomes effective with respect to such Swap Obligation. If such a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee Obligation or Lien is or becomes
excluded in accordance with the first sentence of this definition.
“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in any such case (i) to the extent imposed as a
result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof), or (ii) to the extent constituting Other Connection Taxes; (b) in the
case of a Lender,


15



--------------------------------------------------------------------------------





U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.23) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.20,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office; (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.20(f); and (d) any withholding
Taxes imposed under FATCA.
“Existing Letters of Credit”: the letters of credit described on Schedule 1.1B.
“Extraordinary Receipt”: any cash received by or paid to or for the account of
any Person as a result of tax refunds, pension plan reversions, proceeds of
Casualty Events, indemnity payments and any purchase price adjustments;
provided, however, that an Extraordinary Receipt shall not include cash receipts
from proceeds of insurance or indemnity payments to the extent that such
proceeds, awards or payments are received by any Person in respect of any third
party claim against such Person and applied to pay (or to reimburse such Person
for its prior payment of) such claim and the costs and expenses of such Person
with respect thereto.
“Facilities”: each category of commitments and each extension of credit
hereunder.
“FASB ASC”: the Accounting Standards certification of the Financial Accounting
Standards Board.
“FATCA”: (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, (b) any treaty, law, regulation
or other official guidance enacted in any other jurisdiction, or relating to an
intergovernmental agreement between the United States and any other jurisdiction
with the purpose (in either case) of facilitating the implementation of (a)
above, or (c) any agreement pursuant to the implementation of paragraphs (a) or
(b) above with the United States Internal Revenue Service, the United States
government or any governmental or taxation authority in the United States.
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it. In all events, the
Federal Funds Effective Rate shall not be less than 0%.
“Fee Letter”: collectively, the Arranger Fee Letter Agreement dated February 12,
2018 between the Borrower and SVB, the Agent Fee Letter Agreement dated February
12, 2018, between the Borrower and the Administrative Agent, and the Lender Fee
Letter dated February 12, 2018 between the Borrower and certain Lenders.
“Fixed Amounts”: as defined in Section 1.3(a).
“Flood Laws”: the National Flood Insurance Reform Act of 1994 and related
legislation (including the regulations of the Board of Governors of the Federal
Reserve System).
“Flow of Funds Agreement”: the spreadsheet or other similar statement prepared
and certified by the Borrower, regarding the disbursement of Revolving Loan
proceeds on the Closing Date, the funding and


16



--------------------------------------------------------------------------------





the payment of the fees and expenses of the Administrative Agent and the Lenders
(including their respective counsel), and such other matters as may be agreed to
by the Borrower, the Administrative Agent and the Lenders.
“Foreign Currency”: lawful money of a country other than the United States.
“Foreign Lender”: (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.
“Foreign Subsidiary”: in respect of any Loan Party, any Subsidiary of such Loan
Party that is not a Domestic Subsidiary of such Loan Party.
“Fronting Exposure”: at any time there is a Defaulting Lender, as applicable,
(a) with respect to the Issuing Lender, such Defaulting Lender’s L/C Percentage
of the outstanding L/C Exposure other than L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Percentage
of outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.
“Fund”: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then each party to this Agreement agrees to enter into
negotiations to amend such provisions of this Agreement so as to reflect
equitably such Accounting Changes with the desired result that the criteria for
evaluating the Borrower’s financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made. Until such
time as such an amendment shall have been executed and delivered by the
Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority”: the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any successor or similar authority to any of the foregoing.


17



--------------------------------------------------------------------------------





“Group Members”: the collective reference to the Borrower and its Subsidiaries.
“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Guarantor, substantially in
the form of Exhibit A.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (a) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(b) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation or (d)
otherwise to assure or hold harmless the owner of any such primary obligation
against loss in respect thereof; provided that the term Guarantee Obligation
shall not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.
“Guarantors”: a collective reference to each Subsidiary of the Borrower which
has become a Guarantor pursuant to the Guarantee and Collateral Agreement.
“Increased Leverage Threshold Period”: as defined in Section 7.1(a).
“Incremental Facilities”: as defined in Section 2.12.
“Incremental Joinder”: an instrument, in form and substance reasonably
satisfactory to the Administrative Agent, by which a Lender becomes a party to
this Agreement pursuant to Section 2.12.
“Incremental Term Facility”: as defined in Section 2.12.
“Incurred”: as defined in the definition of “Pro Forma Basis”.
“Incurrence Based Amounts”: as defined in Section 1.3(a).
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services, including
earn-outs, purchase price adjustments and indemnity obligations (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited


18



--------------------------------------------------------------------------------





to repossession or sale of such property), (e) all Purchase Money Indebtedness
and all Synthetic Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Capital Stock in such Person or any
other Person (including, without limitation, Disqualified Stock), or any
warrant, right or option to acquire such Capital Stock, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends, (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above, (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, and (j) the net obligations of such Person in respect of Swap
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.
“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.
“Indemnitee”: is defined in Section 10.5(b).
“Insolvency Proceeding”: is (a) any case, action or proceeding before any court
or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. Federal, state or
foreign law, including any Debtor Relief Law.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
“Intellectual Property Security Agreement”: an intellectual property security
agreement entered into between a Loan Party and the Administrative Agent
pursuant to the terms of the Guarantee and Collateral Agreement in form and
substance satisfactory to the Administrative Agent, together with each other
intellectual property security agreement and supplement thereto, in each case as
amended, restated, supplemented or otherwise modified from time to time.
“Interest Payment Date”: (a) as to any ABR Loan (including any Swingline Loan),
the first Business Day of each calendar month to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurodollar
Loan having an Interest Period of three (3) months or less, the last Business
Day of such Interest Period, (c) as to any Eurodollar Loan having an Interest
Period longer than three (3) months, each day that is three (3) months (or, if
such date is not a Business Day, the Business Day next succeeding such date)
after the first day of such Interest Period and the last Business Day of such
Interest


19



--------------------------------------------------------------------------------





Period, and (d) as to any Loan (other than any Revolving Loan that is an ABR
Loan and any Swingline Loan), the date of any repayment or prepayment made in
respect thereof.
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one (1), two (2), three (3), six (6) or, to
the extent available to the applicable Lenders, twelve (12) months thereafter,
as selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, given with respect thereto; and (b)
thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one (1), two (2),
three (3), six (6) or, to the extent available to the applicable Lenders, twelve
(12) months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent in a Notice of Conversion/Continuation not later than 10:00
A.M., Pacific time, on the date that is three (3) Business Days prior to the
last day of the then current Interest Period with respect thereto; provided that
all of the foregoing provisions relating to Interest Periods are subject to the
following:
(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(ii)    the Borrower may not select an Interest Period that would extend beyond
the Revolving Termination Date;
(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
(iv)    the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
“Interest Rate Agreement”: with respect to any Person, any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement, each of which
is (a) for the purpose of hedging the interest rate exposure associated with
such Person’s operations, and (b) not for speculative purposes.
“Inventory”: all “inventory,” as such term is defined in the Code, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.
“Investments”: as defined in Section 7.7.
“IRS”: the United States Internal Revenue Service, or any successor thereto.
“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).


20



--------------------------------------------------------------------------------





“Issuing Lender”: as the context may require, (a) SVB or any Affiliate thereof,
in its capacity as issuer of any Letter of Credit (including, without
limitation, each Existing Letter of Credit), and (b) any other Lender or an
Affiliate thereof, in each case acceptable to the Borrower, that may become a
successor Issuing Lender after the Closing Date pursuant to Section 3.12, with
respect to Letters of Credit issued by such Lender or its Affiliate (it being
agreed that no such Lender shall be obligated to become an Issuing Lender
hereunder). The Issuing Lender may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Lender or other
financial institutions, in which case the term “Issuing Lender” shall include
any such Affiliate or other financial institution (in each case acceptable to
the Borrower) with respect to Letters of Credit issued by such Affiliate or
other financial institution.
“Issuing Lender Fees”: as defined in Section 3.3(a).
“Judgment Currency”: as defined in Section 10.19.
“L/C Advance”: each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment.
“L/C Commitment”: as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to
Section 3.5(b)) in an aggregate principal amount not to exceed the amount set
forth under the heading “L/C Commitment” opposite such L/C Lender’s name on
Schedule 1.1A or in the Assignment and Assumption or the Incremental Joinder
pursuant to which such L/C Lender becomes a party hereto, as the same may be
changed from time to time pursuant to the terms hereof. The L/C Commitment is a
sublimit of the Revolving Commitment and the aggregate amount of the L/C
Commitments shall not exceed the amount of the Total L/C Commitments at any
time.
“L/C Disbursements”: a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.
“L/C Exposure”: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time, and (b) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time. The L/C Exposure of any L/C Lender at any time shall equal
its L/C Percentage of the aggregate L/C Exposure at such time.
“L/C Facility”: the L/C Commitments and the extensions of credit made
thereunder.
“L/C Fee Payment Date”: as defined in Section 3.3(a).
“L/C Lender”: a Lender with an L/C Commitment.
“L/C Percentage”: as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.23.
“L/C-Related Documents”: collectively, each Letter of Credit (including any
Existing Letter of Credit), all applications for any Letter of Credit (and
applications for the amendment of any Letter of Credit) submitted by the
Borrower to the Issuing Lender and any other document, agreement and instrument
relating to any Letter of Credit, including any of the Issuing Lender’s standard
form documents for letter of credit issuances.
“LCT Election”: as defined in Section 1.3(b).


21



--------------------------------------------------------------------------------





“LCT Test Date” as defined in Section 1.3(b).
“Lenders”: as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Lender and the Swingline Lender.
“Letter of Credit”: as defined in Section 3.1(a); provided that such term shall
include each Existing Letter of Credit.
“Letter of Credit Availability Period”: the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.
“Letter of Credit Fees”: as defined in Section 3.3(a).
“Letter of Credit Fronting Fees”: as defined in Section 3.3(a).
“Letter of Credit Maturity Date”: the date occurring 5 Business Days prior to
the Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).
“LIBOR”: as defined in the definition of “Eurodollar Base Rate.”
“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).
“Limited Condition Transaction”: any transaction by one or more of the Borrower
and its Restricted Subsidiaries whose consummation is not conditioned on the
availability of, or on obtaining, third party financing.
“Liquidity”: at any time, the sum of (a) the aggregate amount of Unrestricted
Cash at such time and (b) the Available Revolving Commitment at such time.
“Loan”: any loan made or maintained by any Lender pursuant to this Agreement.
“Loan Documents”: this Agreement, the Security Documents, the Notes, the Fee
Letter, the Flow of Funds Agreement, the Solvency Certificate, the Collateral
Information Certificate, each L/C-Related Document, each Compliance Certificate,
each Notice of Borrowing, each Notice of Conversion/Continuation, each
subordination or intercreditor agreement in respect of any Subordinated
Indebtedness, each Incremental Joinder and any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Section 3.10, and any
amendment, waiver, supplement or other modification to any of the foregoing.
“Loan Parties”: each Group Member that is a party to a Loan Document as a
Borrower or a Guarantor.
“Material Adverse Effect”: (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower and its
Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or the Lenders under any Loan Document, or
of the ability of the Loan Parties taken as a whole to perform their Obligations
under any Loan Document to which they are a party; (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan


22



--------------------------------------------------------------------------------





Document to which they are a party; or (d) a material impairment in (i) the
perfection or priority of the Administrative Agent’s Lien in the Collateral
(held for the ratable benefit of the Secured Parties), or (ii) the value of the
Collateral pledged by any Loan Party pursuant to any Loan Document; or (e) a
material impairment in the prospect of repayment of any portion of the
Obligations.
“Material Indebtedness”: third-party indebtedness for borrowed money (other than
the Obligations), Capital Lease Obligations, Swap Obligations, unreimbursed
obligations for letter of credit drawings and financial guarantees (other than
ordinary course of business contingent reimbursement obligations) in excess of a
principal amount $10,000,000 individually;
“Materials of Environmental Concern”: any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), including petroleum and petroleum
products, asbestos, polychlorinated biphenyls, urea-formaldehyde insulation,
toxic molds or, fungi, radioactivity, radiofrequency radiation levels known to
be hazardous to human health and safety.
“Maximum Rate”: as defined in Section 10.9.
“Minority Lender”: as defined in Section 10.1(b).
“Moody’s”: Moody’s Investors Service, Inc.
“Mortgaged Properties”: the real properties as to which, pursuant to
Section 6.12(b) or otherwise, the Administrative Agent, for the benefit of the
Secured Parties, shall be granted a Lien pursuant to the Mortgages.
“Mortgages”: each of the mortgages, deeds of trust, deeds to secure debt or such
equivalent documents hereafter entered into and executed and delivered by one or
more of the Loan Parties to the Administrative Agent, in each case, as such
documents may be amended, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time and in form and substance
reasonably acceptable to the Administrative Agent.
“Mozy Acquisition”: the acquisition of the outstanding Capital Stock of Mozy,
Inc. and certain other properties, assets and rights by the Borrower pursuant to
the Mozy Purchase Agreement.
“Mozy Purchase Agreement”: that certain Master Acquisition Agreement, dated as
of February 12, 2018, by and among EMC Corporation, Mozy, Inc., Dell
Technologies Inc. and the Borrower.
“Multiemployer Plan”: a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof
makes, is making, or is obligated or has ever been obligated to make,
contributions.
“Non-Cash Charges”: any non-cash charges, including (a) any write-off for
impairment of long lived assets (including goodwill, intangible assets and fixed
assets such as property, plant and equipment), or of deferred financing fees or
investments in debt and equity securities, in each case, pursuant to GAAP,
(b) non-cash expenses resulting from the grant of stock options, restricted
stock awards or other equity-based incentives to any director, officer,
employee, consultant or advisor of the Borrower or any Restricted Subsidiary
(excluding, for the avoidance of doubt, any cash payments of income taxes made
for the benefit of any such Person in consideration of the surrender of any
portion of such options, stock or other incentives upon the exercise or vesting
thereof), (c) any non-cash charges resulting from (i) the application of
purchase


23



--------------------------------------------------------------------------------





accounting or (ii) investments in minority interests in a Person, to the extent
that such investments are subject to the equity method of accounting; provided
that Non-Cash Charges shall not include additions to bad debt reserves or bad
debt expense and any noncash charge that results from the write-down or
write-off of accounts receivable, (d) the non-cash impact of accounting changes
or restatements, (e) non-cash charges and expenses resulting from pension
adjustments and (f) other non-cash charges to the extent reducing Consolidated
Net Income.
“Non-Compliant Subsidiary or Asset”: any Restricted Subsidiary acquired pursuant
to a Permitted Acquisition that will not become a Guarantor in accordance with
the requirements of Section 7.7(l)(i)(D) or any assets acquired pursuant to a
Permitted Acquisition that will not be owned by the Borrower or a Guarantor
after giving effect to such Permitted Acquisition.
“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all Affected Lenders in accordance
with the terms of Section 10.1 and (b) has been approved by the Required
Lenders.
“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.
“Note”: a Revolving Loan Note or a Swingline Loan Note.
“Notice of Borrowing”: a notice substantially in the form of Exhibit J.
“Notice of Conversion/Continuation”: a notice substantially in the form of
Exhibit K.
“Obligations”: (a) the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed or allowable in such
proceeding) the Loans and all other obligations and liabilities of the Loan
Parties to the Administrative Agent, the Issuing Lender, any other Lender, any
Bank Services Provider (in its capacity as provider of Bank Services), and any
Qualified Counterparty party to a Specified Swap Agreement, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Specified Swap
Agreement, any Bank Services Agreement or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, payment obligations, fees, indemnities,
costs, expenses (including all reasonable and documented fees, charges and
disbursements of counsel to the Administrative Agent, the Issuing Lender or any
other Lender) or otherwise, and (b) the obligations of any other Group Member
arising in connection with any Bank Services Agreement. For the avoidance of
doubt, the Obligations shall not include (i) any obligations arising under any
warrants or other equity instruments issued by any Loan Party to any Lender, or
(ii) solely with respect to any Guarantor that is not a Qualified ECP Guarantor,
any Excluded Swap Obligations of such Guarantor.
“Operating Documents”: for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), as certified (if applicable) by such
Person’s jurisdiction of formation as of a recent date, and, (a) if such Person
is a corporation, its bylaws or memorandum and articles of association (or
equivalent thereof) in current form, (b) if such Person is a limited liability
company, its limited liability company agreement (or similar agreement), and
(c) if such Person is a partnership, its partnership agreement (or similar
agreement), each of the foregoing with all current amendments or modifications
thereto.


24



--------------------------------------------------------------------------------





“OFAC”: The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.23).
“Overadvance”: as defined in Section 2.8.
“Participant”: as defined in Section 10.6(d).
“Participant Register”: as defined in Section 10.6(d).
“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.
“PBGC”: the Pension Benefit Guaranty Corporation, or any successor thereto.
“Pension Plan”: an employee pension plan (as defined in Section 3(2) of ERISA)
other than a Multiemployer Plan subject to the provisions of Title IV of ERISA
or Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA and in
respect of which any Loan Party or any ERISA Affiliate thereof is (or if such
plan were terminated would under Section 4069 of ERISA be deemed to be) a
“contributing sponsor” as defined in Section 4001(a)(13) of ERISA.
“Permitted Acquisition”: as defined in Section 7.7(l).
“Permitted Refinancing Indebtedness”: Indebtedness of any Person (“Refinancing
Indebtedness”) issued or incurred by such Person (including by means of the
extension or renewal of existing Indebtedness) to refinance, refund, extend,
renew or replace existing Indebtedness of such Person (“Refinanced
Indebtedness”); provided that (a) the principal amount of such Refinancing
Indebtedness is not greater than the principal amount of such Refinanced
Indebtedness plus the amount of any premiums or penalties and accrued and unpaid
interest paid thereon and reasonable fees and expenses, in each case associated
with such Refinancing Indebtedness, (b) such Refinancing Indebtedness has a
final maturity that is no sooner than, and a weighted average life to maturity
that is no shorter than, such Refinanced Indebtedness, (c) if such Refinanced
Indebtedness or any Guarantee Obligation thereof or any security therefor are
subordinated to the Obligations, such Refinancing Indebtedness and any Guarantee
Obligations thereof and any security therefor remain so subordinated on terms no
less favorable to the Lenders and the other Secured Parties, (d) the obligors in
respect of such Refinanced Indebtedness immediately prior to such refinancing,
refunding extension, renewal or replacement are the only obligors on such
Refinancing Indebtedness and (e) any Guarantee Obligations which constitute all
or a portion of such Refinancing Indebtedness, taken as a whole, are determined
in good faith by a Responsible Officer of such Person to be no less favorable to
such Person


25



--------------------------------------------------------------------------------





and the Lenders and the other Secured Parties in any material respect than the
covenants and events of default or Guarantee Obligations, if any, applicable to
such Refinanced Indebtedness.
“Person”: any natural Person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.
“Platform”: is defined in Section 10.2(d)(i).
“Prepayment Event”: (a) any non-ordinary course sale, transfer or other
Disposition of any property or asset of the Borrower or any Restricted
Subsidiary whether or not permitted by Section 7.5 resulting in net proceeds in
excess of $15,000,000 individually, (b) the incurrence by the Borrower or any
Restricted Subsidiary of any Indebtedness other than Indebtedness permitted by
Section 7.2 or permitted by the Required Lenders pursuant to Section 10.1 or (c)
the receipt by a Restricted Group Member of any Extraordinary Receipt resulting
in net proceeds in excess of $15,000,000 individually.
“Prime Rate”: the rate of interest per annum from time to time published in the
money rates section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of the Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the “Prime Rate” shall mean the rate of interest per annum
announced by the Administrative Agent as its prime rate in effect at its
principal office (such Administrative Agent announced Prime Rate not being
intended to be the lowest rate of interest charged by the Administrative Agent
in connection with extensions of credit to debtors).
“Pro Forma Basis” and “Pro Forma Effect”: with respect to any calculation or
determination for a Loan Party for any period, in making such calculation or
determination on the specified date of determination (the “Determination Date”)
means:
(a)     pro forma effect will be given to any Indebtedness incurred (“Incurred”)
by such Loan Party or any of its Restricted Subsidiaries (including by
assumption of then outstanding Indebtedness) or by a Person becoming a
Restricted Subsidiary after the beginning of the applicable period and on or
before the Determination Date to the extent the Indebtedness is outstanding or
is to be Incurred on the Determination Date, as if such Indebtedness had been
Incurred on the first day of such period;
(b)     pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the Determination Date
(taking into account any Swap Agreement applicable to the Indebtedness) had been
the applicable rate for the entire reference period; and
(c)    pro forma effect will be given to: (i) any acquisition or disposition of
companies, divisions or lines of businesses by such Loan Party and its
Restricted Subsidiaries, including any acquisition or disposition of a company,
division or line of business since the beginning of the reference period by a
Person that became a Restricted Subsidiary after the beginning of the applicable
period; and (ii) the discontinuation of any discontinued operations; in each
case of clauses (i) and (ii), that have occurred since the beginning of the
applicable period and before the Determination Date as if such events had
occurred, and, in the case of any disposition, the proceeds thereof applied, on
the first day of such period. To the extent that pro forma effect is to be given
to an acquisition or disposition of a company, division or line of business, the
pro forma calculation will be calculated in good faith by a responsible
financial or accounting officer of such Loan Party in accordance with Regulation
S-X under the Securities Act, based upon the most recent full fiscal quarter for
which the relevant financial information is available.
“Pro Forma Financial Statements”: the balance sheet of the Borrower and its
Restricted Subsidiaries that give effect to (i) the consummation of the Mozy
Acquisition, (ii) the Revolving Extensions of Credit to be made on the Closing
Date and the use of proceeds thereof and (iii) the payment of fees and


26



--------------------------------------------------------------------------------





expenses in connection with the foregoing, in each case prepared for the most
recently ended fiscal quarter of the Borrower for which financial statements are
available as if such transactions had occurred on such date.
“Projections”: as defined in Section 6.2(c).
“Properties”: as defined in Section 4.17(a).
“Purchase Money Indebtedness”: Indebtedness (other than the Obligations, but
including Capital Lease Obligations as determined in accordance with GAAP),
incurred at the time of, or within ninety (90) days after, the acquisition,
installation, construction, or improvement of any fixed or capital assets for
the purpose of financing all or any part of the acquisition, installation,
construction, or improvement cost thereof; provided, that, any such Indebtedness
(a) shall be secured only by the asset acquired in connection with the
incurrence of such Indebtedness, and (b) shall constitute not less than 50% of
the aggregate consideration paid for such asset.
“Qualified Counterparty”: with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender.
“Qualified ECP Guarantor”: in respect of any Swap Obligation, (a) each Guarantor
that has total assets exceeding $10,000,000 at the time the relevant Guarantee
Obligation of such Guarantor provided in respect of, or the Lien granted by such
Guarantor to secure, such Swap Obligation (or guaranty thereof) becomes
effective with respect to such Swap Obligation, and (b) any other Guarantor that
(i) constitutes an “eligible contract participant” under the Commodity Exchange
Act or any regulations promulgated thereunder, or (ii) can cause another Person
(including, for the avoidance of doubt, any other Guarantor not then
constituting a “Qualified ECP Guarantor”) to qualify as an “eligible contract
participant” at such time by entering into a “keepwell, support, or other
agreement” as contemplated by Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.
“Qualified Stock” of any Person shall mean Capital Stock of such Person other
than Disqualified Stock of such Person.
“Recipient”: the Administrative Agent or a Lender, as applicable.
“Refunded Swingline Loans”: as defined in Section 2.7(b).
“Register”: is defined in Section 10.6(c).
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
“Removal Effective Date”: as defined in Section 9.9(b).
“Replacement Lender”: as defined in Section 2.23.
“Required Lenders”: at any time, (a) if only one Lender holds the Total
Revolving Commitments, such Lender; and (b) if two or more Lenders who are not
Affiliates of one another hold the Total Revolving


27



--------------------------------------------------------------------------------





Commitments, then at least two unaffiliated Lenders who together hold more than
50% of the Total Revolving Commitments (including, without duplication, the L/C
Commitments) then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding; provided
that for the purposes of this clause (b), the Revolving Commitments of, and the
portion of the Revolving Loans and participations in L/C Exposure and Swingline
Loans held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Requirement of Law”: as to any Person, the Operating Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
“Resignation Effective Date”: as defined in Section 9.9(a).
“Responsible Officer”: the chief executive officer, president, vice president,
chief financial officer, chief accounting officer, treasurer, controller,
comptroller or general counsel of an applicable Loan Party, but in any event,
with respect to financial matters, the chief executive officer, the chief
financial officer, treasurer, controller, comptroller or chief accounting
officer of such Loan Party and solely for the purposes of notices given pursuant
to Section 2, any other officer of the applicable Loan Party so designated by
any of the foregoing officers in a written notice to the Administrative Agent
(together with incumbency and other related documentation reasonably requested
by the Administrative Agent). Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Restricted Group Member”: the Borrower and its Restricted Subsidiaries.
“Restricted Payments”: as defined in Section 7.6.
“Restricted Subsidiary”: any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption or the Incremental Joinder pursuant to which
such Lender becomes a party hereto, as the same may be changed from time to time
pursuant to the terms hereof (including in connection with assignments and
Incremental Facilities permitted hereunder).
“Revolving Commitment Increase”: as defined in Section 2.12(a).
“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.
“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, plus (b) such Lender’s L/C
Percentage of the aggregate undrawn amount of all outstanding Letters of Credit
(including any Existing Letters of Credit) at such time, plus (c) such Lender’s
L/C Percentage of the aggregate amount of all L/C Disbursements that have not
yet been reimbursed or converted into Revolving Loans at such time, plus (d)
such Lender’s Revolving Percentage of the aggregate principal amount of
Swingline Loans then outstanding.


28



--------------------------------------------------------------------------------





“Revolving Facility”: the Revolving Commitments and the extensions of credit
made thereunder.
“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.
“Revolving Loan Conversion”: as defined in Section 3.5(b).
“Revolving Loan Funding Office”: the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.
“Revolving Loan Note”: a promissory note in the form of Exhibit H-1, as it may
be amended, supplemented or otherwise modified from time to time.
“Revolving Loans”: as defined in Section 2.4(a).
“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of all Revolving Loans then outstanding; provided that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Commitments, the Revolving Percentages shall be determined in a manner
designed to ensure that the other outstanding Revolving Extensions of Credit
shall be held by the Revolving Lenders on a comparable basis.
“Revolving Termination Date”: (x) if the Springing Maturity Condition does not
apply, March 20, 2023 and (y) if the Springing Maturity Condition does apply,
the Springing Maturity Date.
“S&P”: Standard & Poor’s Ratings Services.
“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.
“Sanction(s)”: any international economic sanction administered or enforced by
the United States Government (including OFAC), and, as applicable, the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.


“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Secured Obligations”: as defined in the Guarantee and Collateral Agreement.
“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders (including the Issuing Lender in its capacity as Issuing Lender and any
Swingline Lender in its capacity as Swingline Lender), each Bank Services
Provider and any Qualified Counterparties.
“Securities Act”: the Securities Act of 1933, as amended from time to time and
any successor statute.


29



--------------------------------------------------------------------------------





“Securities Account”: any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.
“Security Documents”: the collective reference to (a) the Guarantee and
Collateral Agreement, (b) the Mortgages, (c) the Intellectual Property Security
Agreements, (d) subject to the Control Agreement Requirements, each Control
Agreement, if any, (e) all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
Obligations of any Loan Party arising under any Loan Document, and (f) all
financing statements, fixture filings, patent, trademark and copyright filings,
assignments, acknowledgments and other filings, documents and agreements made or
delivered pursuant to any of the foregoing.
“Solvency Certificate”: the Solvency Certificate, dated the Closing Date,
delivered to the Administrative Agent and the Lenders pursuant to Section
5.1(o), which Solvency Certificate shall be in substantially the form of Exhibit
D.
“Solvent”: when used with respect to any Person, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature. For purposes of this definition, (i)
“debt” means liability on a “claim,” and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.
“Specified Swap Agreement”: any Swap Agreement entered into by any Loan Party
and any Qualified Counterparty (or any Person who was a Qualified Counterparty
as of the Closing Date or as of the date such Swap Agreement was entered into).
“Springing Maturity Condition”: on the Springing Maturity Date, (x) the 2022
Convertible Senior Notes have not been repurchased (and cancelled), redeemed,
defeased, repaid, satisfied and discharged or refinanced with permitted
Indebtedness maturing at least 91 days after the Revolving Termination Date,
(y) the maturity date applicable to the 2022 Convertible Senior Notes has not
been extended beyond the date that is 91 days after the Revolving Termination
Date and (z) Liquidity does not equal or exceed the sum of (A) the aggregate
amount required to be paid to redeem the 2022 Convertible Senior Notes at such
time and (B) $20,000,000.
“Springing Maturity Date”: the date that is 91 days prior to the maturity date
with respect to the 2022 Convertible Senior Notes and any day thereafter that
the Liquidity requirement in clause (z) of the definition of Springing Maturity
Condition is not satisfied so long as the 2022 Convertible Senior Notes have not
been repurchased (and cancelled), redeemed, defeased, repaid, satisfied and
discharged or refinanced with permitted Indebtedness maturing at least 91 days
after the Revolving Termination Date or the maturity date with respect to the
2022 Convertible Senior Notes has not been extended beyond the date that is 91
days after the Revolving Termination Date.


30



--------------------------------------------------------------------------------





“Subordinated Debt Document”: any agreement, certificate, document or instrument
executed or delivered by any Loan Party or any of their respective Subsidiaries
and evidencing Subordinated Indebtedness of such Loan Party or such Subsidiary,
and any renewals, modifications, or amendments thereof which are approved in
writing by the Administrative Agent.
“Subordinated Indebtedness”: Indebtedness of a Loan Party, the payment of which
and/or the lien securing such Indebtedness, is subordinated to the Obligations
and/or the Administrative Agent’s Lien, as applicable, pursuant to subordination
terms (including payment, lien and remedies subordination terms, as applicable)
reasonably acceptable to the Administrative Agent.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.
“Surety Indebtedness”: as of any date of determination, indebtedness (contingent
or otherwise) owing to sureties arising from surety bonds issued on behalf of
any Loan Party or its respective Subsidiaries as support for, among other
things, their contracts with customers, whether such indebtedness is owing
directly or indirectly by such Loan Party or any such Subsidiary.
“SVB”: as defined in the preamble hereto.
“Swap Agreement”: any agreement with respect to any swap, hedge, forward, future
or derivative transaction or option or similar agreement (including without
limitation, any Interest Rate Agreement) involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower and its
Subsidiaries shall be deemed to be a “Swap Agreement.”
“Swap Obligation”: with respect to any Guarantor, any obligation of such
Guarantor to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.
“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Qualified
Counterparty).
“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $10,000,000.00.


31



--------------------------------------------------------------------------------





“Swingline Lender”: SVB, in its capacity as the lender of Swingline Loans.
“Swingline Loan Note”: a promissory note in the form of Exhibit H-2, as it may
be amended, supplemented or otherwise modified from time to time.
“Swingline Loans”: as defined in Section 2.6.
“Swingline Participation Amount”: as defined in Section 2.7(c).
“Synthetic Lease Obligation”: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).
“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower most recently ended on or prior to
such date of determination and for which financial statements shall have been
delivered pursuant to Section 6.1 (or were required to be delivered) to the
Administrative Agent (or, before the first delivery of financial statements
pursuant to Section 6.1, the most recent period of four fiscal quarters at the
end of which financial statements are available).
“Total Credit Exposure”: is, as to any Lender at any time, the unused
Commitments and Revolving Extensions of Credit of such Lender at such time.
“Total L/C Commitments”: at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.10 or
3.5(b). The initial amount of the Total L/C Commitments on the Closing Date is
$10,000,000.00.
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect. The amount of the Total Revolving
Commitments on the Closing Date is $130,000,000. The L/C Commitment and the
Swingline Commitment are each sublimits of the Total Revolving Commitments.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit outstanding at such time.
“Trade Date”: is defined in Section 10.6(b)(i)(B).
“Transferee”: any Eligible Assignee or Participant.
“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
“Unfriendly Acquisition”: any acquisition that has not, at the time of the first
public announcement of an offer relating thereto, been approved by the board of
directors (or other legally recognized governing body) of the Person to be
acquired; except that with respect to any acquisition of a non-U.S. Person, an
otherwise friendly acquisition shall not be deemed to be unfriendly if it is not
customary in such jurisdiction to obtain such approval prior to the first public
announcement of an offer relating to a friendly acquisition.


32



--------------------------------------------------------------------------------





“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of New
York, or as the context may require, any other applicable jurisdiction.
“United States” and “U.S.”: the United States of America.
“Unpaid Drawing”: as defined in Section 3.5(a).
“Unrestricted Cash”: unrestricted cash and Cash Equivalents owned by the
Borrower or any Restricted Subsidiary and not controlled by or subject to any
Lien or other preferential arrangement in favor of any creditor (other than
Liens created under the Loan Documents and statutory Liens in favor of any
depositary bank where such cash is maintained).
“Unrestricted Subsidiary”: (i) any Subsidiary of the Borrower which at the time
of determination is an Unrestricted Subsidiary (as designated by the Borrower
pursuant to Section 6.11) and (ii) any Subsidiary of an Unrestricted Subsidiary.
“Unused Fee Rate”: commencing on the date on which the Administrative Agent
receives copies of the consolidated financial statements of the Borrower and its
Restricted Subsidiaries in respect of the fiscal quarter of the Borrower ending
March 31, 2018, together with a Compliance Certificate in respect thereof as
contemplated by Section 6.2(b), the rate per annum set forth under the relevant
column heading below:
Consolidated Secured Net Leverage Ratio
Unused Fee Rate
< 1.50:1.00
0.25%
< 2.00:1.00 and ≥ 1.50:1.00
0.30%
≥ 2.00:1.00
0.35%



Notwithstanding the foregoing, (a) commencing on the Closing Date until the
delivery of the Compliance Certificate required to be delivered pursuant to
Section 6.2(b) in connection with the fiscal quarter of the Borrower ending
March 31, 2018, the Unused Fee Rate shall be the rate corresponding to a
Consolidated Secured Net Leverage Ratio less than 1.50:1.00 in the foregoing
table, (b) if the financial statements required by Section 6.1 and the related
Compliance Certificate required by Section 6.2(b) are not delivered by the
respective date required thereunder after the end of any related fiscal quarter
of the Borrower, the Unused Fee shall be the rate corresponding to a
Consolidated Secured Net Leverage Ratio greater than or equal to 2:00:1.00 in
the foregoing table until such financial statements and Compliance Certificate
are delivered, and (c) no reduction to the Unused Fee Rate shall become
effective at any time when an Event of Default has occurred and is continuing.
If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, the Administrative Agent
determines that (x) the Consolidated Secured Net Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (y) a proper
calculation of the Consolidated Secured Net Leverage Ratio would have resulted
in different pricing for any period, then (i) if the proper calculation of the
Consolidated Secured Net Leverage Ratio would have resulted in higher pricing
for such period, the Borrower shall automatically and retroactively be obligated
to pay to the Administrative Agent, for the benefit of the applicable Lenders,
promptly on demand by the Administrative Agent, an amount equal to the excess of
the amount of interest and fees that should have been paid for such


33



--------------------------------------------------------------------------------





period over the amount of interest and fees actually paid for such period; and
(ii) if the proper calculation of the Consolidated Secured Net Leverage Ratio
would have resulted in lower pricing for such period, neither the Administrative
Agent nor any Lender shall have any obligation to repay any fees to the
Borrower.
“USCRO”: the U.S. Copyright Office.
“U.S. Person”: any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.
“USPTO”: the U.S. Patent and Trademark Office.
“U.S. Tax Compliance Certificate”: as defined in Section 2.20(f).
“Withholding Agent”: as applicable, any of any applicable Loan Party and the
Administrative Agent, as the context may require.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2    Other Definitional Provisions.
(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
(b)    As used herein and in the other Loan Documents, and in any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements (including this
Agreement) or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time. Notwithstanding the foregoing clause (i), for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of any Group Member shall be deemed to
be carried at 100% of the outstanding principal amount thereof, and the effects
of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded.
(c)    The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (i) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, (ii)
all references herein to Articles, Sections, Exhibits and Schedules shall be


34



--------------------------------------------------------------------------------





construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, and (iii) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.

1.3    Pro Forma and Other Calculations.
(a)    For purposes of calculating the Consolidated Net Leverage Ratio, the
Consolidated Secured Net Leverage Ratio, and the Consolidated Interest Coverage
Ratio, Investments, acquisitions, dispositions, mergers, consolidations, and
disposed operations (as determined in accordance with GAAP) that have been made
by the Borrower or any Restricted Subsidiary during the Test Period or (other
than for the purpose of determining compliance with Section 7.1 in connection
with the delivery of a Compliance Certificate as required pursuant to Section
6.2(b)) subsequent to such Test Period and on or prior to or simultaneously with
the date of such determination shall be calculated on a Pro Forma Basis assuming
that all such Investments, acquisitions, dispositions, mergers, consolidations,
and disposed operations (and the change in any associated fixed charge
obligations and the change in Consolidated EBITDA resulting therefrom) had
occurred on the first day of the Test Period. Other than for the purpose of
determining compliance with Section 7.1 in connection with the delivery of a
Compliance Certificate as required pursuant to Section 6.2(b) if, since the
beginning of such period, any Person (that subsequently became a Restricted
Subsidiary or was merged with or into the Borrower or any Restricted Subsidiary
since the beginning of such period) shall have made any Investment, acquisition,
disposition, merger, consolidation, or disposed operation that would have
required adjustment pursuant to this clause (a), then the Consolidated Net
Leverage Ratio, the Consolidated Secured Net Leverage Ratio and the Consolidated
Interest Coverage Ratio shall be calculated giving Pro Forma Effect thereto for
such Test Period as if such Investment, acquisition, disposition, merger,
consolidation, or disposed operation had occurred on the first day of the Test
Period.
(b)    Whenever Pro Forma Effect is to be given to a transaction, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower (and may include, for the avoidance of doubt
and without duplication, cost savings, operating expense enhancements and
operating expense reductions resulting from such Investment, acquisition,
merger, or consolidation which is being given Pro Forma Effect that have been or
are expected to be realized) (subject any limits on such adjustments set forth
in the definition of Consolidated EBITDA and without duplication of such
adjustments set forth in the definition of Consolidated EBITDA). If any
Indebtedness bears a floating rate of interest and is being given Pro Forma
Effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period. Interest on a Capital Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
officer of the Borrower to be the rate of interest implicit in such Capital
Lease Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a Pro Forma Basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable period (or, if lower,
the greater of (i) maximum commitments under such revolving credit facilities as
of the date of determination and (ii) the aggregate principal amount of loans
outstanding under such a revolving credit facilities on such date). Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Borrower may
designate.
In connection with any action (other than a borrowing of Revolving Loans that is
not a borrowing under an Incremental Facility in connection with which the
Borrower has made an LCT Election, and the


35



--------------------------------------------------------------------------------





Lenders providing such Incremental Facility have agreed to so limit the
conditionality with respect to such Incremental Facility) being taken solely in
connection with a Limited Condition Transaction, for purposes of:
(i)    determining compliance with any provision of the Loan Documents which
requires the calculation of the Consolidated Net Leverage Ratio, the
Consolidated Secured Net Leverage Ratio or the Consolidated Interest Coverage
Ratio;
(ii)    determining the accuracy of representations and warranties in Section 4
and/or whether a Default or Event of Default shall have occurred and be
continuing under Section 8; or
(iii)    testing availability under baskets set forth in the Loan Documents
(including baskets measured as a percentage of Consolidated EBITDA or
Consolidated Total Assets);
in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into (the “LCT Test Date”), and if,
after giving Pro Forma Effect to the Limited Condition Transaction and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent Test Period ending prior to the LCT
Test Date, the Borrower could have taken such action on the relevant LCT Test
Date in compliance with such ratio or basket, such ratio or basket shall be
deemed to have been complied with. For the avoidance of doubt, if the Borrower
has made an LCT Election and any of the ratios or baskets for which compliance
was determined or tested as of the LCT Test Date are exceeded as a result of
fluctuations in any such ratio or basket, including due to fluctuations in
Consolidated EBITDA of the Borrower or the Person subject to such Limited
Condition Transaction, at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations. If the Borrower has made an LCT
Election for any Limited Condition Transaction, then in connection with any
subsequent calculation of any ratio or basket availability with respect to the
incurrence of Indebtedness or Liens, or the making of Restricted Payments,
Investments, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Borrower, the prepayment, redemption,
purchase, defeasance or other satisfaction of Indebtedness, or the designation
of an Unrestricted Subsidiary on or following the relevant LCT Test Date and
prior to the earlier of (i) the date on which such Limited Condition Transaction
is consummated or (ii) the date that the definitive agreement for such Limited
Condition Transaction is terminated or expires without consummation of such
Limited Condition Transaction, any such ratio or basket shall be calculated on a
Pro Forma Basis assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated until such time as the
Limited Condition Transaction has been consummated or the definitive agreement
with respect thereto has been terminated or expires.
(c)    Any determination of Consolidated Total Assets shall be made by reference
to the last day of the Test Period most recently ended on or prior to the
relevant date of determination.
(d)    All leases of any Person that are or would be characterized as operating
leases in accordance with GAAP immediately prior to January 1, 2017 (whether or
not such operating leases were in effect on such date) shall, at the Borrower’s
election, continue to be accounted for as operating leases (and not as Capital
Lease Obligations) for purposes of this Agreement regardless of any change in
GAAP following the date that would otherwise require such leases to be
recharacterized as Capital Lease Obligations.


36



--------------------------------------------------------------------------------






1.4    Accounting Terms; GAAP. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, applied in a manner consistent with that used in
preparing the financial statements delivered pursuant to Section 5.1(b), except
as otherwise specifically prescribed herein.
1.5    Currency.
(a)    All payments under this Agreement or any other Loan Document shall be
made in Dollars (including, without limitation, each L/C Lender’s payment
obligations in respect of any participation interests in any Letters of Credit).
If any payment by the Borrower or the proceeds of any Collateral shall be made
in a currency other than the currency required hereunder, such amount shall be
converted into the currency required hereunder at the rate reasonably determined
by the Administrative Agent or the Issuing Lender, as applicable, as the
Exchange Rate.
(b)    For purposes of all calculations and determinations hereunder, and all
certifications and financial statements delivered hereunder, all amounts
represented by such terms shall be expressed in Dollars or the Dollar Equivalent
thereof. The Administrative Agent shall determine the Dollar Equivalent of any
amount when required or permitted hereby, and a determination thereof by the
Administrative Agent shall be conclusive absent manifest error. The
Administrative Agent may, but shall not be obligated to, rely on any
determination by the Borrower. The Administrative Agent may determine or
re-determine the Dollar Equivalent of any amount on any date in its reasonable
discretion.



SECTION 2
AMOUNT AND TERMS OF REVOLVING COMMITMENTS

2.1    [Reserved].

2.2    [Reserved].

2.3    [Reserved].

2.4    Revolving Commitments.
(a)    Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount at any one time
outstanding for each Revolving Lender which, when added to such Revolving
Lender’s L/C Exposure and/or any Swingline Loans, if any, at such time, does not
exceed the amount of such Revolving Lender’s Revolving Commitment; provided,
that the Total Revolving Extensions of Credit outstanding at such time, after
giving effect to the making of such Revolving Loans, shall not exceed the Total
Revolving Commitments in effect at such time. During the Revolving Commitment
Period the Borrower may use the Revolving Commitments by borrowing, prepaying
the Revolving Loans in whole or in part, and reborrowing, all in accordance with
the terms and conditions hereof. The Revolving Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.5 and 2.13. Notwithstanding
anything to the contrary contained herein, during the existence of a Default or
an Event of Default, no Revolving Loan may be borrowed as, or converted to or
continued as a Eurodollar Loan.


37



--------------------------------------------------------------------------------





(b)    The Borrower shall repay all outstanding Revolving Loans (including all
Overadvances) on the Revolving Termination Date.

2.5    Procedure for Revolving Loan Borrowing. The Borrower may borrow up to the
Available Revolving Commitment under the Revolving Commitments during the
Revolving Commitment Period on any Business Day; provided that the Borrower
shall give the Administrative Agent an irrevocable Notice of Borrowing (which
must be received by the Administrative Agent prior to 10:00 A.M., Pacific time,
(a) three (3) Business Days prior to the requested Borrowing Date, in the case
of Eurodollar Loans, or (b) one (1) Business Day prior to the requested
Borrowing Date, in the case of ABR Loans (in each case, with originals to follow
within three (3) Business Days)) (provided that any such Notice of Borrowing of
ABR Loans under the Revolving Facility to finance payments under Section 3.5(a)
may be given not later than 10:00 A.M., Pacific time, on the date of the
proposed borrowing), in each such case specifying (i) the amount and Type of
Revolving Loans to be borrowed, (ii) the requested Borrowing Date, (iii) in the
case of Eurodollar Loans, the respective amounts of each tranche of Eurodollar
Loan and the respective lengths of the initial Interest Period therefor, and
(iv) instructions for remittance of the proceeds of the applicable Loans to be
borrowed. Each borrowing of, conversion to or continuation of a Eurodollar Loan
shall be in a principal amount of $2,000,000 or a whole multiple of $500,000 in
excess thereof (or, if the then aggregate Available Revolving Commitments are
less than $2,000,000, such lesser amount). Except as provided in Sections 3.5(b)
and 2.7(b), each borrowing of or conversion to ABR Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof (or, if the
then aggregate Available Revolving Commitments are less than $500,000, such
lesser amount). Upon receipt of any such Notice of Borrowing from the Borrower,
the Administrative Agent shall promptly notify each Revolving Lender thereof.
Each Revolving Lender will make the amount of its pro rata share of each such
borrowing available to the Administrative Agent for the account of the Borrower
at the Revolving Loan Funding Office prior to 12:00 P.M., Pacific time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting such account as is designated in writing
to the Administrative Agent by the Borrower with the aggregate of the amounts
made available to the Administrative Agent by the Revolving Lenders and in like
funds as received by the Administrative Agent.

2.6    Swingline Commitment. Subject to the terms and conditions hereof, the
Swingline Lender agrees to make available a portion of the credit accommodations
otherwise available to the Borrower under the Revolving Commitments from time to
time during the Revolving Commitment Period by making swing line loans (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) to the Borrower;
provided that (a) the aggregate principal amount of Swingline Loans outstanding
at any time shall not exceed the Swingline Commitment then in effect, (b) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero,
and (c) the Borrower shall not use the proceeds of any Swingline Loan to
refinance any then outstanding Swingline Loan. During the Revolving Commitment
Period, the Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Loans shall be ABR Loans only and shall be made only in Dollars. To the extent
not otherwise required by the terms hereof to be repaid prior thereto, the
Borrower shall repay to the Swingline Lender the then unpaid principal amount of
each Swingline Loan on the Revolving Termination Date.

2.7    Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a)    Whenever the Borrower desires that the Swingline Lender make Swingline
Loans the Borrower shall give the Swingline Lender irrevocable telephonic notice
(which telephonic notice must


38



--------------------------------------------------------------------------------





be received by the Swingline Lender not later than 12:00 P.M., Pacific time, on
the proposed Borrowing Date) confirmed promptly in writing by a Notice of
Borrowing, specifying (i) the amount to be borrowed, (ii) the requested
Borrowing Date (which shall be a Business Day during the Revolving Commitment
Period), and (iii) instructions for the remittance of the proceeds of such Loan.
Each borrowing under the Swingline Commitment shall be in an amount equal to
$100,000 or a whole multiple of $100,000 in excess thereof. Promptly thereafter,
on the Borrowing Date specified in a notice in respect of Swingline Loans, the
Swingline Lender shall make available to the Borrower an amount in immediately
available funds equal to the amount of the Swingline Loan to be made by
depositing such amount in the account designated in writing to the
Administrative Agent by the Borrower. Unless a Swingline Loan is sooner
refinanced by the advance of a Revolving Loan pursuant to Section 2.7(b), such
Swingline Loan shall be repaid by the Borrower no later than five (5) Business
Days after the advance of such Swingline Loan.
(b)    The Swingline Lender, at any time and from time to time in its sole and
absolute discretion, may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one (1) Business Day’s
telephonic notice given by the Swingline Lender no later than 12:00 P.M.,
Pacific time, and promptly confirmed in writing, request each Revolving Lender
to make, and each Revolving Lender hereby agrees to make, a Revolving Loan, in
an amount equal to such Revolving Lender’s Revolving Percentage of the aggregate
amount of such Swingline Loan (each a “Refunded Swingline Loan”) outstanding on
the date of such notice, to repay the Swingline Lender. Each Revolving Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Revolving Loan Funding Office in immediately available funds, not
later than 10:00 A.M., Pacific time, one (1) Business Day after the date of such
notice. The proceeds of such Revolving Loan shall immediately be made available
by the Administrative Agent to the Swingline Lender for application by the
Swingline Lender to the repayment of the Refunded Swingline Loan. The Borrower
irrevocably authorizes the Swingline Lender to charge the Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
immediately to pay the amount of any Refunded Swingline Loan to the extent
amounts received from the Revolving Lenders are not sufficient to repay in full
such Refunded Swingline Loan.
(c)    If prior to the time that the Borrower has repaid the Swingline Loans
pursuant to Section 2.7(a) or a Revolving Loan has been made pursuant to Section
2.7(b), one of the events described in Section 8.1(f) shall have occurred or if
for any other reason, as determined by the Swingline Lender in its sole
discretion, Revolving Loans may not be made as contemplated by Section 2.7(b),
each Revolving Lender shall, on the date such Revolving Loan was to have been
made pursuant to the notice referred to in Section 2.7(b) or on the date
requested by the Swingline Lender (with at least one (1) Business Days’ notice
to the Revolving Lenders), purchase for cash an undivided participating interest
in the then outstanding Swingline Loans by paying to the Swingline Lender an
amount (the “Swingline Participation Amount”) equal to (i) such Revolving
Lender’s Revolving Percentage times (ii) the sum of the aggregate principal
amount of the outstanding Swingline Loans that were to have been repaid with
such Revolving Loans.
(d)    Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided
that in the event that such payment received by the Swingline Lender is required
to be returned, such Revolving Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.


39



--------------------------------------------------------------------------------





(e)    Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to Section
2.7(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Revolving Lender, or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
(f)    The Swingline Lender may resign at any time by giving 30 days’ prior
notice to the Administrative Agent, the Lenders and the Borrower. After the
resignation of the Swingline Lender hereunder, the retiring Swingline Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of the Swingline Lender under this Agreement and the other Loan
Documents with respect to Swingline Loans made by it prior to such resignation,
but shall not be required to make any additional Swingline Loans.

2.8     Overadvances. If at any time or for any reason the amount of the Total
Revolving Extensions of Credit exceeds the amount of the Total Revolving
Commitments then in effect (any such excess, an “Overadvance”), the Borrower
shall immediately pay the full amount of such Overadvance to the Administrative
Agent, without notice or demand, for application against the Revolving
Extensions of Credit in accordance with the terms hereof; provided that any such
repayment of an Overadvance shall be applied by the Administrative Agent first
to repay Revolving Loans that are ABR Loans and thereafter to Revolving Loans
that are Eurodollar Loans. Any prepayment of any Revolving Loan that is a
Eurodollar Loan hereunder shall be subject to Borrower’s obligation to pay any
amounts owing pursuant to Section 2.21.

2.9    Fees.
(a)    Commitment Fee. On the Closing Date and at the other times specified
therein, the Borrower agrees to pay to the Administrative Agent the fees
specified in the Fee Letter.
(b)    Unused Fee. As additional compensation for the Total Revolving
Commitments, the Borrower shall pay to the Administrative Agent for the account
of the Lenders (other than any Defaulting Lender), a fee for the Borrower’s
non-use of available funds under the Revolving Facility (the “Unused Fee”),
payable quarterly in arrears commencing on July 1, 2018, on the first day of
each calendar quarter occurring thereafter prior to the Revolving Termination
Date, and on the Revolving Termination Date, in an amount equal to the Unused
Fee Rate multiplied by the average unused portion of the Total Revolving
Commitments, as reasonably determined by the Administrative Agent. The unused
portion of the Total Revolving Commitments, for purposes of this calculation,
shall equal the difference between (i) the Total Revolving Commitments (as
reduced from time to time), and (ii) the sum of (A) the average for the period
of the daily closing balance of the Revolving Loans outstanding, (B) the
aggregate undrawn amount of all Letters of Credit outstanding at such time, and
(C) the aggregate amount of all L/C Disbursements that have not yet been
reimbursed or converted into Revolving Loans at such time. The outstanding
amount of any Swingline Loans shall not be counted towards and considered usage
of the Total Revolving Commitments for purposes of determining the Unused Fee.
(c)    Agency Fees. The Borrower agrees to pay to the Administrative Agent the
fees in the amounts and on the dates as set forth in the Fee Letter and to
perform any other obligations contained therein.


40



--------------------------------------------------------------------------------





(d)    Fees Nonrefundable. All fees payable under this Section 2.9 shall be
fully earned on the date paid and nonrefundable.
(e)    Increase in Fees. At any time that an Event of Default exists and is
continuing, the Borrower shall pay interest on any overdue fees due under
subsections (a) and (b) at a rate per annum equal to 2.0% plus the rate
applicable to ABR Loans as provided in Section 2.15(b).

2.10    Termination or Reduction of Total Revolving Commitments; Total L/C
Commitments.
(a)    Termination or Reduction of Total Revolving Commitments. The Borrower
shall have the right, upon not less than three (3) Business Days’ written notice
delivered to the Administrative Agent, to terminate the Total Revolving
Commitments or, from time to time, to reduce the amount of the Total Revolving
Commitments; provided that no such termination or reduction of the Total
Revolving Commitment shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans and Swingline Loans to be made on the
effective date thereof the amount of the Total Revolving Extensions of Credit
then outstanding would exceed the Total Revolving Commitments then in effect.
Any such reduction shall be in an amount equal to $1,000,000, or a whole
multiple in excess thereof (or, if the then Total Revolving Commitments are less
than $1,000,000, such lesser amount), and shall reduce permanently the Total
Revolving Commitments then in effect; provided that, if in connection with any
such reduction or termination of the Total Revolving Commitments a Eurodollar
Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.21. Any reduction of the Total Revolving Commitments shall be applied
to the Revolving Commitments of each Lender according to its respective
Revolving Percentage. All fees accrued until the effective date of any
termination of the Total Revolving Commitments shall be paid on the effective
date of such termination.
(b)    Termination or Reduction of Total L/C Commitments. The Borrower shall
have the right, upon not less than three (3) Business Days’ written notice
delivered to the Administrative Agent, to terminate the Total L/C Commitments
available to the Borrower or, from time to time, to reduce the amount of the
Total L/C Commitments available to the Borrower; provided that, in any such
case, no such termination or reduction of the Total L/C Commitments shall be
permitted if, after giving effect thereto, the Total L/C Commitments shall be
reduced to an amount that would result in the aggregate L/C Exposure exceeding
the Total L/C Commitments (as so reduced). Any such reduction shall be in an
amount equal to $1,000,000, or a whole multiple in excess thereof (or, if the
then Total L/C Commitments are less than $1,000,000, such lesser amount), and
shall reduce permanently the Total L/C Commitments then in effect. Any reduction
of the Total L/C Commitments shall be applied to the L/C Commitments of each
Lender according to its respective L/C Percentage. All fees accrued until the
effective date of any termination of the Total L/C Commitments shall be paid on
the effective date of such termination.

2.11    Loan Prepayments.
(a)    Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 10:00
A.M., Pacific time, three (3) Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 10:00 A.M., Pacific time, one (1) Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of the proposed prepayment; provided that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.21;
and provided further that if such notice of prepayment indicates that such
prepayment is to be funded with the proceeds of a refinancing, such notice of
prepayment may be revoked if the financing is not consummated. Upon receipt of
any such notice,


41



--------------------------------------------------------------------------------





the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans) accrued interest to such
date on the amount prepaid. Partial prepayments of Revolving Loans shall be in
an aggregate principal amount of $200,000 or a whole multiple thereof. Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof. Prepayments of the Loans made pursuant to
this Section 2.11(a) shall be applied at the Borrower’s direction in accordance
with Section 2.18(c).
(b)    Mandatory Prepayments. The Borrower shall prepay the Loans (but, for the
avoidance of doubt, shall not be required to reduce or terminate Revolving
Commitments) within ten Business Days (or such later date as the Administrative
Agent may agree) following the receipt of proceeds of any Prepayment Event. The
amount of such prepayment shall be equal to the net proceeds resulting from the
transaction resulting in such Prepayment Event; provided that, in the case of a
Disposition or Casualty Event resulting in a Prepayment Event, the Borrower or
its Restricted Subsidiaries shall be permitted to invest (or commit to invest)
all or a portion of the net proceeds of such Disposition or Casualty Event
within one year of the receipt of proceeds of such Disposition or Casualty
Event, and no mandatory prepayment shall be required with the net proceeds so
reinvested. Amount to be applied in connection with such repayments shall be
applied first, to repayment of the Revolving Loans in accordance with Section
2.18(c); and second, to the extent of any residual, if no Revolving Loans remain
outstanding, to the replacement of outstanding Letters of Credit and/or the
deposit of an amount in cash (in an amount not to exceed 105% of the then
existing L/C Exposure) in a Cash Collateral account established with the
Administrative Agent for the benefit of the L/C Lenders on terms and conditions
satisfactory to the Issuing Lender.

2.12    Incremental Facilities.
(a)    At any time during the Revolving Commitment Period, the Borrower may
request (but subject to the conditions set forth in clause (b) below) (x) the
Revolving Commitments be increased by an amount not to exceed the Available
Incremental Amount (each such increase, an “Revolving Commitment Increase”)
and/or (y) the Lenders establish an incremental term loan facility under this
Agreement in an aggregate principal amount not to exceed the Available
Incremental Amount (each such facility, an “Incremental Term Facility” and,
together with any Revolving Commitment Increase, the “Incremental Facilities”).
No Lender shall be obligated to participate in an Incremental Facility. Any
Incremental Facility shall be in an amount of at least $5,000,000 (or, if the
Available Incremental Amount is less than $5,000,000, such remaining Available
Incremental Amount) and integral multiples of $500,000 in excess thereof.
Additionally, for the avoidance of doubt, it is understood and agreed that in no
event shall the aggregate amount of Incremental Facility exceed the Available
Incremental Amount during the term of the Agreement.
(b)    Each of the following shall be conditions precedent to the effectiveness
of any Incremental Facility:
(i)    the Borrower shall have delivered an irrevocable written request for such
Incremental Facility at least ten (10) Business Days prior to the requested
effective date of such Incremental Facility, and promptly after receipt thereof,
the Administrative Agent shall invite each Lender to provide the Incremental
Facility ratably in accordance with its Revolving Percentage of each requested
Incremental Facility (it being agreed that no Lender shall be obligated to
provide an Incremental Facility and that any Lender may elect to participate in
such Increase in an amount that is less than its Revolving Percentage of such
requested Increase or more than Revolving Percentage of such requested
Incremental Facility if other Lenders have elected not participate in any
applicable requested Incremental Facility) and to the extent, five (5) Business
Days after receipt of invitation,


42



--------------------------------------------------------------------------------





sufficient Lenders do not agree to provide the Incremental Facility on terms
acceptable to the Borrower, then the Borrower may invite any prospective lender
that satisfies the criteria of being an “Eligible Assignee” to become a Lender
in connection with the proposed Incremental Facility;
(ii)    each Lender agreeing to participate in any such Incremental Facility,
the Borrower and the Administrative Agent have signed an Incremental Joinder
(any Incremental Joinder may, with the consent of the Administrative Agent, the
Borrower and the Lenders agreeing to such Incremental Facility, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate to effectuate the provisions of this Section 2.12) and the Borrower
shall have executed any Notes requested by any Lender in connection with the
incurrence of the Incremental Facility. Notwithstanding anything to the contrary
in this Agreement or in any other Loan Document, an Incremental Joinder
reasonably satisfactory to the Administrative Agent, and the amendments to this
Agreement effected thereby, shall not require the consent of any Lender other
than the Lender(s) agreeing to fund such Incremental Facility;
(iii)    each of the conditions precedent set forth in Section 5.2 are satisfied
with respect to such Incremental Facility;
(iv)    after giving pro forma effect to such Incremental Facility and the use
of proceeds thereof, (A) no Default or Event of Default shall have occurred and
be continuing at the time of the incurrence of such Incremental Facility (or, in
the event the Borrower has made an LCT Election, and the Lenders providing such
Incremental Facility have so agreed, no Event of Default shall have occurred and
be continuing under Section 8.1(a) or (f) at the time of the incurrence of such
Incremental Facility) and (B) the Borrower shall be in compliance with the then
applicable financial covenants set forth in Section 7.1 hereof as of the end of
the most recently ended fiscal period for which financial statements are
required to be delivered prior to the incurrence of such Incremental Facility,
regardless of whether any financial covenant is being tested at such time (or,
in the event the Borrower has made an LCT Election, and the Lenders providing
such Incremental Facility have so agreed, the Borrower shall be in compliance
with the then-applicable financial covenants set forth in Section 7.1 hereof as
of the date of executing the definitive documentation with respect to such
Limited Condition Transaction), and the Borrower shall have delivered to the
Administrative Agent a Compliance Certificate evidencing compliance with the
requirements of this clause (iv);
(v)    upon the incurrence of any Revolving Commitment Increase in accordance
with this Section 2.12, all outstanding Loans, participations hereunder in
Letters of Credit held by each Lender shall be reallocated among the Lenders
(including any newly added Lenders) in accordance with the Lenders’ respective
revised Revolving Percentages and L/C Percentages, pursuant to procedures
reasonably determined by the Administrative Agent in consultation with the
Borrower;
(vi)    any such Revolving Commitment Increase shall be on the same terms
(including the pricing, and maturity date), as applicable, as, and pursuant to
documentation applicable to, the Revolving Facility then in effect;
(vii)    any such Incremental Term Facility shall have a maturity date not
earlier than the Revolving Termination Date and the weighted average life to
maturity of any such Incremental Term Facility shall be later than that
applicable to the then-existing Facilities;


43



--------------------------------------------------------------------------------





(viii)    with respect to any Incremental Facility incurred prior to the 18
month anniversary of the Closing Date, the all-in yield (excluding arrangement,
commitment, structuring and underwriting fees) applicable to such Incremental
Facility shall not be more than 0.50% per annum higher than the corresponding
all-in yield with respect to the then-existing Facilities unless the Applicable
Margin with respect to the then-existing Facilities is increased by an amount
equal to the difference between the all-in yield with respect to such
Incremental Facility and the all-in year applicable to the then-existing
Facilities minus 0.50%; and
(ix)    all fees, if any, required to be paid in connection with such
Incremental Facility shall have been paid.
(c)    Upon the effectiveness of any Incremental Facility, (i) in the case of a
Revolving Commitment Increase, (x) all references in this Agreement and any
other Loan Document to the Revolving Commitments shall be deemed, unless the
context otherwise requires, to include such Revolving Commitment Increase
advanced pursuant to this Section 2.12 and (y) all references in this Agreement
and any other Loan Document to the Revolving Commitment shall be deemed, unless
the context otherwise requires, to include the commitment to advance an amount
equal to such Revolving Commitment Increase pursuant to this Section 2.12 and
(ii) in the case of an Incremental Term Facility, all references in this
Agreement and any other Loan Document to the Loans and/or Lenders shall be
deemed, unless the context otherwise requires, to include the term loans
incurred pursuant to such Incremental Term Facility and the lenders thereunder.
(d)    The Incremental Facilities established pursuant to this Section 2.12
shall be entitled to all the benefits afforded by this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from any guarantees and the security interests created by the Loan
Documents. The Borrower shall take any actions reasonably required by
Administrative Agent to ensure and demonstrate that the Liens and security
interests granted by the Loan Documents continue to be perfected under the Code
or otherwise after giving effect to the establishment of any such Incremental
Facility.

2.13    Conversion and Continuation Options.
(a)    The Borrower may elect from time to time to convert Eurodollar Loans to
ABR Loans by giving the Administrative Agent prior irrevocable notice in a
Notice of Conversion/Continuation of such election no later than 10:00 A.M.,
Pacific time, on the Business Day preceding the proposed conversion date;
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. Subject to Section 2.17,
the Borrower may elect from time to time to convert ABR Loans to Eurodollar
Loans by giving the Administrative Agent prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 10:00 A.M., Pacific time,
on the third Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor); provided that
no ABR Loan may be converted into a Eurodollar Loan when any Event of Default
has occurred and is continuing. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each relevant Lender thereof.
(b)    Subject to Section 2.17, any Eurodollar Loan may be continued as such
upon the expiration of the then current Interest Period with respect thereto by
the Borrower giving irrevocable notice in a Notice of Conversion/Continuation to
the Administrative Agent by no later than 10:00 A.M., Pacific time, on the date
occurring three Business Days preceding the proposed continuation date and
otherwise in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Loans; provided that no Eurodollar Loan may be continued
as such when any Event of Default has occurred and is continuing; and provided,
further, that if the Borrower


44



--------------------------------------------------------------------------------





shall fail to give any required notice as described above in this paragraph or
if such continuation is not permitted pursuant to the preceding proviso, such
Loans shall automatically be converted to ABR Loans on the last day of such then
expiring Interest Period. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

2.14    Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of $100,000
in excess thereof, and (b) no more than seven (7) Eurodollar Tranches shall be
outstanding at any one time.

2.15    Interest Rates and Payment Dates.
(a)    Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to (i) the
Eurodollar Rate determined for such day plus (ii) the Applicable Margin.
(b)    Each ABR Loan (including any Swingline Loan) shall bear interest at a
rate per annum equal to (i) the ABR plus (ii) the Applicable Margin.
(c)    During the continuance of an Event of Default, at the request of the
Required Lenders, all outstanding Loans shall bear interest at a rate per annum
equal to the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2.00% (the “Default Rate”); provided
that the Default Rate shall apply to all outstanding Loans automatically and
without any Required Lender consent therefor upon the occurrence of any Event of
Default arising under Section 8.1(a) of (f).
(d)    Interest on the outstanding principal amount of each Loan shall be
payable in arrears on each Interest Payment Date; provided that interest
accruing pursuant to Section 2.15(c) shall be payable from time to time on
demand.

2.16    Computation of Interest and Fees.
(a)    Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed, except that, with respect
to ABR Loans the rate of interest on which is calculated on the basis of the
Prime Rate, the interest thereon shall be calculated on the basis of a 365- (or
366-, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a Eurodollar Rate. Any change in the
interest rate on a Loan resulting from a change in the ABR or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective. The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.16(a).


45



--------------------------------------------------------------------------------






2.17    Inability to Determine Interest Rate. If prior to the first day of any
Interest Period, or as applicable, on any day on which an ABR Loan bearing
interest determined by reference to the Eurodollar Rate is outstanding), the
Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) in connection with any request for a
Eurodollar Loan, a request for an ABR Loan to bear interest with reference to
the Eurodollar Rate, or a conversion to or a continuation of either of the
foregoing that, by reason of circumstances affecting the relevant market, (a)
Dollar deposits are not being offered to banks in the London interbank market
for the applicable amount and Interest Period of such requested Loan or
conversion or continuation, as applicable, (b) adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or (c)
the Eurodollar Rate determined or to be determined for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period, then, in any such case (a), (b) or (c), the Administrative
Agent shall promptly notify the Borrower and the relevant Lenders thereof as
soon as practicable thereafter. Any such determination shall specify the basis
for such determination and shall, in the absence of manifest error, be
conclusive and binding for all purposes. Thereafter, (w) any Eurodollar Loans
under the relevant Facility requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (x) any such requested ABR Loans
which were to have utilized a Eurodollar Rate component in determining the ABR
shall not utilize a Eurodollar Rate component in determining the ABR applicable
to such requested ABR Loan, (y) any Loans under the relevant Facility that were
to have been converted on the first day of such Interest Period to Eurodollar
Loans shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans
under the relevant Facility shall be converted, on the last day of the
then-current Interest Period, to ABR Loans. Until such notice has been withdrawn
by the Administrative Agent, no further Eurodollar Loans under the relevant
Facility shall be made or continued as such, nor shall the Borrower have the
right to convert Loans under the relevant Facility to Eurodollar Loans, and the
utilization of the Eurodollar Rate component in determining the ABR shall be
suspended.

2.18    Pro Rata Treatment and Payments.
(a)    Each borrowing by the Borrower from the Lenders hereunder, each payment
by the Borrower on account of any Unused Fee and any reduction of the Revolving
Commitments shall be made pro rata according to the respective L/C Percentages
or Revolving Percentages, as the case may be, of the relevant Lenders.
(b)    [Reserved].
(c)    Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.
(d)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff and shall be made prior to 10:00 A.M., Pacific time, on the due date
thereof to the Administrative Agent, for the account of the Lenders, at the
Revolving Loan Funding Office, in Dollars and in immediately available funds.
The Administrative Agent shall distribute such payments to the Lenders promptly
upon receipt in like funds as received. Any payment received by the
Administrative Agent after 10:00 A.M. Pacific time shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment hereunder (other than payments on the
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan


46



--------------------------------------------------------------------------------





becomes due and payable on a day other than a Business Day, the maturity thereof
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.
(e)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to the date of any borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent on such date in
accordance with Section 2, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. If such
amount is not in fact made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Lender and the Borrower severally
agree to pay to the Administrative Agent, on demand, such corresponding amount
with interest thereon, for each day from and including the date on which such
amount is made available to the Borrower but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, a rate equal to the greater of (A) the Federal Funds Effective Rate and
(B) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, and (ii) in the case of a payment to
be made by the Borrower, the rate per annum applicable to ABR Loans under the
relevant Facility. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(f)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower is making such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders their respective pro
rata shares of the corresponding amount or the Issuing Lender, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation. Nothing
herein shall be deemed to limit the rights of Administrative Agent or any Lender
against any Loan Party.
(g)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5.1 or Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
(h)    The obligations of a Lender hereunder to (i) make Revolving Loans, (ii)
to fund its participations in L/C Disbursements in accordance with its
respective L/C Percentage, (iii) to fund its


47



--------------------------------------------------------------------------------





respective Swingline Participation Amount of any Swingline Loan, and (iv) to
make payments pursuant to Section 9.7, as applicable, are several and not joint.
The failure of any Lender to make any such Loan, to fund any such participation
or to make any such payment under Section 9.7 on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan, to purchase its participation or to make its payment
under Section 9.7.
(i)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(j)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest, fees and
Overadvances then due hereunder, such funds shall be applied (i) first, toward
payment of interest, fees and Overadvances then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.
(k)    If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
principal of or interest on any Loan made by it, its participation in the L/C
Exposure or other obligations hereunder, as applicable (other than pursuant to a
provision hereof providing for non-pro rata treatment), in excess of its
Revolving Percentage or L/C Percentage, as applicable, of such payment on
account of the Loans or participations obtained by all of the Lenders, such
Lender shall forthwith advise the Administrative Agent of the receipt of such
payment, and within five (5) Business Days of such receipt purchase (for cash at
face value) from the other Revolving Lenders or L/C Lenders, as applicable
(through the Administrative Agent), without recourse, such participations in the
Revolving Loans made by them and/or participations in the L/C Exposure held by
them, as applicable, or make such other adjustments as shall be equitable, as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of the other Lenders in accordance with their respective
Revolving Percentages or L/C Percentages, as applicable; provided, however, that
(i) if all or any portion of such excess payment is thereafter recovered by or
on behalf of the Borrower from such purchasing Lender, the purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest, and (ii) the provisions of this paragraph shall not be
construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (y) any payment
obtained by a Lender as consideration for the assignment or sale of a
participation in any of its Loans or participations in L/C Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this paragraph shall apply). The Borrower agrees
that any Lender so purchasing a participation from another Lender pursuant to
this Section 2.18(k) may exercise all its rights of payment (including the right
of set-off) with respect to such participation as fully as if such Lender were
the direct creditor of the Borrower in the amount of such participation. No
documentation other than notices and the like referred to in this
Section 2.18(k) shall be required to implement the terms of this
Section 2.18(k). The Administrative Agent shall keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased pursuant to this Section 2.18(k) and shall in each case notify the
Revolving Lenders or the L/C Lenders, as applicable, following any such
purchase. The provisions of this Section 2.18(k) shall not be construed to apply
to (i) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (ii) the
application of Cash Collateral provided for in Section 3.10, or (iii) any
payment obtained by a Lender as consideration for the assignment of or sale of a


48



--------------------------------------------------------------------------------





participation in any of its Loans or sub-participations in any L/C Exposure to
any assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply). The
Borrower consents on behalf of itself and each other Loan Party to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against each Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of each
Loan Party in the amount of such participation. For the avoidance of doubt, no
amounts received by the Administrative Agent or any Lender from any Guarantor
that is not a Qualified ECP Guarantor shall be applied in partial or complete
satisfaction of any Excluded Swap Obligations.
(l)    Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrower’s request and even if the conditions set forth in
Section 5.2 would not be satisfied, make a Revolving Loan in an amount equal to
the portion of the Obligations constituting overdue interest and fees and L/C
Disbursements and Swingline Loans that have not yet been reimbursed or converted
into Revolving Loans from time to time due and payable to itself, any Revolving
Lender, the Swingline Lender, or the Issuing Lender, and apply the proceeds of
any such Revolving Loan to those Obligations; provided that after giving effect
to any such Revolving Loan, the aggregate outstanding Revolving Loans will not
exceed the Total Revolving Commitments then in effect.

2.19    Illegality; Requirements of Law.
(a)    Illegality. If any Lender determines that any Requirement of Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Loans or to
convert ABR Loans to Eurodollar Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining ABR Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the ABR, the interest on such ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the ABR, in each case,
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to ABR Loans (the interest rate on which ABR Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
ABR), either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurodollar Loans, and
(y) if such notice asserts the illegality of such Lender determining or charging
interest based upon the Eurodollar Rate, the Administrative Agent shall, during
the period of such suspension compute the ABR applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest based upon the Eurodollar Rate. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.
(b)    Requirements of Law. If the adoption of or any change in any Requirement
of Law or in the interpretation or application thereof or the compliance by any
Lender with any request or directive


49



--------------------------------------------------------------------------------





(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date hereof:
(i)    shall subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its Loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;
(ii)    shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate); or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient of making, converting to, continuing or maintaining Loans
determined with reference to the Eurodollar Rate or of maintaining its
obligation to make such Loans, or to increase the cost to such Lender or such
other Recipient of issuing or participating in Letters of Credit, or to reduce
any amount receivable or received by such Lender or other Recipient hereunder in
respect thereof (whether in respect of principal, interest or any other amount),
then, in any such case, upon the request of such Lender or other Recipient, the
Borrower shall promptly pay such Lender or other Recipient, as the case may be,
any additional amounts necessary to compensate such Lender or other Recipient,
as the case may be, for such increased cost or reduced amount receivable. If any
Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
(c)    If any Lender determines that any change in any Requirement of Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Revolving Commitments of such Lender or the Loans made by,
or participations in Letters of Credit or Swingline Loans held by, such Lender,
or the Letters of Credit issued by the Issuing Lender, to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such change in such Requirement of Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy or liquidity), then from time to time the Borrower will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
Issuing Lender’s holding company for any such reduction suffered.
(d)    For purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, or directives in
connection therewith are deemed to have gone into effect and been adopted after
the date of this Agreement, and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or applicable foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a change in any
Requirement of Law, regardless of the date enacted, adopted or issued.


50



--------------------------------------------------------------------------------





(e)    A certificate as to any additional amounts payable pursuant to paragraphs
(b), (c), or (d) of this Section submitted by any Lender to the Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof. Failure or delay on the part
of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation.
Notwithstanding anything to the contrary in this Section 2.19, the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.19 for
any amounts incurred more than nine months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that if the circumstances giving rise to such claim have a retroactive
effect, then such nine-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower arising pursuant to
this Section 2.19 shall survive the Discharge of Obligations and the resignation
of the Administrative Agent.

2.20    Taxes.
For purposes of this Section 2.20, the term “Lender” includes the Issuing Lender
and the term “applicable law” includes FATCA.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law and
the Borrower shall, and shall cause each other Loan Party, to comply with the
requirements set forth in this Section 2.20. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.20) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes. The Borrower shall, and shall cause each other
Loan Party to, timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes applicable to such Loan Party.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.20, the
Borrower shall, or shall cause such other Loan Party to, deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(d)    Indemnification by Loan Parties. The Borrower shall, and shall cause each
other Loan Party to, jointly and severally indemnify each Recipient, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.20) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto (including any recording and
filing fees with respect thereto or resulting therefrom and any liabilities with
respect to, or resulting from, any delay in paying such Indemnified Taxes),
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a


51



--------------------------------------------------------------------------------





copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. If
any Loan Party fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, such Loan Party shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.
(e)    Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.20(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if the Lender is not legally entitled to complete, execute or deliver
such documentation or, in the Lender’s reasonable judgment, such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


52



--------------------------------------------------------------------------------





(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained


53



--------------------------------------------------------------------------------





in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so. Each Foreign
Lender shall promptly notify the Borrower at any time it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Foreign Lender shall not be required to deliver any form pursuant
to this paragraph that such Foreign Lender is not legally able to deliver.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.20 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.20 shall survive
the resignation or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, and the Discharge of Obligations.

2.21    Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) a default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) a default by the Borrower in making any prepayment of or
conversion from Eurodollar Loans after the Borrower has given a notice thereof
in accordance with the provisions of this Agreement, or (c) for any


54



--------------------------------------------------------------------------------





reason, the making of a prepayment of Eurodollar Loans on a day that is not the
last day of an Interest Period with respect thereto. Such losses and expenses
shall be equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, reduced, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, reduce, convert or continue to the last day of such Interest Period (or,
in the case of a failure to borrow, reduce, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest or other return for such Loans provided for
herein (excluding, however, the Applicable Margin included therein, if any),
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. A certificate as to any amounts payable pursuant to this
Section submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error. This covenant shall survive the Discharge of
Obligations.

2.22    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.19(b), Section 2.19(c),
Section 2.20(a) or Section 2.20(d) with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate a different lending office for
funding or booking its Loans affected by such event or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, in each
case, with the object of avoiding the consequences of such event; provided that
such designation is made on terms that, in the sole judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal,
regulatory or other disadvantage; provided further that nothing in this
Section shall affect or postpone any of the obligations of the Borrower or the
rights of any Lender pursuant to Section 2.19(b), Section 2.19(c), Section
2.20(a) or Section 2.20(d). The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment made at the request of the Borrower.

2.23    Substitution of Lenders. Upon the receipt by the Borrower of any of the
following (or in the case of clause (a) below, if the Borrower is required to
pay any such amount), with respect to any Lender (any such Lender described in
clauses (a) through (c) below being referred to as an “Affected Lender”
hereunder):
(a)    a request from a Lender for payment of Indemnified Taxes or additional
amounts under Section 2.20 or of increased costs pursuant to Section 2.19 (and,
in any such case, such Lender has declined or is unable to designate a different
lending office in accordance with Section 2.22 or is a Non-Consenting Lender);
(b)    a notice from the Administrative Agent under Section 10.1(b) that one or
more Minority Lenders are unwilling to agree to an amendment or other
modification approved by the Required Lenders and the Administrative Agent; or
(c)    a notice from the Administrative Agent that a Lender is a Defaulting
Lender;
then the Borrower may, at its sole expense and effort, upon notice to the
Administrative Agent and such Affected Lender: (i) request that one or more of
the other Lenders acquire and assume all or part of such Affected Lender’s Loans
and Revolving Commitments and all other Obligations owing to such Affected
Lender; or (ii) designate a replacement lending institution (which shall be an
Eligible Assignee) to acquire and assume all or a ratable part of such Affected
Lender’s Loans and Revolving Commitments and all other Obligations owing to such
Affected Lender (the replacing Lender or lender in (i) or (ii) being a
“Replacement Lender”); provided, however, that the Borrower shall be liable for
the payment upon demand of all costs


55



--------------------------------------------------------------------------------





and other amounts arising under Section 2.21 that result from the acquisition of
any Affected Lender’s Loans and/or Revolving Commitments (or any portion
thereof) by a Lender or Replacement Lender, as the case may be, on a date other
than the last day of the applicable Interest Period with respect to any
Eurodollar Loans then outstanding; and provided further, however, that if the
Borrower elects to exercise such right with respect to any Affected Lender under
clause (a) or (b) of this Section 2.23, then the Borrower shall be obligated to
replace all Affected Lenders under such clauses. The Affected Lender replaced
pursuant to this Section 2.23 shall be required to assign and delegate, without
recourse, all of its interests, rights and obligations under this Agreement and
the related Loan Documents to one or more Replacement Lenders that so agree to
acquire and assume all or a ratable part of such Affected Lender’s Loans and
Revolving Commitments and all other Obligations owing to such Affected Lender
upon payment to such Affected Lender of an amount (in the aggregate for all
Replacement Lenders) equal to 100% of the outstanding principal of the Affected
Lender’s Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents from such Replacement
Lenders (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts, including amounts under
Section 2.21 hereof). Any such designation of a Replacement Lender shall be
effected in accordance with, and subject to the terms and conditions of, the
assignment provisions contained in Section 10.6 (with the assignment fee to be
paid by the Borrower in such instance); provided that if such Affected Lender
does not comply with Section 10.6 within ten (10) Business Days after the
Borrower’s request, compliance with Section 10.6 shall not be required to effect
such assignment, and, if such Replacement Lender is not already a Lender
hereunder or an Affiliate of a Lender or an Approved Fund, shall be subject to
the prior written consent of the Administrative Agent (which consent shall not
be unreasonably withheld). Notwithstanding the foregoing, with respect to any
assignment pursuant to this Section 2.23, (a) in the case of any such assignment
resulting from a claim for compensation under Section 2.19 or payments required
to be made pursuant to Section 2.20, such assignment shall result in a reduction
in such compensation or payments thereafter; (b) such assignment shall not
conflict with applicable law and (c) in the case of any assignment resulting
from a Lender being a Minority Lender referred to in clause (b) of this Section
2.23, the applicable assignee shall have consented to the applicable amendment,
waiver or consent. Notwithstanding the foregoing, an Affected Lender shall not
be required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Affected Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

2.24    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1 and in the definition of Required
Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lender
or to the Swingline Lender hereunder; third, to be held as Cash Collateral for
the funding obligations of such Defaulting Lender of any participation


56



--------------------------------------------------------------------------------





in any Letter of Credit; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement,
and (y) be held as Cash Collateral for the future funding obligations of such
Defaulting Lender of any participation in any future Letter of Credit; sixth, to
the payment of any amounts owing to any L/C Lender, the Issuing Lender, or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any L/C Lender, the Issuing Lender, or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default has occurred and is continuing, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (A) such payment is a payment
of the principal amount of any Loans or L/C Advances in respect of which such
Defaulting Lender has not fully funded its appropriate share and (B) such Loans
or L/C Advances were made at a time when the conditions set forth in Section 5.2
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and L/C Advances owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Advances owed to,
such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Advances and Swingline Loans are held by the Lenders pro
rata in accordance with the Commitments under the applicable Facility without
giving effect to Section 2.24(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.24(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.9(b) for any period during which such Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).
(B)    Each Defaulting Lender shall be limited in its right to receive Letter of
Credit Fees as provided in Section 3.3(d).
(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such Letter of Credit
Fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Issuing Lender and to the Swingline Lender, as applicable, the amount of
any such fee or Letter of Credit Fee, as applicable, otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Lender’s or the
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee or Letter of Credit Fee, as
applicable.
(iv)    Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit


57



--------------------------------------------------------------------------------





pursuant to Section 3.4 or in Swingline Loans pursuant to Section 2.7(c), the
L/C Percentage of each non-Defaulting Lender of any such Letter of Credit and
the Revolving Percentage of each non-Defaulting Lender of any such Swingline
Loan, as the case may be, shall be computed without giving effect to the
Revolving Commitment of such Defaulting Lender; provided that, (A) each such
reallocation shall be given effect only if at the date of such reallocation, no
Event of Default has occurred and is continuing; (B) the aggregate obligations
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if any, of (1) the Revolving Commitment of that non-Defaulting Lender minus
(2) the aggregate outstanding amount of the Revolving Loans of that Lender plus
the aggregate amount of that Lender’s L/C Percentage of then outstanding Letters
of Credit and (C) the conditions set forth in Section 5.2 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time).
Subject to Section 10.22, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law and subject to Section 2.24, (x) first, prepay Swingline
Loans in an amount equal to the Swingline Lender’s Fronting Exposure, and (y)
second, Cash Collateralize the Issuing Lender’s Fronting Exposure in accordance
with the procedures set forth in Section 3.10.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender, and the Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
respective Revolving Percentages and L/C Percentages, as applicable (without
giving effect to Section 2.24(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender having been a Defaulting
Lender.
(c)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan, and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure in respect of Letters of Credit
after giving effect thereto.
(d)    Termination of Defaulting Lender. The Borrower may terminate the unused
amount of the Revolving Commitment of any Revolving Lender that is a Defaulting
Lender upon not less than ten (10) Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the Lenders thereof), and in
such event the provisions of Section 2.24(a)(ii) will apply to all amounts
thereafter paid by


58



--------------------------------------------------------------------------------





the Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) at the date of such termination, no Event of Default shall
have occurred and be continuing, and (ii) such termination shall not be deemed
to be a waiver or release of any claim the Borrower, the Administrative Agent,
the Issuing Lender, the Swingline Lender, or any other Lender may have against
such Defaulting Lender.

2.25    Notes. If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence such Lender’s Loans.

SECTION 3
LETTERS OF CREDIT

3.1    L/C Commitment.
(a)    Subject to the terms and conditions hereof, the Issuing Lender agrees to
issue standby and/or commercial letters of credit (“Letters of Credit”) for the
account of the Borrower on any Business Day during the Letter of Credit
Availability Period in such form as may reasonably be approved from time to time
by the Issuing Lender; provided that the Issuing Lender shall have no obligation
to issue any Letter of Credit if, after giving effect to such issuance, either
(x) the L/C Exposure would exceed the Total L/C Commitments or (y) the Available
Revolving Commitments would be less than zero. Each Letter of Credit shall
(i) be denominated in Dollars or, in the sole discretion of the Issuing Lender
with respect to any particular Letter of Credit, a Foreign Currency, and (ii)
expire no later than the earlier of (x) the first anniversary of its date of
issuance and (y) the Letter of Credit Maturity Date, provided that any Letter of
Credit with a one-year term may provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (y) above). For purposes of this Agreement, the stated amount of any
Letter of Credit issued in a Foreign Currency shall be converted into Dollars
from time to time by the Issuing Lender and upon any drawing under such Letter
of Credit.
(b)    The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit if:
(i)    such issuance would conflict with, or cause the Issuing Lender or any L/C
Lender to exceed any limits imposed by, any applicable Requirement of Law;
(ii)    any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to the Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;
(iii)    the Issuing Lender has received written notice from any Lender, the
Administrative Agent or the Borrower, at least one (1) Business Day prior to the
requested date of issuance, amendment, renewal or reinstatement of such Letter
of Credit, that one or more of the


59



--------------------------------------------------------------------------------





applicable conditions contained in Section 5.2 shall not then be satisfied
(which notice shall contain a description of any such condition asserted not to
be satisfied);
(iv)    any requested Letter of Credit is not in form and substance acceptable
to the Issuing Lender, or the issuance, amendment or renewal of a Letter of
Credit shall violate any applicable laws or regulations or any applicable
policies of the Issuing Lender;
(v)    such Letter of Credit contains any provisions providing for automatic
reinstatement of the stated amount after any drawing thereunder;
(vi)    except as otherwise agreed by the Administrative Agent and the Issuing
Lender, such Letter of Credit is in an initial face amount less than $25,000; or
(vii)    any Lender is at that time a Defaulting Lender, unless the Issuing
Lender has entered into arrangements, including the delivery of Cash Collateral
pursuant to Section 3.10, satisfactory to the Issuing Lender (in its sole
discretion) with the Borrower or such Defaulting Lender to eliminate the Issuing
Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.24(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Exposure as to which the Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

3.2    Procedure for Issuance of Letters of Credit. The Borrower may from time
to time request that the Issuing Lender issue a Letter of Credit for the account
of the Borrower by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request. Upon receipt of any Application,
the Issuing Lender will process such Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue any Letter of Credit earlier than three (3) Business Days after its
receipt of the Application therefor and all such other certificates, documents
and other papers and information relating thereto) by issuing the original of
such Letter of Credit to the beneficiary thereof or as otherwise may be agreed
to by the Issuing Lender and the Borrower. The Issuing Lender shall furnish a
copy of such Letter of Credit to the Borrower promptly following the issuance
thereof. The Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof).

3.3    Fees and Other Charges.
(a)    The Borrower agrees to pay, with respect to each Existing Letter of
Credit and each outstanding Letter of Credit issued for the account of (or at
the request of) the Borrower, (i) a fronting fee of 0.125% per annum on the
daily amount available to be drawn under each such Letter of Credit to the
Issuing Lender for its own account (a “Letter of Credit Fronting Fee”), (ii) a
letter of credit fee equal to the Applicable Margin for Revolving Loans that are
Eurodollar Loans (which shall, during the continuance of an Event of Default,
upon the request of the Required Lenders, be increased by 2.0% per annum;
provided that such increase shall apply automatically and without any required
consent therefor upon the occurrence of any Event of Default arising under
Section 8.1(a) or (f)) multiplied by the daily amount available to be drawn
under each such Letter of Credit on the drawable amount of such Letter of Credit
to the Administrative Agent for the ratable account of the L/C Lenders
(determined in accordance with their respective L/C Percentages) (a “Letter of
Credit Fee”), and (iii) the Issuing Lender’s standard and reasonable fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
issued for the account of


60



--------------------------------------------------------------------------------





(or at the request of) the Borrower or processing of drawings thereunder (the
fees in this clause (iii), collectively, the “Issuing Lender Fees”). The Issuing
Lender Fees shall be paid when required by the Issuing Lender, and the Letter of
Credit Fronting Fee and the Letter of Credit Fee shall be payable quarterly in
arrears on the last Business Day of March, June, September and December of each
year and on the Letter of Credit Maturity Date (each, an “L/C Fee Payment Date”)
after the issuance date of such Letter of Credit. All Letter of Credit Fronting
Fees and Letter of Credit Fees shall be computed on the basis of the actual
number of days elapsed in a year of 360 days.
(b)    In addition to the foregoing fees, the Borrower shall pay or reimburse
the Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
(c)    The Borrower shall furnish to the Issuing Lender and the Administrative
Agent such other documents and information pertaining to any requested Letter of
Credit issuance, amendment or renewal, including any L/C-Related Documents, as
the Issuing Lender or the Administrative Agent may require. This Agreement shall
control in the event of any conflict with any L/C-Related Document (other than
any Letter of Credit).
(d)    Any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the Issuing
Lender pursuant to Section 3.10 shall be payable, to the maximum extent
permitted by applicable law, to the other L/C Lenders in accordance with the
upward adjustments in their respective L/C Percentages allocable to such Letter
of Credit pursuant to Section 2.24(a)(iv), with the balance of such Letter of
Credit Fees, if any, payable to the Issuing Lender for its own account.
(e)    All fees payable pursuant to this Section 3.3 shall be fully-earned on
the date paid and shall not be refundable for any reason.

3.4    L/C Participations; Existing Letters of Credit.
(a)    L/C Participations. The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Lender, and, to induce the Issuing Lender to issue
Letters of Credit, each L/C Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Lender’s own account and risk an
undivided interest equal to such L/C Lender’s L/C Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder. Each L/C
Lender agrees with the Issuing Lender that, if a draft is paid under any Letter
of Credit for which the Issuing Lender is not reimbursed in full by the Borrower
pursuant to Section 3.5(a), such L/C Lender shall pay to the Issuing Lender upon
demand at the Issuing Lender’s address for notices specified herein an amount
equal to such L/C Lender’s L/C Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed. Each L/C Lender’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Lender may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5.2, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Lender, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.


61



--------------------------------------------------------------------------------





(b)    Existing Letters of Credit. On and after the Closing Date, each Existing
Letter of Credit shall be deemed for all purposes, including for purposes of the
fees to be collected pursuant to Sections 3.3(a) and (b), reimbursement of costs
and expenses to the extent provided herein (and shall supersede any prior fee
arrangement with respect to any such Existing Letter of Credit) and for purposes
of being secured by the Collateral, a Letter of Credit outstanding under this
Agreement and entitled to the benefits of this Agreement and the other Loan
Documents, and shall be governed by the applications and agreements pertaining
thereto and by this Agreement (which shall control in the event of a conflict).

3.5    Reimbursement.
(a)    If the Issuing Lender shall make any L/C Disbursement in respect of a
Letter of Credit, the Issuing Lender shall notify the Borrower and the
Administrative Agent thereof and the Borrower shall pay or cause to be paid to
the Issuing Lender an amount equal to the entire amount of such L/C Disbursement
(each such amount so unpaid until reimbursed or subject to a Revolving Loan
Conversion, an “Unpaid Drawing”) not later than (i) the immediately following
Business Day if the Issuing Lender issues such notice before 10:00 a.m. Pacific
time on the date of such L/C Disbursement, or (ii) on the second following
Business Day if the Issuing Lender issues such notice at or after 10:00 a.m.
Pacific time on the date of such L/C Disbursement. Each such payment shall be
made to the Issuing Lender at its address for notices referred to herein in
Dollars and in immediately available funds; provided that the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.5 or Section 2.7(a) that such payment be financed with a
Revolving Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligations to make such payment shall be discharged and replaced by
the resulting Revolving Loan.
(b)    If the Issuing Lender shall not have received from the Borrower the
payment that it is required to make pursuant to Section 3.5(a) with respect to a
Letter of Credit within the time specified in such Section, the Issuing Lender
will promptly notify the Administrative Agent of the L/C Disbursement and the
Administrative Agent will promptly notify each L/C Lender of such L/C
Disbursement and its L/C Percentage thereof, and each L/C Lender shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s L/C Percentage of such L/C
Disbursement (and the Administrative Agent may apply Cash Collateral provided
for this purpose) and upon such payment pursuant to this paragraph to reimburse
the Issuing Lender for any L/C Disbursement, the Borrower shall be required to
reimburse the L/C Lenders for such payments (including interest accrued thereon
from the date of such payment until the date of such reimbursement at the rate
applicable to Revolving Loans that are ABR Loans plus 2% per annum) on demand;
provided that if at the time of and after giving effect to such payment by the
L/C Lenders, the conditions to borrowings and Revolving Loan Conversions set
forth in Section 5.2 are satisfied, the Borrower may, by written notice to the
Administrative Agent certifying that such conditions are satisfied and that all
interest owing under this paragraph has been paid, request that such payments by
the L/C Lenders be converted into Revolving Loans (a “Revolving Loan
Conversion”), in which case, if such conditions are in fact satisfied, the L/C
Lenders shall be deemed to have extended, and the Borrower shall be deemed to
have accepted, a Revolving Loan in the aggregate principal amount of such
payment without further action on the part of any party, and the Total L/C
Commitments shall be permanently reduced by such amount, if and to the extent
the Revolving Loans outstanding after giving effect to such Revolving Loan
Conversion exceed the Total Revolving Commitments; any amount so paid pursuant
to this paragraph shall, on and after the payment date thereof, be deemed to be
Revolving Loans for all purposes hereunder; provided that the Issuing Lender, at
its option, may effectuate a Revolving Loan Conversion regardless of whether the
conditions to borrowings and Revolving Loan Conversions set forth in Section 5.2
are satisfied.


62



--------------------------------------------------------------------------------






3.6    Obligations Absolute. The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
obligations hereunder shall not be affected by, among other things, the validity
or genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such Transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.
In addition to amounts payable as elsewhere provided in the Agreement, the
Borrower hereby agrees to pay and to protect, indemnify, and save Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees and
allocated costs of internal counsel) that the Issuing Lender may incur or be
subject to as a consequence, direct or indirect, of (A) the issuance of any
Letter of Credit, or (B) the failure of Issuing Lender or of any L/C Lender to
honor a demand for payment under any Letter of Credit thereof as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or Governmental Authority, in each case other than to the
extent solely as a result of the gross negligence or willful misconduct of
Issuing Lender or such L/C Lender (as finally determined by a court of competent
jurisdiction).

3.7    Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

3.8    Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.

3.9    Interim Interest. If the Issuing Lender shall make any L/C Disbursement
in respect of a Letter of Credit, then, unless either the Borrower shall have
reimbursed such L/C Disbursement in full within the time period specified in
Section 3.5(a) or the L/C Lenders shall have reimbursed such L/C Disbursement in
full on such date as provided in Section 3.5(b), in each case the unpaid amount
thereof shall bear interest for the account of the Issuing Lender, for each day
from and including the date of such L/C Disbursement to but excluding the date
of payment by the Borrower, at the rate per annum that would apply to such
amount if such amount were a Revolving Loan that is an ABR Loan; provided that
the provisions of Section 2.15(c) shall be applicable to any such amounts not
paid when due.


63



--------------------------------------------------------------------------------






3.10    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or the Issuing Lender (i) if the Issuing Lender has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Advance by all the L/C Lenders that is not reimbursed by the Borrower
or converted into a Revolving Loan pursuant to Section 3.5(b), or (ii) if, as of
the Letter of Credit Maturity Date, any L/C Exposure for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then effective L/C Exposure in an amount equal to 105% (110% in the case of
any L/C Exposure in respect of any Letter of Credit denominated in a Foreign
Currency) of such L/C Exposure.
At any time that there shall exist a Defaulting Lender, within one (1) Business
Day following the request of the Administrative Agent or the Issuing Lender
(with a copy to the Administrative Agent), the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover 105% (110%
of the Fronting Exposure in the case of any Letter of Credit denominated in a
Foreign Currency) of the Fronting Exposure relating to the Letters of Credit
(after giving effect to Section 2.24(a)(iv) and any Cash Collateral provided by
such Defaulting Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts with the Administrative Agent.
The Borrower, and to the extent provided by any Lender or Defaulting Lender,
such Lender or Defaulting Lender, hereby grants to (and subjects to the control
of) the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lender and the L/C Lenders, and agrees to maintain, a first priority
security interest and Lien in all such Cash Collateral and in all proceeds
thereof, as security for the Obligations to which such Cash Collateral may be
applied pursuant to Section 3.10(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or any Issuing Lender as herein provided, or
that the total amount of such Cash Collateral is less than 105% (110% of the L/C
Exposure in the case of any Letter of Credit denominated in a Foreign Currency)
of the applicable L/C Exposure, Fronting Exposure and other Obligations secured
thereby, the Borrower or the relevant Lender or Defaulting Lender, as
applicable, will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by such Defaulting Lender).
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.10, Section 2.24
or otherwise in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Exposure, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.
(d)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure in respect of Letters of Credit or
other Obligations shall no longer be required to be held as Cash Collateral
pursuant to this Section 3.10 following (i) the elimination of the applicable
Fronting Exposure and other Obligations giving rise thereto (including by the
termination of the Defaulting Lender status of the applicable Lender), or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (A) that Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of an
Event of Default, and (B) that, subject to Section 2.24, the Person providing
such Cash Collateral and the Issuing Lender may agree that such Cash Collateral
shall not be released but instead shall be held to support future anticipated
Fronting Exposure or other obligations, and provided further, that to the extent
that such Cash Collateral


64



--------------------------------------------------------------------------------





was provided by the Borrower or any other Loan Party, such Cash Collateral shall
remain subject to any security interest and Lien granted pursuant to the Loan
Documents.

3.11    Existing Letters of Credit. Existing Letters of Credit may be permitted
to remain outstanding for the remainder of their respective terms.

3.12    Resignation of the Issuing Lender. The Issuing Lender may resign at any
time by giving at least 30 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower. Subject to the next succeeding paragraph,
upon the acceptance of any appointment as the Issuing Lender hereunder by a
Lender that shall agree to serve as successor Issuing Lender, such successor
shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Lender and the retiring Issuing Lender shall
be discharged from its obligations to issue additional Letters of Credit
hereunder without affecting its rights and obligations with respect to Letters
of Credit previously issued by it. At the time such resignation shall become
effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Section 3.3. The acceptance of any appointment as the Issuing Lender hereunder
by a successor Lender shall be evidenced by an agreement entered into by such
successor, in a form satisfactory to the Borrower and the Administrative Agent,
and, from and after the effective date of such agreement, (i) such successor
Lender shall have all the rights and obligations of the previous Issuing Lender
under this Agreement and the other Loan Documents (other than with respect to
the rights of the retiring Issuing Lender with respect to Letters of Credit
issued by such retiring Issuing Lender) and (ii) references herein and in the
other Loan Documents to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require. After the resignation of
the Issuing Lender hereunder, the retiring Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement and the other Loan Documents with respect to Letters
of Credit issued by it prior to such resignation, but shall not be required to
issue additional Letters of Credit or to extend, renew or increase any existing
Letter of Credit.

3.13    Applicability of UCP and ISP. Unless otherwise expressly agreed by the
Issuing Lender and the Borrower when a Letter of Credit is issued (including
pursuant to any such agreement applicable to any Existing Letter of Credit) and
subject to applicable laws, the Letters of Credit shall be governed by and
subject to (a) with respect to standby Letters of Credit, the rules of the ISP,
and (b) with respect to commercial Letters of Credit, the rules of the Uniform
Customs and Practice for Documentary Credits, as published in its most recent
version by the International Chamber of Commerce on the date any commercial
Letter of Credit is issued.

SECTION 4
REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent and the Lenders to enter into this Agreement,
to make the initial Loans on the Closing Date and to make Loans and to issue the
Letters of Credit thereafter, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender, as to itself, each of its Restricted
Subsidiaries and each other Loan Party, as applicable, that:

4.1    Financial Condition.
(a)    The Pro Forma Financial Statements have been prepared giving effect (as
if such events had occurred on such date) to (i) the consummation of the Mozy
Acquisition, (ii) the Revolving Extensions of Credit to be made on the Closing
Date and the use of proceeds thereof, and (iii) the payment of fees and expenses
in connection with the foregoing. The Pro Forma Financial Statements have been
prepared based on the best information available to the Borrower as of the date
of delivery thereof, and


65



--------------------------------------------------------------------------------





present fairly in all material respects on a pro forma basis the estimated
financial position of the Borrower and its Restricted Subsidiaries as of
December 31, 2017 assuming that the events specified in the preceding sentence
had actually occurred at such date.
(b)    The audited consolidated balance sheets of the Borrower and its
Restricted Subsidiaries as of December 31, 2015, December 31, 2016 and December
31, 2017, and the related consolidated statements of income and of cash flows
for the fiscal years ended on such dates, reported on by and accompanied by an
unqualified report from Ernst & Young or Deloitte & Touche LLP, as applicable,
present fairly in all material respects and in accordance with GAAP the
consolidated financial condition of the Borrower and its Restricted Subsidiaries
as at such date, and the consolidated results of its operations and its
consolidated cash flows for the respective fiscal years then ended. The opening
unaudited balance sheet of the Business (as defined in the Mozy Acquisition
Agreement) as of December 31, 2014, the unaudited balance sheet of the Business
dated as of December 31, 2015 and December 31, 2016 and the related unaudited
consolidated statements of income, for the periods then ended, and the unaudited
balance sheet of the Business dated as of November 3, 2017 and the related
unaudited statement of income for the period then ended present fairly in all
material respects and in accordance with GAAP the financial condition of the
Business as at such dates, and the consolidated results of its operations and
its consolidated cash flows for the respective periods specified therein
(subject to normal year‑end audit adjustments). All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein). No Group Member has, as of the Closing Date, any material Guarantee
Obligations, contingent liabilities and liabilities for taxes, or any long‑term
leases or unusual forward or long‑term commitments, including any interest rate
or foreign currency swap or exchange transaction or other obligation in respect
of derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph. During the period from November 3, 2017 to and
including the date hereof, there has been no Disposition by any Group Member of
any material part of its business or property.

4.2    No Change. Since December 4, 2017, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

4.3    Existence; Compliance with Law. Each Restricted Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where the failure to be so qualified or in
good standing could reasonably be expected to have a Material Adverse Effect and
(d) is in material compliance with all Requirements of Law except in such
instances in which (i) such Requirement of Law is being contested in good faith
by appropriate proceedings diligently conducted and the prosecution of such
contest would not reasonably be expected to result in a Material Adverse Effect,
or (ii) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

4.4    Power, Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No Governmental Approval or consent or authorization of, filing with,
notice to or other act by or in respect of, any other Person is required in
connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan


66



--------------------------------------------------------------------------------





Documents. Each Loan Document has been duly executed and delivered on behalf of
each Loan Party party thereto. This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

4.5    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any material
Contractual Obligation of any Restricted Group Member or, to the knowledge of
the Loan Parties after due investigation, any material Requirement of Law, and
will not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any material Requirement of
Law or any such material Contractual Obligation (other than the Liens created by
the Security Documents). No Requirement of Law or Contractual Obligation
applicable to the Borrower or any of its Restricted Subsidiaries, if violated or
breached, could reasonably be expected to have a Material Adverse Effect.

4.6    Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against any Restricted Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
could reasonably be expected to have a Material Adverse Effect.

4.7    No Default. No Restricted Group Member is in default under or with
respect to any of its Contractual Obligations in any respect that could
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing, nor shall either result from the making
of a requested credit extension.

4.8    Ownership of Property; Liens; Investments. Each Restricted Group Member
has title in fee simple to, or a valid leasehold interest in, all of its real
property, and good title to, or a valid leasehold interest in, all of its other
property, and none of such property is subject to any Lien except as permitted
by Section 7.3. No Loan Party owns any Investment except as permitted by
Section 7.7. Section 10 of the Collateral Information Certificate sets forth a
complete and accurate list of all real property owned by each Loan Party as of
the Closing Date, if any. Section 11 of the Collateral Information Certificate
sets forth a complete and accurate list of all leases of real property under
which any Loan Party is the lessee as of the Closing Date.

4.9    Intellectual Property. Each Restricted Group Member owns, or is licensed
to use, all material Intellectual Property necessary for the conduct of its
business as currently conducted. No claim has been asserted and is pending by
any Person challenging or questioning any Restricted Group Member’s use of any
Intellectual Property or the validity or effectiveness of any Restricted Group
Member’s Intellectual Property, nor does the Borrower know of any valid basis
for any such claim, in each case, unless such claim could not reasonably be
expected to have a Material Adverse Effect. To the knowledge of the Loan
Parties, the use of Intellectual Property by each Restricted Group Member, and
the conduct of each Restricted Group Member’s business, as currently conducted,
does not infringe on or otherwise violate the rights of any Person, unless in
each case such infringement could not reasonably be expected to have a Material
Adverse Effect. No holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity of, or
such Grantor’s rights in, any Intellectual Property or Intellectual Property
License in any respect that could reasonably be expected to have a Material
Adverse Effect. No action or


67



--------------------------------------------------------------------------------





proceeding is pending, or, to the knowledge of such Grantor, threatened, on the
date hereof (a) seeking to limit, cancel or question the validity of any
material Intellectual Property owned by a Grantor or such Grantor’s ownership
interest therein, and (b) which, if adversely determined, could have a Material
Adverse Effect.

4.10    Taxes. Each Restricted Group Member has filed or caused to be filed all
Federal and state income and all other material tax returns that are required to
be filed and has paid all material taxes shown to be due and payable on said
returns or on any assessments made against it or any of its property and all
other material taxes, fees or other charges imposed on it or any of its property
by any Governmental Authority, other than (a) the amount or validity of which
are currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Restricted Group Member or (b) to the extent that the
failure to pay or file does not involve tax liability in excess of $2,500,000.
No tax Lien has been filed (other than Liens permitted by Section 7.3(a)), and,
to the knowledge of the Borrower, no material claim is being asserted, with
respect to any such tax, fee or other charge.

4.11    Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

4.12    Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Restricted Group Member pending or, to the knowledge
of the Borrower, threatened; (b) hours worked by and payment made to employees
of each Restricted Group Member have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Restricted Group Member on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the relevant Restricted Group Member.

4.13    ERISA. Except as, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect:
(a)    Each Loan Party and each of its respective ERISA Affiliates are in
compliance in all material respects with all applicable provisions and
requirements of ERISA with respect to each Pension Plan, and have performed all
their obligations under each Pension Plan;
(b)    no ERISA Event has occurred or is reasonably expected to occur;
(c)    each Loan Party and each of its respective ERISA Affiliates has met all
applicable requirements under the ERISA Funding Rules with respect to each
Pension Plan, and no waiver of the minimum funding standards under the ERISA
Funding Rules has been applied for or obtained;
(d)    as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is at
least 60%, and no Loan Party nor any of its respective ERISA Affiliates knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage to fall below 60% as of the most recent
valuation date;
(e)    as of the most recent valuation date for any Pension Plan, the amount of
outstanding benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all


68



--------------------------------------------------------------------------------





Pension Plans (excluding for purposes of such computation any Pension Plans with
respect to which assets exceed benefit liabilities), does not exceed $100,000;
(f)    [Reserved]; and
(g)    all liabilities under each Pension Plan are (i) funded to at least the
minimum level required by law, (ii) provided for or recognized in the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto or (iii) estimated in the formal notes to the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto.

4.14    Investment Company Act; Other Regulations. No Loan Party is an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness or
which may otherwise render all or any portion of the Obligations unenforceable.

4.15    Subsidiaries; Capitalization. Except as disclosed to the Administrative
Agent by the Borrower in writing from time to time after the Closing Date,
(a) Schedule 4.15 sets forth the name and jurisdiction of organization of the
Borrower and each Subsidiary of the Borrower and, as to each such Subsidiary,
the direct owner or owners thereof and the percentage of each class of Capital
Stock owned by such owner or owners, and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options, restricted stock units or related grants
or benefits involving Capital Stock granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any Subsidiary, except as may be created by the Loan Documents and
except as are disclosed on Schedule 4.15.

4.16    Use of Proceeds. The proceeds of the Revolving Loans, the Swingline
Loans and the Letters of Credit shall be used for working capital and for
general corporate purposes, including to finance Permitted Acquisitions
(including, for the avoidance of doubt, the Mozy Acquisition) and to pay fees
and expenses in connection therewith.

4.17    Environmental Matters. Except as, in the aggregate, would not reasonably
be expected to have a Material Adverse Effect:
(a)    Except as disclosed on Schedule 4.17, to the Borrower’s knowledge, the
facilities and properties owned, leased or operated by any Group Member (the
“Properties”) do not contain, and have not previously contained, any Materials
of Environmental Concern in amounts or concentrations or under circumstances
that constitute or have constituted a violation of, or would reasonably be
expected to give rise to liability under, any Environmental Law;
(b)    no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;
(c)    no Group Member has transported or disposed of Materials of Environmental
Concern from the Properties in violation of, or in a manner or to a location
that would reasonably be expected to give rise to liability under, any
Environmental Law, nor has any Group Member generated, treated, stored or
disposed of Materials of Environmental Concern at, on or under any of the
Properties in violation of, or in a manner that would reasonably be expected to
give rise to liability under, any applicable Environmental Law;


69



--------------------------------------------------------------------------------





(d)    no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;
(e)    there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties arising from or related to the
operations of any Group Member or otherwise in connection with the Business, in
violation of or in amounts or in a manner that would reasonably be expected to
give rise to liability under Environmental Laws;
(f)    to the knowledge of the Borrower, the Properties and all operations of
the Group Members at the Properties are in compliance, and have in the last five
years been in compliance, with all applicable Environmental Laws, and except as
disclosed on Schedule 4.17, there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
(g)    no Group Member has contractually assumed any liability of any other
Person under Environmental Laws.

4.18    Accuracy of Information, Etc. The statements and information contained
in this Agreement, the other Loan Documents and any other documents and
certificates furnished by or on behalf of the Loan Parties to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents, taken
as a whole, did not contain as of the date that each of such statements,
information, documents, or certificates was so furnished, any untrue statement
of a material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading in any material respect.
The projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
the Borrower to be reasonable at the time made, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount. There is no fact known to any Loan Party that
could reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents or in any other
documents, certificates or statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.

4.19    Security Documents.
(a)    The Guarantee and Collateral Agreement is effective to create in favor of
the Administrative Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and the proceeds thereof. In the case of pledged Capital Stock, if any,
described in the Guarantee and Collateral Agreement that are securities
represented by stock certificates or otherwise constituting certificated
securities within the meaning of Section 8-102(a)(15) of the UCC or the
corresponding code or statute of any other applicable jurisdiction
(“Certificated Securities”), when certificates representing such Pledged Stock
are delivered to the Administrative Agent, and in the case of the other
Collateral constituting personal property described in the Guarantee and
Collateral Agreement, when financing statements and other filings specified on
Schedule 4.19(a) in appropriate form are filed in the offices specified on
Schedule 4.19(a), the Administrative Agent, for the benefit of the Secured
Parties, shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens permitted by


70



--------------------------------------------------------------------------------





Section 7.3). As of the Closing Date, no Loan Party that is a limited liability
company or partnership has any Capital Stock that is a Certificated Security.
(b)    Any Mortgages delivered after the Closing Date pursuant to Section 6.12
will be, upon execution, effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on the Mortgaged Properties described therein and proceeds thereof, and
when the Mortgages are filed in the offices for the applicable jurisdictions in
which the Mortgaged Properties are located, each such Mortgage shall constitute
a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, as security for the Obligations (as defined in the relevant Mortgage),
in each case prior and superior in right to any other Person (other than Liens
permitted pursuant to Section 7.3).

4.20    Solvency; Fraudulent Transfer. Each Loan Party is, and after giving
effect to the Mozy Acquisition, the incurrence of all Indebtedness, Obligations
and obligations being incurred in connection herewith, will be and will continue
to be, Solvent. No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.

4.21    Regulation H. No Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has not been made available under the National Flood Insurance Act of
1968.

4.22    Designated Senior Indebtedness. The Loan Documents and all of the
Obligations have been deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any other Indebtedness of the
Loan Parties.

4.23    Insurance. All insurance maintained by the Loan Parties is in full force
and effect, all premiums currently due have been duly paid and/or financed, no
Loan Party has received notice of violation or cancellation thereof, and there
exists no default under any requirement of such insurance. Each Loan Party
maintains, with financially sound and reputable insurance companies insurance on
all its property in at least such amounts and against at least such risks (but
including in any event public liability, product liability and business
interruption) as are usually insured against by companies engaged in the same or
a similar business.

4.24    No Casualty. No Loan Party has received any notice of, nor does any Loan
Party have any knowledge of, the occurrence or pendency or contemplation of any
Casualty Event affecting all or any material portion of its property.

4.25    [Reserved].

4.26    Patriot Act. Each Loan Party is in compliance with the (a) Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto,
and (b) the Patriot Act or the Bribery Act 2012. No part of the proceeds of the
loans made hereunder will be used by any Loan Party or any of their Affiliates,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.


71



--------------------------------------------------------------------------------






4.27    OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower or any such Subsidiary, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or an
entity that is, or is owned 50% or greater or Controlled by an individual or
entity that is (a) currently the subject of any Sanctions, or (b) located,
organized or resident in a Designated Jurisdiction.

4.28    Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in compliance in all material respects with applicable
anti-corruption laws and have instituted and maintained policies and procedures
reasonably designed to promote and achieve compliance with such laws.

SECTION 5
CONDITIONS PRECEDENT

5.1    Conditions to Initial Extension of Credit. The effectiveness of this
Agreement and the obligation of each Lender to make its initial extension of
credit hereunder shall be subject to the satisfaction, prior to or concurrently
with the making of each such extension of credit on the Closing Date, of the
following conditions precedent:
(a)    Loan Documents. The Administrative Agent shall have received each of the
following, each of which shall be in form and substance satisfactory to the
Administrative Agent:
(i)    this Agreement, executed and delivered by the Administrative Agent, the
Borrower and each Lender listed on Schedule 1.1A;
(ii)    the Collateral Information Certificate, executed by a Responsible
Officer of the Borrower, on behalf of itself and the other Loan Parties;
(iii)    if required by any Revolving Lender, a Revolving Loan Note executed by
the Borrower in favor of such Revolving Lender;
(iv)    if required by the Swingline Lender, the Swingline Loan Note executed by
the Borrower in favor of such Swingline Lender;
(v)    the Guarantee and Collateral Agreement, executed and delivered by the
Borrower and each other Grantor named therein;
(vi)    each Intellectual Property Security Agreement, executed by the
applicable Grantor related thereto;
(vii)    each other Security Document, executed and delivered by the applicable
Loan Party party thereto; and
(viii)    a completed Compliance Certificate as of the last day of the fiscal
quarter of the Borrower ended on December 31, 2017 (calculated after giving pro
forma effect to the Mozy Acquisition and incurrence of Indebtedness contemplated
hereby).
(b)    The Administrative Agent shall have received the financial statements
referred to in Section 4.1.


72



--------------------------------------------------------------------------------





(c)    Approvals. Except for the Governmental Approvals described in Schedule
4.4, all Governmental Approvals and consents and approvals of, or notices to,
any other Person (including the holders of any Capital Stock issued by any Loan
Party) required in connection with the execution and performance of the Loan
Documents and the consummation of the other transactions contemplated hereby,
shall have been obtained and be in full force and effect, and all applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority that could reasonably be expected to restrain,
prevent or otherwise impose any material adverse condition on the Borrower and
its Subsidiaries or on the financing contemplated hereby.
(d)    Secretary’s or Managing Member’s Certificates; Certified Operating
Documents; Good Standing Certificates. The Administrative Agent shall have
received a certificate of each Loan Party, dated the Closing Date and executed
by the Secretary, Managing Member or equivalent officer or other Responsible
Officer of such Loan Party, substantially in the form of Exhibit C, with
appropriate insertions and attachments, including (i) the Operating Documents of
such Loan Party, (ii) the relevant board resolutions or written consents of such
Loan Party adopted by such Loan Party for the purposes of authorizing such Loan
Party to enter into and perform the Loan Documents to which such Loan Party is
party and (iii) the names, titles, incumbency and signature specimens of those
representatives of such Loan Party who have been authorized by such resolutions
and/or written consents to execute Loan Documents on behalf of such Loan Party,
(iv) a long form good standing certificate for each Loan Party certified as of a
recent date by the appropriate Governmental Authority of its respective
jurisdiction of organization, and (v) certificates of qualification as a foreign
corporation issued by each jurisdiction in which the failure of the applicable
Loan Party to be so qualified could reasonably be expected to result in a
Material Adverse Effect.
(e)    Responsible Officer’s Certificates.
(i)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of each Loan Party, dated as of the Closing Date, in form
and substance reasonably satisfactory to it, either (A) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is party, and such consents, licenses
and approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required.
(ii)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, dated as of the Closing Date and in form
and substance reasonably satisfactory to it, certifying (A) that the conditions
specified in Sections 5.2(a) and (d) have been satisfied, and (B) that there has
been no event or circumstance since December 4, 2017, that has had or that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
(f)    Patriot Act. The Administrative Agent shall have received, prior to the
Closing Date, all documentation and other information required by Governmental
Authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including the Patriot Act.
(g)    Acquisition. The Mozy Acquisition shall be consummated substantially
concurrently with the Closing Date pursuant to the Mozy Purchase Agreement,
which shall not be altered, amended or otherwise changed or supplemented or any
condition therein waived (other than any alteration, amendment, change,
supplement or waiver thereof that is not materially adverse to the interests of
the Lenders) without the prior written consent of the Lenders (such consent not
to be unreasonably withheld, delayed or


73



--------------------------------------------------------------------------------





conditioned). The Administrative Agent shall have received a complete and
correct copy of the Mozy Acquisition Agreement and all material agreements
entered into in connection therewith, including any amendments, supplements or
modifications with respect to any of the foregoing, certified by a Responsible
Officer to be a true and complete copy of the Mozy Acquisition Agreement and
such related documents;
(h)    [Reserved.]
(i)    [Reserved.]
(j)    Collateral Matters. In each case subject to the Limited Conditionality
Provisions contained in the Commitment Letter:
(i)    Lien Searches. The Administrative Agent shall have received the results
of recent lien searches in each of the jurisdictions where any of the Loan
Parties is formed or organized, and such searches shall reveal no liens on any
of the assets of the Loan Parties except for Liens permitted by Section 7.3 or
Liens to be discharged on or prior to the Closing Date.
(ii)    Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received original versions of (A) the certificates representing the
shares of Capital Stock pledged to the Administrative Agent (if certificated)
(for the ratable benefit of the Secured Parties) pursuant to the Guarantee and
Collateral Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof, and (B) each promissory note (if any) pledged to the Administrative
Agent (for the ratable benefit of the Secured Parties) pursuant to the Guarantee
and Collateral Agreement, endorsed (without recourse) in blank (or accompanied
by an executed transfer form in blank) by the pledgor thereof.
(iii)    Filings, Registrations, Recordings, Agreements, Etc. Subject to Section
5.3, each document (including any UCC financing statements, Intellectual
Property Security Agreements and landlord access agreements and/or bailee
waivers) required by the Loan Documents or under law or reasonably requested by
the Administrative Agent to be filed, executed, registered or recorded to create
in favor of the Administrative Agent (for the ratable benefit of the Secured
Parties), a perfected Lien on the Collateral described therein, prior and
superior in right and priority to any Lien in the Collateral held by any other
Person (other than with respect to Liens expressly permitted by Section 7.3),
shall have been executed (if applicable) and delivered to the Administrative
Agent in proper form for filing, registration or recordation.
(k)    Insurance. Subject to Section 5.3(b), the Borrower shall have delivered
to the Administrative Agent insurance certificates satisfying the requirements
of Section 5.2(b) of the Guaranty and Collateral Agreement, together with
evidence reasonably satisfactory to the Administrative Agent that the insurance
policies of each Loan Party, to the extent permitted by such policies, have been
endorsed for the purpose of naming the Administrative Agent (for the ratable
benefit of the Secured Parties) as an “additional insured” or “lender loss
payee”, as applicable, with respect to such insurance policies, in form and
substance satisfactory to the Administrative Agent.
(l)    Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid on or prior to the Closing Date (including pursuant to
the Fee Letter), and all reasonable and documented fees and expenses for which
invoices have been presented (including the reasonable and documented fees and
expenses of legal counsel to the Administrative Agent) for payment on or before
the Closing Date. All such amounts will be paid with proceeds of Loans made on
the Closing Date and will be reflected in the Flow of Funds Agreement.


74



--------------------------------------------------------------------------------





(m)    Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of (i) Simpson Thacher & Bartlett LLP, counsel to the Loan Parties
and (ii) Foley & Lardner LLP, special Massachusetts counsel to the Loan Parties,
in each case in form and substance reasonably satisfactory to the Administrative
Agent. Such legal opinions shall cover such matters incident to the transactions
contemplated by this Agreement and the other Loan Documents as the
Administrative Agent may reasonably require.
(n)    Borrowing Notice. The Administrative Agent shall have received, in
respect of any Revolving Loans to be made on the Closing Date, a completed
Notice of Borrowing executed by the Borrower and otherwise complying with the
requirements of Section 2.5, accompanied by the Flow of Funds Agreement.
(o)    Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate from the chief financial officer or treasurer of the
Borrower.
For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying such Lender’s objection thereto
and either such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Closing Date or, if any
extension of credit on the Closing Date has been requested, such Lender shall
not have made available to the Administrative Agent on or prior to the Closing
Date such Lender’s Revolving Percentage of such requested extension of credit.

5.2    Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it hereunder on any date
(including its initial Loans disbursed on the Closing Date but excluding any
Revolving Loan Conversion, any conversion of Loans pursuant to Section 2.13(a)
and any continuation of Loans pursuant to Section 2.13(b)) is subject to the
satisfaction of the following conditions precedent:
(a)    Representations and Warranties. Each of the representations and
warranties made by each Loan Party in or pursuant to any Loan Document (i) that
is qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of such date as if made on and as of such date, except to
the extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all material respects as of such earlier date.
(b)    Availability. With respect to any requests for any Revolving Extensions
of Credit, after giving effect to such Revolving Extension of Credit, the
availability and borrowing limitations specified in Section 2.4 shall be
complied with.
(c)    Notices of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing in connection with any such request for extension of credit
which complies with the requirements hereof.
(d)    No Default. No Default or Event of Default shall have occurred and be
continuing as of or on such date or after giving effect to the extensions of
credit requested to be made on such date.


75



--------------------------------------------------------------------------------





Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder and each Revolving Loan Conversion (excluding any Revolving Loan
Conversion, any conversion of Loans pursuant to Section 2.13(a) and any
continuation of Loans pursuant to Section 2.13(b)) shall constitute a
representation and warranty by the Borrower as of the date of such extension of
credit or Revolving Loan Conversion, as applicable, that the conditions
contained in this Section 5.2 have been satisfied.

5.3    Post-Closing Conditions Subsequent. The Borrower shall satisfy each of
the conditions subsequent to the Closing Date specified in this Section 5.3 to
the reasonable satisfaction of the Administrative Agent, in each case by no
later than the date specified for such condition below (or such other date as
Administrative Agent shall agree in its sole discretion):
(a)    On or before the date that is one hundred and twenty (120) days after the
Closing Date (or such later date as the Administrative Agent shall determine, in
its sole discretion), the Borrower shall have used commercially reasonable
efforts to deliver to the Administrative Agent a landlord’s agreement or bailee
letter, as applicable, from the lessor of its headquarters location and from the
lessor of or the bailee related to any other location where in excess of
$5,000,000 of Collateral is stored or located, which agreement or letter, in any
such case, shall contain a waiver or subordination of all Liens or claims that
the landlord or bailee may assert against the Collateral at that location, and
which shall otherwise be reasonably satisfactory in form and substance to the
Administrative Agent.
(b)    To the extent not delivered prior to the Closing Date, on or before the
date that is thirty (30) days after the Closing Date (or such later date as the
Administrative Agent shall determine, in its sole discretion), the Borrower
shall have delivered the certificates and endorsements described in
Section 5.1(k).
(c)    On or before the date that is one hundred and twenty (120) days after the
Closing Date (or such later date as the Administrative Agent shall determine, in
its sole discretion), the Borrower shall have delivered to the Administrative
Agent the certificates, if any, representing the Capital Stock of each Excluded
Foreign Subsidiary of any Loan Party that is a first-tier foreign subsidiary,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Loan Party.
(d)    On or before the date that is ninety (90) days after the Closing Date (or
such later date as the Administrative Agent shall determine, in its sole
discretion), subject to the Control Agreement Conditions, the Borrower shall
have delivered to the Administrative Agent (x) a Control Agreement with respect
to Securities Account number 19-SV904-Carbonite and (y) such other Control
Agreements, if any, as may be required (for the avoidance of doubt, solely to
the extent required by the Control Agreement Conditions).

SECTION 6
AFFIRMATIVE COVENANTS
The Borrower hereby agrees that, at all times prior to the Discharge of
Obligations, the Borrower shall, and, where applicable, shall cause each of its
Restricted Subsidiaries to:

6.1    Financial Statements. Furnish to the Administrative Agent, with
sufficient copies for distribution to each Lender:
(a)    as soon as available, but in any event within (i) 120 days after the end
of each fiscal year of the Borrower or (ii) if the Borrower is a publicly traded
company and has been granted an extension


76



--------------------------------------------------------------------------------





by the SEC with respect to any fiscal year of the Borrower permitting the late
filing by the Borrower of any annual report on form 10-K, the earlier of (x) 150
days after the end of such fiscal year of the Borrower and (y) the last day of
such extension period, a copy of the audited consolidated balance sheet of the
Borrower and its consolidated Restricted Subsidiaries as at the end of such
fiscal year and the related audited consolidated and consolidating statements of
income and of cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous year, together with an unqualified
opinion of Deloitte & Touche LLP or other independent certified public
accountants of nationally recognized standing and reasonably acceptable to the
Administrative Agent;
(b)    as soon as available, but in any event within (i) 60 days after the end
of each of the first three fiscal quarterly periods of each fiscal year of the
Borrower or (ii) if the Borrower is a publicly traded company and has been
granted an extension by the SEC with respect to any fiscal quarter of the
Borrower permitting the late filing by the Borrower of any quarterly report on
form 10-Q, the earlier of (x) 75 days after the end of such fiscal quarter of
the Borrower and (y) the last day of such extension period, the unaudited
consolidated and consolidating balance sheet of the Borrower and its
consolidated Restricted Subsidiaries as at the end of such fiscal quarter and
the related unaudited consolidated and consolidating statements of income and of
cash flows for such fiscal quarter and the portion of the fiscal year through
the end of such fiscal quarter, setting forth in each case in comparative form
the figures for the previous year, certified by a Responsible Officer of the
Borrower as being fairly stated in all material respects (subject to normal
year-end audit adjustments);
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.
Additionally, documents required to be delivered pursuant to this Section 6.1
and Section 6.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) shall be deemed to have been delivered or
furnished if such information, or one or more annual or quarterly reports
containing such information, shall have been posted by the Administrative Agent
on the Platform or a similar site to which the Lenders have been granted access
or shall be available on the website of the SEC at http://www.sec.gov.
Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent (acting reasonably).

6.2    Certificates; Reports; Other Information. Furnish to the Administrative
Agent, for distribution to each Lender:
(a)    [Reserved];
(b)    concurrently with the delivery of any financial statements pursuant to
Section 6.1, a Compliance Certificate of a Responsible Officer (i) stating that,
to the best of such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it
during such period, and that such Responsible Officer has obtained no knowledge
of any Default or Event of Default except as specified in such Compliance
Certificate, (ii) containing all information and calculations necessary for
determining compliance by each Restricted Group Member with the provisions of
this Agreement referred to therein as of the last day of the fiscal quarter or
fiscal year of the Borrower, (iii) to the extent not previously disclosed to the
Administrative Agent, a description of any change in the jurisdiction of
organization of any Loan Party and a list of any registered Intellectual
Property or applications therefor issued to or filed or acquired by any Loan
Party since


77



--------------------------------------------------------------------------------





the date of the most recent Compliance Certificate delivered pursuant to this
clause (iii) (or, in the case of the first such report so delivered, since the
Closing Date), and (iv) certifying as to the current list of Unrestricted
Subsidiaries designated as such in accordance with the terms hereof;
(c)    as soon as available, and in any event no later than 90 days after the
beginning of each fiscal year of the Borrower, a reasonably detailed
consolidated budget of the Borrower and its Restricted Subsidiaries for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such fiscal year, the related
consolidated statements of projected cash flow, and projected changes in
financial position and projected income), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer of the Borrower stating
that such Projections are based on reasonable estimates, information and
assumptions and that such Responsible Officer has no reason to believe that such
Projections are incorrect or misleading in any material respect in light of
circumstances in which they were made; it being further agreed that the Borrower
shall deliver to the Administrative Agent within three (3) Business Days
following any material updates thereto delivered to the Borrower’s board of
directors;
(d)    promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof (other than
routine comment letters from the staff of the SEC relating to the Borrower’s
filings with the SEC);
(e)    within five (5) Business Days after the same are sent, copies of each
annual report, proxy or financial statement or other material report or notice
that the Borrower sends to the holders of any class of the Borrower’s debt
holders or equity securities and, within five (5) Business Days after the same
are filed, copies of all annual, regular, periodic and special reports and
registration statements which the Borrower may file with the SEC under
Section 13 or 15(d) of the Exchange Act, or with any national securities
exchange, and not otherwise required to be delivered to the Administrative Agent
pursuant hereto;
(f)    upon request by the Administrative Agent, within five days after the same
are sent or received, copies of all correspondence, reports, documents and other
filings with any Governmental Authority regarding compliance with or maintenance
of Governmental Approvals or Requirements of Law or that could reasonably be
expected to have a material adverse effect on any of the Governmental Approvals
or otherwise on the operations of the Restricted Group Members;
(g)    promptly, such additional information regarding the operations, business
affairs and financial condition of the Borrower or any Subsidiary or compliance
with the terms of the Loan Documents as the Administrative Agent may from time
to time reasonably request.

6.3    [Reserved].

6.4    Payment of Obligations; Taxes.
(a)    Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all its material obligations (including
all material Taxes and material Other Taxes imposed by law on an applicable Loan
Party) of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Restricted Group Member.


78



--------------------------------------------------------------------------------





(b)    File or cause to be filed all Federal, all income and all other material
state and other material tax returns that are required to be filed.

6.5    Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence except pursuant to any action
permitted by Section 7 and (ii) take all reasonable action to maintain or obtain
all material Governmental Approvals and all other rights, privileges and
franchises necessary or desirable in the normal conduct of its business or
necessary for the performance by such Person of its Obligations under any Loan
Document, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (i) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; (b) comply
with all Contractual Obligations and Requirements of Law except to the extent
that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect; and (c) comply with all Governmental
Approvals, and any term, condition, rule, filing or fee obligation, or other
requirement related thereto, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect. Without limiting
the generality of the foregoing, except to the extent that failure to comply
therewith could not, in the aggregate, reasonable be expected to have a Material
Adverse Effect, the Borrower shall, and shall cause each of its ERISA Affiliates
to: (1) maintain each Pension Plan in compliance in all material respects with
the applicable provisions of ERISA, the Code or other Federal or state law;
(2) cause each Pension Plan to maintain its qualified status under
Section 401(a) of the Code; (3) make all required contributions to any Pension
Plan; (4) not become a party to any Multiemployer Plan; (5) ensure that all
liabilities under each Pension Plan are either (x) funded to at least the
minimum level required by law or, if higher, to the level required by the terms
governing such Pension Plan; (y) insured with a reputable insurance company; or
(z) provided for or recognized in the financial statements most recently
delivered to the Administrative Agent and the Lenders pursuant hereto; and
(6) ensure that the contributions or premium payments to or in respect of each
Pension Plan are and continue to be promptly paid at no less than the rates
required under the rules of such Pension Plan and in accordance with the most
recent actuarial advice received in relation to such Pension Plan and applicable
law.

6.6    Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear and casualty damage excepted and (b) maintain with financially sound and
reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks as is customary for companies engaged in
the same or a similar business.

6.7    Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity in all material respects with GAAP and all Requirements of Law shall
be made of all dealings and transactions in relation to its business and
activities and (b) permit representatives and independent contractors of the
Administrative Agent to visit and inspect any of its properties and examine and
make abstracts from any of its books and records at any reasonable time and as
often as may reasonably be desired and to discuss the business, operations,
properties and financial and other condition of the Group Members with officers,
directors and employees of the Group Members and with their independent
certified public accountants; provided that such inspections shall not be
undertaken more frequently than once per year, unless an Event of Default has
occurred and is continuing, in which case such inspections and audits shall
occur as often as the Administrative Agent shall reasonably determine is
necessary.

6.8    Notices. Give prompt written notice to the Administrative Agent of:
(a)    the occurrence of any Default or Event of Default;


79



--------------------------------------------------------------------------------





(b)    any litigation, investigation or proceeding affecting any Group Member
(i) that would reasonably be expected to have a Material Adverse Effect or (ii)
which relates to any Loan Document;
(c)    [reserved];
(d)    [reserved];
(e)     promptly after the Borrower has knowledge or becomes aware of the
occurrence of any of the following events affecting any Loan Party or any of its
respective ERISA Affiliates (but in no event more than ten days after such
event), the occurrence of any of the following events, and shall provide the
Administrative Agent with a copy of any notice with respect to such event that
may be required to be filed with a Governmental Authority and any notice
delivered by a Governmental Authority to the Borrower or any of its ERISA
Affiliates with respect to such event, if such event could reasonably be
expected to result in liability in excess of $500,000 of any Loan Party or any
of their respective ERISA Affiliates: (A) an ERISA Event, (B) the adoption of
any new Pension Plan by the Borrower or any ERISA Affiliate, (C) the adoption of
any amendment to a Pension Plan, if such amendment will result in a material
increase in benefits or unfunded benefit liabilities (as defined in Section
4001(a)(18) of ERISA), or (D) the commencement of contributions by the Borrower
or any ERISA Affiliate to any Pension Plan that is subject to Title IV of ERISA
or Section 412 of the Code, in each case that, if not cured or if adversely
determined, as the case may be, could reasonably be expected to have a Material
Adverse Effect;
(f)    any material change in accounting policies of financial reporting
practices by any Loan Party; and
(g)    any development or event that has had or would reasonably be expected to
have a Material Adverse Effect.
Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the relevant Group Member proposes
to take with respect thereto.

6.9    Environmental Laws.
(a)    Comply in all material respects with, and take commercially reasonable
steps to ensure compliance in all material respects by all tenants and
subtenants, if any, with, all applicable Environmental Laws, including obtaining
and complying in all material respects with and maintaining, and taking
commercially reasonable steps to ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, registrations or permits required by applicable Environmental Laws,
except regarding each of the foregoing as would not reasonably be expected to
result in a Material Adverse Effect.

6.10    [Reserved].

6.11    Designation of Subsidiaries. The Borrower may at any time designate any
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary by delivering to the Administrative Agent a certificate of
an authorized officer of the Borrower specifying such designation and certifying
that the conditions to such designation set forth in this Section 6.11 are
satisfied; provided that:
(i)    both immediately before and immediately after any such designation, no
Default or Event of Default shall have occurred and be continuing;


80



--------------------------------------------------------------------------------





(ii)    on a Pro Forma Basis, the Borrower shall be in compliance with Section
7.1, recomputed as of the last day of the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 6.1(a) or
6.1(b) (or, prior to the delivery of any such financial statements, the last day
of the fiscal quarter ending December 31, 2017);
(iii)    in the case of a designation of a Subsidiary as an Unrestricted
Subsidiary, each subsidiary of such Subsidiary has been, or concurrently
therewith will be, designated as an Unrestricted Subsidiary in accordance with
this Section 6.11;
(iv)    an Unrestricted Subsidiary that has subsequently been designated as a
Restricted Subsidiary cannot be redesignated as an Unrestricted Subsidiary;
(v)    no Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” (or equivalent) for the purposes of any Indebtedness for
which a Loan Party is liable;
(vi)    no Unrestricted Subsidiary may own any Capital Stock or Indebtedness of,
or hold any Lien on any property of, or hold any of the Intellectual Property,
licenses or Governmental Approvals material to the operation of, the Borrower or
any Subsidiary of the Borrower (other than other Unrestricted Subsidiaries);
(vii)    no Restricted Group Member may provide any credit support for any
Unrestricted Subsidiary or have any obligation to subscribe for additional
Capital Stock of such Unrestricted Subsidiary or to maintain or preserve its
financial condition or cause it to achieve specified levels of operating
results;
(viii)    neither the Borrower nor any Restricted Subsidiary may have any
obligation to subscribe for additional Equity Interests of such Subsidiary or to
maintain or preserve its financial condition or cause it to achieve specified
levels of operating results; and
(ix)    in the case of a designation of an Unrestricted Subsidiary as a
Restricted Subsidiary, each subsidiary of such Unrestricted Subsidiary shall
have been, or concurrently therewith will be, designated as a Restricted
Subsidiary in accordance with this Section 6.11.
The designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Borrower in such Subsidiary on the date of
designation in an amount equal to the fair market value of the Borrower’s
Investment therein (as determined reasonably and in good faith by a Responsible
Officer of the Borrower). The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Investment, Indebtedness or Liens of such Subsidiary existing at such
time.
A Subsidiary previously designated as an Unrestricted Subsidiary which fails to
meet the qualifications set forth above at any time will be deemed to become at
that time a Restricted Subsidiary, subject to the consequences set forth in the
paragraph immediately above.

6.12    Additional Collateral, Etc.
(a)    With respect to any property (to the extent included in the definition of
Collateral) acquired after the Closing Date by any Loan Party (other than (x)
any property described in paragraph (b), (c) or (d) below, and (y) any property
subject to a Lien expressly permitted by Section 7.3(g)) as to which


81



--------------------------------------------------------------------------------





the Administrative Agent, for the ratable benefit of the Secured Parties, does
not have a perfected Lien, promptly notify the Administrative Agent thereof and,
if requested by the Administrative Agent (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent may reasonably deem
necessary or advisable to evidence that such Loan Party is a Guarantor and to
grant to the Administrative Agent, for the ratable benefit of the Secured
Parties, a security interest in such property and (ii) subject to the Control
Agreement Conditions, take all actions necessary or advisable in the opinion of
the Administrative Agent to grant to the Administrative Agent, for the ratable
benefit of the Secured Parties, a perfected first priority (except as expressly
permitted by Section 7.3) security interest and Lien in such property, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be requested by the Administrative Agent.
(b)    With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $1,000,000 acquired after the
Closing Date by any Loan Party (other than any such real property subject to a
Lien expressly permitted by Section 7.3(g)), promptly, to the extent requested
by the Administrative Agent, (i) execute and deliver a first priority Mortgage,
in favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, covering such real property, and (ii) if requested by the
Administrative Agent, provide the Lenders with (x) title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate, and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent, and (iii) if reasonably
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent. In connection with the foregoing, no later than three (3)
Business Days prior to the date on which a Mortgage is executed and delivered
pursuant to this Section 6.12, in order to comply with the Flood Laws, the
Administrative Agent shall have received the following documents (collectively,
the “Flood Documents”): (A) a completed standard “life of loan” flood hazard
determination form (a “Flood Determination Form”), (B) if the improvement(s) to
the applicable improved real property is located in a special flood hazard area,
a notification to the applicable Loan Party (“Loan Party Notice”) and (if
applicable) notification to the applicable Loan Party that flood insurance
coverage under the National Flood Insurance Program (“NFIP”) is not available
because the community does not participate in the NFIP, (C) documentation
evidencing the applicable Loan Party’s receipt of the Loan Party Notice (e.g.,
countersigned Loan Party Notice, return receipt of certified U.S. Mail, or
overnight delivery), and (D) if the Loan Party Notice is required to be given
and, to the extent flood insurance is required by any applicable Requirement of
Law or any Lenders’ written regulatory or compliance procedures and flood
insurance is available in the community in which the property is located, a copy
of one of the following: the flood insurance policy, the applicable Loan Party’s
application for a flood insurance policy plus proof of premium payment, a
declaration page confirming that flood insurance has been issued, or such other
evidence of flood insurance reasonably satisfactory to the Administrative Agent
(any of the foregoing being “Evidence of Flood Insurance”).
(c)    With respect to any new direct or indirect Restricted Subsidiary (other
than an Excluded Foreign Subsidiary) created or acquired (and for purposes
hereof any Unrestricted Subsidiary that is designated as a Restricted Subsidiary
shall be deemed the creation or acquisition of a Restricted Subsidiary) after
the Closing Date by any Loan Party (including pursuant to a Permitted
Acquisition, except to the extent the entities or assets acquired pursuant to
such Permitted Acquisition constitute Non-Compliant Subsidiaries or Assets),
promptly (and in any event within thirty (30) days (or such longer time period
as the Administrative Agent may determine in its sole discretion)) (i) execute
and deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or


82



--------------------------------------------------------------------------------





advisable to grant to the Administrative Agent, for the ratable benefit of the
Secured Parties, a perfected first priority security interest and Lien in the
Capital Stock of such new Restricted Subsidiary that is owned directly by such
Loan Party, (ii) deliver to the Administrative Agent such documents and
instruments as may be reasonably required to grant, perfect, protect and ensure
the priority of such security interest, including but not limited to, the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Loan Party; provided that, unless an Event of Default has occurred and
is continuing, none of the foregoing that would be governed by the laws of any
jurisdiction other than the United States or any State thereof or the District
of Columbia shall be required, and (iii) cause such new Restricted Subsidiary
(A) to become a party to the Guarantee and Collateral Agreement, (B) subject to
the Control Agreement Conditions, to take such actions as are necessary or
advisable in the opinion of the Administrative Agent to grant to the
Administrative Agent for the ratable benefit of the Secured Parties a perfected
first priority security interest and Lien in the Collateral described in the
Guarantee and Collateral Agreement, with respect to such Restricted Subsidiary,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Restricted Subsidiary of the type
described in Section 5.1(f), in a form reasonably satisfactory to the
Administrative Agent, with appropriate insertions and attachments, and (iv) if
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
(d)    Solely with respect to any new Excluded Foreign Subsidiary created or
acquired by any Loan Party after the Closing Date that is a first-tier foreign
subsidiary, promptly (and in any event within ten (10) Business Days (or such
longer period of time as the Administrative Agent may determine in its sole
discretion)) (i) execute and deliver to the Administrative Agent such amendments
to the Guarantee and Collateral Agreement, as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the ratable
benefit of the Secured Parties, a perfected first priority security interest and
Lien in the Capital Stock of such new Excluded Foreign Subsidiary that is owned
by any such Loan Party (provided that in no event shall more than 65% of the
total outstanding voting Capital Stock of any such new Excluded Foreign
Subsidiary be required to be so pledged to the extent that the pledge of any
greater percentage would, in the good faith judgment of the Loan Parties, result
in adverse tax consequences to the Borrower), and (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Loan Party, and take such other action as may be
necessary or, in the opinion of the Administrative Agent, desirable to perfect
the Administrative Agent’s security interest therein, and (iii) if reasonably
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent. For the avoidance of doubt, no Capital Stock of any
Excluded Foreign Subsidiary shall be pledged other than the Capital Stock of an
Excluded Foreign Subsidiary that is a first-tier foreign subsidiary, in an
amount no greater than the amount permitted under this Section 6.12(d).
(e)    Each Loan Party shall use commercially reasonable efforts to obtain a
landlord’s agreement or bailee letter, as applicable, from the lessor of its
headquarters location and from the lessor of or the bailee related to any other
location where in excess of $5,000,000 of Collateral is stored or located, which
agreement or letter, in any such case, shall contain a waiver or subordination
of all Liens or claims that the landlord or bailee may assert against the
Collateral at that location, and shall otherwise be reasonably satisfactory in
form and substance to the Administrative Agent. After the Closing Date, no
Collateral valued in excess of $5,000,000 shall be stored at any new location,
without the prior written consent of the Administrative Agent unless and until a
reasonably satisfactory landlord agreement or bailee letter, as appropriate,
shall first have been obtained with respect to such location. Each Loan Party
shall pay and


83



--------------------------------------------------------------------------------





perform its material obligations under all leases and other agreements with
respect to each leased location or public warehouse where any Collateral is or
may be located.

6.13    Lines of Business. The Borrower and its Restricted Subsidiaries, taken
as a whole, will not fundamentally and substantively alter the character of
their business, taken as a whole, from the business conducted by the Borrower
and its Restricted Subsidiaries, taken as a whole, on the Closing Date and other
business activities which are extensions thereof or otherwise incidental,
synergistic, reasonably related, or ancillary to any of the foregoing (and
non-core incidental businesses acquired in connection with any Permitted
Acquisition or Investment permitted by the Loan Documents).

6.14    Use of Proceeds. Use the proceeds of each credit extension only for the
purposes specified in Section 4.16.

6.15    Designated Senior Indebtedness. Cause the Loan Documents and all of the
Obligations to be deemed “Designated Senior Indebtedness” or a similar concept
thereto, if applicable, for purposes of any other Indebtedness of the Loan
Parties.

6.16    Anti-Corruption Laws. Conduct its business in compliance in all material
respects with all applicable anti-corruption laws and maintain policies and
procedures reasonably designated to promote and achieve compliance with such
laws.

6.17    Further Assurances. Subject to the Control Agreement Conditions, execute
any further instruments and take such further action as the Administrative Agent
reasonably deems necessary to perfect, protect, ensure the priority of or
continue the Administrative Agent’s Lien on the Collateral or to effect the
purposes of this Agreement.

SECTION 7
NEGATIVE COVENANTS
The Borrower agrees that, at all times prior to the Discharge of Obligations the
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
directly or indirectly:

7.1    Financial Condition Covenants.
(a)    Consolidated Secured Net Leverage Ratio. Permit the Consolidated Secured
Net Leverage Ratio as at the last day of any period of twelve consecutive months
of the Borrower ending on the last day of any fiscal quarter to exceed: (x) for
any such quarter ending after the Closing Date and before March 31, 2019,
3.00:1.00, (y) for any such quarter ending on or after March 31, 2019 and before
March 31, 2020, 2.75:1.00 and (z) for any such quarter ending on or after March
31, 2020, 2.50:1.00; provided that if a Permitted Acquisition, the total
consideration for which is in excess of $35,000,000, occurs during any fiscal
quarter (or, in the case of any test hereunder calculated on a Pro Forma Basis,
subsequent to the last day of such period and on or prior to the date of such
test), the Borrower may elect to increase the applicable Consolidated Secured
Net Leverage Ratio covenant level by up to 0.50:1.00 for the purposes of
determining compliance with this Section 7.1(a) as of the last day of any fiscal
quarter ending during the one-year period following such Permitted Acquisition
(or, in the case of any test hereunder calculated on a Pro Forma Basis, as of
the last day of the fiscal quarter used in calculating such test) (an “Increased
Leverage Threshold Period”); provided, further, that Borrower shall not be
permitted to elect an Increased Leverage Threshold Period if, at the end of
either of the two fiscal quarters preceding the consummation of such Permitted
Acquisition, an Increased Leverage Threshold Period was then in effect.


84



--------------------------------------------------------------------------------





(b)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as at the last day of any period of twelve consecutive months of
the Borrower ending on the last day of any fiscal quarter (commencing with the
first full fiscal quarter ending after the Closing Date) to be less than
3.00:1.00.

7.2    Indebtedness. Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:
(a)    Indebtedness of any Loan Party pursuant to any Loan Document;
(b)    Indebtedness of (i) any Loan Party owing to any other Loan Party, and
(ii) any Restricted Group Member (which is not a Loan Party) to any other
Restricted Group Member (which is not a Loan Party);
(c)    Guarantee Obligations (i) of any Loan Party of the Indebtedness of any
other Loan Party; (ii) of any Restricted Group Member (which is not a Loan
Party) of the Indebtedness of any Loan Party, or (iii) by any Restricted Group
Member (which is not a Loan Party) of the Indebtedness of any other Restricted
Group Member (which is not a Loan Party), provided that, in any case (i), (ii)
or (iii), the Indebtedness so guaranteed is otherwise permitted by the terms
hereof;
(d)    Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any Permitted Refinancing Indebtedness in respect thereof;
(e)    Indebtedness (including, without limitation, Purchase Money Indebtedness
and Capital Lease Obligations) secured by Liens permitted by Section 7.3(g) in
an aggregate principal amount not to exceed the greater of (x) $10,000,000 and
(y) 2.0% of Consolidated Total Assets at any one time outstanding and any
Permitted Refinancing Indebtedness in respect thereof;
(f)    Surety Indebtedness and any other similar Indebtedness, including in
respect of letters of credit, banker’s acceptances or similar arrangements,
provided that the aggregate amount of any such Indebtedness outstanding at any
time shall not exceed $500,000;
(g)    [Reserved];
(h)    obligations (contingent or otherwise) of the of the Loan Parties and
their respective Subsidiaries existing or arising under any Specified Swap
Agreement, provided that such obligations are (or were) entered into by such
Person in accordance with Section 7.13 and not for purposes of speculation;
(i)    Indebtedness to trade creditors incurred in the ordinary course of
business;
(j)    Indebtedness of a Person (other than a Loan Party or one of their
respective Subsidiaries which constituted a Subsidiary prior to the consummation
of the applicable merger referenced below) existing at the time such Person is
merged with or into a Loan Party or a Subsidiary or becomes a Subsidiary;
provided that (i) such Indebtedness was not, in any case, incurred by such other
Person in connection with, or in contemplation of, such merger or acquisition,
(ii) such merger or acquisition constitutes a Permitted Acquisition, (iii) with
respect to any such Person who becomes a Restricted Subsidiary, to the extent
such Indebtedness is permitted to be secured hereunder, only the assets of such
Subsidiary secure such Indebtedness and (iv) on a Pro Forma Basis, (x) the
Borrower will be in compliance with Section 7.1 and (y) the Consolidated Net
Leverage Ratio of the Borrower shall not exceed 4.50:1.00;
(k)    Obligations under Existing Letters of Credit and letters of credit of up
to $500,000 in the aggregate outstanding at any time from issuers that are not
Lenders;


85



--------------------------------------------------------------------------------





(l)    Extensions, refinancings and renewals of any of the foregoing
Indebtedness provided that the principal amount thereof is not increased or the
terms modified to impose materially more burdensome terms upon the Borrower or
its Restricted Subsidiaries;
(m)    Indebtedness of the Borrower or any Restricted Subsidiary in the form of
purchase price adjustments (including in respect of working capital), earnouts,
deferred compensation, indemnification or other arrangements representing
acquisition consideration or deferred payments of a similar nature incurred in
connection with any Permitted Acquisition or other Investments permitted under
Section 7.7 or Dispositions permitted under Section 7.5;
(n)    Indebtedness of any Restricted Subsidiary that is not a Loan Party and
any Foreign Subsidiary (including joint ventures) in an aggregate principal
amount at any time outstanding not to exceed the greater of (x) $30,000,000 and
(y) 6.5% of Consolidated Total Assets; provided that at the time of incurrence
of such Indebtedness, no Event of Default shall have occurred and be continuing;
(o)    other unsecured or Subordinated Indebtedness and any Permitted
Refinancing Indebtedness in respect thereof; provided that at the time of
incurrence of such Indebtedness, no Event of Default shall have occurred and be
continuing and the Borrower shall be in compliance on a Pro Forma Basis with a
Consolidated Net Leverage Ratio less than or equal to 4.50:1.00; provided
further that the terms of such Indebtedness do not provide for any maturity,
scheduled principal repayment, mandatory redemption or sinking fund obligations
prior to the Revolving Termination Date (other than offers to repurchase upon a
change of control, “fundamental change”, asset sale or event of loss, delisting
of common stock (in the case of convertible debt), or similar events, and
customary acceleration rights after or upon an event of default).
(p)    Indebtedness consisting of convertible senior unsecured notes (for the
avoidance of doubt, in addition to the 2022 Convertible Senior Notes) (“Other
Convertible Notes”) in an amount not to exceed $150,000,000, which may provide
for net share settlement; provided that at the time of incurrence of such
Indebtedness, no Event of Default shall have occurred and be continuing and the
Borrower shall be in compliance on a Pro Forma Basis with a Consolidated Net
Leverage Ratio less than or equal to 4.50:1.00; provided further any such
indebtedness shall be on terms that, taken as a whole, are no less favorable
than those of the 2022 Convertible Senior Notes but in any event shall have a
stated maturity date no earlier than 91 days after the Revolving Termination
Date; and
(q)    additional Indebtedness in an amount equal to the greater of (x)
$30,000,000 and (y) 6.5% of Consolidated Total Assets.
Notwithstanding anything to the contrary herein, for purposes of this Section
7.2, if any Indebtedness (or a portion thereof) would be permitted pursuant to
one or more provisions described therein, the Borrower may, subject to the prior
written consent of the Administrative Agent, divide, classify and reclassify
(including within the definition of “Available Incremental Amount”) such
Indebtedness (or a portion thereof) in any manner that complies with the
covenants set forth in this Section 7.2 so long as the Indebtedness (as so
divided and/or reclassified) would be permitted to be made in reliance on the
applicable exception as of the date of such reclassification; provided that all
Indebtedness outstanding under the Loan Documents (including any Indebtedness
outstanding under any Incremental Facility) will be deemed to have been incurred
in reliance only on the exception set forth in Section 7.2(a).

7.3    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:


86



--------------------------------------------------------------------------------





(a)    Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the applicable Restricted Group Member in
conformity with GAAP and provided, further, that such Liens do not have priority
over any Liens in favor of the Administrative Agent and the Lenders;
(b)    carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;
(c)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
(d)    deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business (other than for indebtedness or any Liens arising
under ERISA);
(e)    easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Restricted Group Member;
(f)    Liens in existence on the date hereof listed on Schedule 7.3(f); provided
that (i) no such Lien is spread to cover any additional property after the
Closing Date, (ii) the amount of Indebtedness secured or benefitted thereby is
not increased, (iii) the direct or any contingent obligor with respect thereto
is not changed, and (iv) any renewal or extension of the obligations secured
thereby is permitted by Section 7.2(d);
(g)    Liens securing Indebtedness incurred pursuant to Section 7.2(e) to
finance the acquisition of fixed or capital assets; provided that (i) such Liens
shall be created substantially simultaneously with the acquisition of such fixed
or capital assets, (ii) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness, (iii) the amount of
Indebtedness secured thereby is not increased; and (iv) the amount of the
Indebtedness secured thereby does not exceed the greater of (x) $10,000,000 and
(y) 2.0% of Consolidated Total Assets;
(h)    Liens created pursuant to the Security Documents;
(i)    Liens in connection with letters of credit permitted by Section 7.2(k);
(j)    any interest or title of a lessor or licensor under any lease or license
entered into by a Restricted Group Member in the ordinary course of its business
and covering only the assets so leased or licensed;
(k)    judgment Liens that do not constitute a Default or an Event of Default
under Section 8.1(h) of this Agreement;
(l)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash, Cash Equivalents, securities, commodities and other funds
on deposit in one or more accounts maintained by a Restricted Group Member, in
each case arising in the ordinary course of business in favor of banks, other
depositary institutions, securities or commodities intermediaries or brokerages
with which such accounts are maintained securing amounts owing to such banks or
financial institutions with respect


87



--------------------------------------------------------------------------------





to cash management and operating account management or are arising under
Section 4-208 or 4-210 of the UCC on items in the course of collection;
(m)    (i) cash deposits and liens on cash and Cash Equivalents pledged to
secure Indebtedness permitted under Section 7.2(f), (ii) Liens securing
reimbursement obligations with respect to letters of credit permitted by Section
7.2(f) that encumber documents and other property relating to such letters of
credit, and (iii) Liens securing Obligations under any Specified Swap Agreements
permitted by Section 7.13;
(n)    Liens on property of a Person existing at the time such Person is
acquired by, merged into or consolidated with a Loan Party or becomes a
Subsidiary of a Loan Party or acquired by a Loan Party; provided that (i) such
Liens were not created in contemplation of such acquisition, merger,
consolidation or Investment, (ii) such Liens do not extend to any assets other
than those of such Person, and (iii) the applicable Indebtedness secured by such
Lien is permitted under Section 7.2(j);
(o)    the replacement, extension or renewal of any Lien permitted by clause (m)
above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Indebtedness secured thereby;
(p)    Liens securing Indebtedness permitted by Section 7.2(n) and, subject to
intercreditor arrangements reasonably satisfactory to the Administrative Agent,
Section 7.2(o)
(q)    Liens on equity interests in joint ventures; and
(r)    additional Liens in an aggregate amount not to exceed the greater of
$30,000,000 and 6.50% of Consolidated Total Assets.

7.4    Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
(a)    any Restricted Subsidiary of a Loan Party may be merged or consolidated
with or into a Loan Party (provided that such Loan Party shall be the continuing
or surviving Person);
(b)    any Restricted Subsidiary of the Borrower may Dispose of any or all of
its assets (i) pursuant to any liquidation or other transaction that results in
the assets of such Subsidiary being transferred to the Borrower or any other
Loan Party, or (ii) pursuant to a Disposition permitted by Section 7.5; and
(c)    any Investment expressly permitted by Section 7.8 (including a Permitted
Acquisition) may be structured as a merger, consolidation or amalgamation; and
(d)    (i) any Loan Party may be merged or consolidated with or into another
Loan Party (provided that if such transaction involves a Person composing the
Borrower, such Person is the surviving entity); and (ii) any Restricted
Subsidiary that is not a Loan Party may be merged or consolidated with or into
(A) another Subsidiary that is not a Loan Party or (B) a Loan Party (provided
that a Loan Party is the surviving entity).

7.5    Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Restricted Subsidiary of the
Borrower, issue or sell any shares of such Restricted Subsidiary’s Capital Stock
to any Person, except:


88



--------------------------------------------------------------------------------





(a)    Dispositions of obsolete or worn out property in the ordinary course of
business;
(b)    Dispositions of Inventory in the ordinary course of business;
(c)    Dispositions permitted by clause (i) of Section 7.4(b);
(d)    the sale or issuance of the Capital Stock (other than Disqualified Stock)
of (i) the Borrower in connection with any transaction that does not result in a
Change of Control or (ii) any Restricted Subsidiary of the Borrower (A) to the
Borrower or any other Loan Party, (B) any Restricted Subsidiary that is not a
Loan Party to another Restricted Subsidiary that is not a Loan Party or (C) in
connection with any transaction that does not result in a Change of Control;
(e)    the use or transfer of money, cash or Cash Equivalents in a manner that
is not prohibited by the terms of this Agreement or the other Loan Documents;
(f)    the non-exclusive licensing of Intellectual Property in the ordinary
course of business;
(g)    the Disposition of property (i) by any Loan Party to any other Loan
Party, (ii) by any Restricted Group Member (which is not a Loan Party) to any
other Restricted Group Member, and (iii) by any Loan Party to any Restricted
Subsidiary (which is not a Loan Party), in the aggregate not to exceed $250,000
in any fiscal year (measured at the time of any such Disposition);
(h)    Dispositions of property subject to a Casualty Event;
(i)    leases or subleases of real property;
(j)    the sale or discount without recourse of accounts receivable arising in
the ordinary course of business in connection with the compromise or collection
thereof; provided that any such sale or discount is undertaken in accordance
with Section 6.3(b);
(k)    any abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of Intellectual Property (or rights relating thereto) of any
Restricted Group Member that the Borrower determines in good faith is not
materially disadvantageous to the interests of the Lenders;
(l)    payments permitted under Section 7.6, Investments permitted under Section
7.7, and Liens permitted under Section 7.3; and
(m)    any other Disposition of assets (including Equity Interests); provided
that (i) at least 75% of the total consideration for any such Disposition (or
series of related Dispositions) in excess of $10,000,000 received by the
Borrower and its Restricted Subsidiaries is in the form of cash, (ii) the
Borrower shall be in compliance with Section 7.1 on a Pro Forma Basis after
giving effect to such Disposition and (iii) no Default or Event of Default then
exists or would result from such Disposition; provided, however, that for
purposes of clause (i) above, any Designated Non-Cash Consideration received by
the Borrower or any of its Restricted Subsidiaries in such Disposition having an
aggregate fair market value (with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value), taken together with all
other Designated Non-Cash Consideration received pursuant to this clause (m)
shall be deemed cash; provided that the fair market value


89



--------------------------------------------------------------------------------





of all consideration designated as Designated Non-Cash Consideration during the
term of this Agreement shall not exceed $35,000,000;
provided, however, that any Disposition made pursuant to this Section 7.5 shall
be made in good faith on an arm’s length basis for fair value.

7.6    Restricted Payments. Make any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness, pay any earn-out payment, seller
debt or deferred purchase price payments, declare or pay any dividend (other
than dividends payable solely in common stock of the Person making such
dividend) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of any Group Member (collectively, “Restricted Payments”), except
that:
(a)    any Restricted Group Member may (i) make Restricted Payments to the
Borrower or any other Loan Party and (ii) so long as no Change of Control would
result therefrom, declare and make dividends which are payable solely in the
common Capital Stock of such Restricted Group Member;
(b)    so long as no Event of Default shall have occurred and be continuing at
the time of such Restricted Payment, each Loan Party may, purchase common
Capital Stock or common Capital Stock options from present or former directors,
officers or employees of any Restricted Group Member upon the death, disability
or termination of employment of such director, officer or employee; provided
that the aggregate amount of payments made under this clause shall not exceed
$5,000,000 during any fiscal year of the Borrower (the “Repurchase Amount”);
(c)    any Restricted Group Member that is not a Loan Party shall be permitted
to make Restricted Payments to another Restricted Group Member that is not a
Loan Party;
(d)    each Loan Party may pay any earn-out payment, payment in respect of
seller debt or deferred purchase price payments, in each case in connection with
Permitted Acquisitions, provided that (i) before and after giving effect to any
such payment, no Event of Default has occurred and is continuing, (ii) after
giving pro forma effect to such payment, the Borrower is in compliance with the
financial covenants set forth in Section 7.1 hereof, and (iii) the transaction
giving rise to such payments complies with all of the conditions for a Permitted
Acquisition set forth in Section 7.7(l);
(e)    the Borrower and its Restricted Subsidiaries may make Restricted Payments
in respect of Subordinated Indebtedness to the extent permitted by Section
7.21(b) and in connection with the incurrence of Permitted Refinancing
Indebtedness permitted by Section 7.2(o).
(f)    so long as no Event of Default shall have occurred and be continuing at
the time of such Restricted Payment, the Borrower may make Restricted Payments
to repurchase its Capital Stock pursuant to Borrower’s board-approved stock
repurchase plans, in an aggregate amount not to exceed $5,000,000 during the
term of this Agreement;
(g)    the Borrower and its Restricted Subsidiaries, as applicable, may make
Restricted Payments in connection with Investments constituting the settlement,
redemption, repurchase, net share settlement or other acquisition of the 2022
Convertible Senior Notes or Other Convertible Notes to the extent permitted by
Section 7.7(n);


90



--------------------------------------------------------------------------------





(h)    so long as no Event of Default shall have occurred and be continuing at
the time of such Restricted Payment, the Borrower and its Restricted
Subsidiaries may make additional Restricted Payments in an amount not to exceed
the greater of $30,000,000 and 6.5% of Consolidated Total Assets.
(i)    so long as no Event of Default shall have occurred and be continuing at
the time of such Restricted Payment, the Borrower and its Restricted
Subsidiaries may make additional Restricted Payments; provided that the
Consolidated Net Leverage Ratio of the Borrower on a Pro Forma Basis shall be no
greater than 2.50:1.00; and
(j)    the Borrower and its Restricted Subsidiaries may make additional
Restricted Payments constituting Investments permitted by Section 7.7(q).
Notwithstanding anything to the contrary herein, for purposes of the covenants
described in this Section 7.6, if any Restricted Payment (or a portion thereof)
would be permitted pursuant to one or more of the provisions described herein,
the Borrower may, subject to the prior written consent of the Administrative
Agent, divide and classify such Restricted Payment (or a portion thereof) in any
manner that complies with this Section 7.6, and may, subject to the prior
written consent of the Administrative Agent, later divide and reclassify any
such Restricted Payment so long as the Restricted Payment (as so divided and/or
reclassified) would be permitted to be made in reliance on the applicable
exception as of the date of such reclassification.

7.7     Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
(a)    extensions of trade credit in the ordinary course of business;
(b)    Investments in cash and Cash Equivalents;
(c)    Guarantee Obligations permitted by Section 7.2;
(d)    loans and advances to employees, officers and directors of any Restricted
Group Member in the ordinary course of business (including for travel,
entertainment and relocation expenses) in an aggregate amount for all Restricted
Group Members not to exceed $2,000,000 at any one time outstanding;
(e)    intercompany Investments by (i) any Restricted Group Member in a Loan
Party, (ii) any Restricted Subsidiary (which is not a Loan Party) in any other
Restricted Subsidiary (which is not a Loan Party), (iii) any Loan Party to any
Restricted Subsidiary that is not a Loan Party, including joint ventures;
provided that (A) the aggregate amount of all such Investments (including,
without limitation, transactions contemplated by Section 7.5(g)(iii)) made
pursuant to this clause (iii) shall not exceed the greater of (x) $30,000,000
and (y) 6.50% Consolidated Total Assets outstanding at any time and (B)
immediately before and immediately after making such Investment, no Default or
Event of Default shall have occurred and be continuing, or (iv) the Borrower or
any Restricted Subsidiary in any Restricted Subsidiary in connection with a
Permitted Acquisition;
(f)    Investments in the ordinary course of business consisting of endorsements
of negotiable instruments for collection or deposit;
(g)    Investments received in settlement of amounts due to any Restricted Group
Member effected in the ordinary course of business or owing to such Restricted
Group Member as a result of Insolvency


91



--------------------------------------------------------------------------------





Proceedings involving an Account Debtor or upon the foreclosure or enforcement
of any Lien in favor of such Restricted Group Member;
(h)    Investments held by any Person as of the date such Person is acquired in
connection with a Permitted Acquisition, provided that (i) such Investments were
not made, in any case, by such Person in connection with, or in contemplation
of, such Permitted Acquisition, and (ii) with respect to any such Person which
becomes a Restricted Subsidiary as a result of such Permitted Acquisition, such
Restricted Subsidiary remains the only holder of such Investment;
(i)    deposits made to secure the performance of leases, licenses or contracts
in the ordinary course of business, and other deposits made in connection with
the incurrence of Liens permitted under Section 7.3;
(j)     promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.5, to the extent not exceeding the
limits specified therein with respect to the receipt of non-cash consideration
in connection with such Dispositions;
(k)    transactions involving the IP Swiss entity referenced on Schedule
7.10(c); and
(l)    purchases or other acquisitions by the Borrower or any Restricted
Subsidiary of the Capital Stock in a Person that, upon the consummation thereof,
will be a Restricted Subsidiary (including as a result of a merger or
consolidation) or all or substantially all of the assets of, or assets
constituting one or more business units of, any Person (each, a “Permitted
Acquisition”); provided that, with respect to each such purchase or other
acquisition, either:
(i)    the following conditions are satisfied:
(A)    the newly-created or acquired Restricted Subsidiary (or assets acquired
in connection with an asset sale) shall be (x) in the same or a related line of
business as that conducted by the Borrower on the date hereof, or (y) in a
business that is ancillary to and in furtherance of the line of business as that
conducted by the Borrower on the date hereof;
(B)    all transactions related to such purchase or acquisition shall be
consummated in all material respects in accordance with all Requirements of Law;
(C)    no Loan Party shall, as a result of or in connection with any such
purchase or acquisition, assume or incur any direct or contingent liabilities
(whether relating to environmental, tax, litigation or other matters) that, as
of the date of such purchase or acquisition, would reasonably be expected to
result in the existence or incurrence of a Material Adverse Effect;
(D)    except to the extent constituting Non-Compliant Subsidiaries or Assets,
any such newly-created or acquired Restricted Subsidiary, or the Loan Party that
is the acquirer of assets in connection with an asset acquisition, shall comply
with the requirements of Section 6.12; provided that a Permitted Acquisition may
include the direct or indirect acquisition of Non-Compliant Subsidiaries or
Assets if and only to the extent that, at the time any such Permitted
Acquisition is made, the aggregate amount of consideration relating to all such
Permitted Acquisitions made or provided by any Loan Party to purchase or acquire
any Non-Compliant Subsidiary or Assets and that is allocable


92



--------------------------------------------------------------------------------





to the purchase or acquisition of such Non-Compliant Subsidiaries or Assets,
when combined with the aggregate amount of any Investments previously designated
as Non-Compliant Subsidiaries or Assets, does not exceed (determined at the time
such Permitted Acquisition is made) $10,000,000;
(E)    (x) immediately after giving effect to any such purchase or other
acquisition, no Event of Default shall have occurred and be continuing and (y)
immediately after giving effect to such purchase or other acquisition, the
Borrower shall be in compliance on a Pro Forma Basis with a Consolidated Secured
Net Leverage Ratio 0.25:1.00 less than the then-applicable Consolidated Secured
Net Leverage Ratio level pursuant to Section 7.1(a);
(F)    the Borrower shall not, based upon the knowledge of the Borrower as of
the date any such acquisition or other purchase is consummated, reasonably
expect such acquisition or other purchase to result in a Default of an Event of
Default under Section 8.1(c);
(G)    no Indebtedness is assumed or incurred in connection with any such
purchase or acquisition other than Indebtedness permitted by the terms of
Section 7.2(j);
(H)    such purchase or acquisition shall not constitute an Unfriendly
Acquisition;
(I)    the Borrower shall have delivered to the Administrative Agent (x) at
least one (1) Business Day prior to the date on which any such purchase or other
acquisition is to be consummated (or such later date as is agreed by the
Administrative Agent in its sole discretion), a certificate of a Responsible
Officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
definition have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition; and
(J)    in the case of a purchase or acquisition which involves consideration of
$25,000,000 or more, the Borrower shall provide to the Administrative Agent (A)
as soon as available but in any event not later than five (5) Business Days
after the execution thereof, a copy of any executed purchase agreement or
similar agreement with respect to any such purchase or acquisition, (B)
quarterly and annual (including audited, if available) financial statements for
the most recent fiscal periods of the target and (C) a Compliance Certificate
calculated on a Pro Forma Basis after giving effect to the acquisition; or
(ii)    the consideration for such purchase or other acquisition is fully funded
with proceeds from issuances of Qualified Stock or with consideration in the
form of Qualified Stock of the Borrower;
(m)    Investments in existence on the date hereof listed on Schedule 7.7(m)
hereto;
(n)    Investments constituting the settlement, redemption, repurchase, net
share settlement or other acquisition of the 2022 Convertible Senior Notes or
the Other Convertible Notes; provided that, (i) at the time of such Investment,
no Default or Event of Default shall have occurred and be continuing,


93



--------------------------------------------------------------------------------





(ii) the Borrower shall be in compliance on a Pro Forma Basis with Section 7.1
and (iii) at the time of such Investment and after giving effect thereto,
Liquidity shall exceed $20,000,000;
(o)    additional Investments in an amount not to exceed the greater of (x)
$60,000,000 and (y) 100% of Consolidated EBITDA calculated for the Test Period
most recently ended; provided that, at the time of such Investment, no Default
or Event of Default shall have occurred and be continuing;
(p)    additional Investments; provided that the Borrower shall be in compliance
on a Pro Forma Basis with a Consolidated Net Leverage Ratio less than or equal
to 3.25:1.00; provided that, at the time of such Investment, no Default or Event
of Default shall have occurred and be continuing; and
(q)    intercompany Investments, reorganizations and other activities relating
to tax planning and reorganization, so long as, after giving effect thereto the
Liens of the Secured Parties in the Collateral, taken as a whole, are not
materially impaired (it being understood that the contribution of the Capital
Stock of one or more “first-tier” Foreign Subsidiaries to a newly created
“first-tier” Foreign Subsidiary shall be permitted).
Notwithstanding anything to the contrary herein, for purposes of the covenants
described in this Section 7.7, if any Investment (or a portion thereof) would be
permitted pursuant to one or more of the provisions described herein, the
Borrower may, subject to the prior written consent of the Administrative Agent,
divide and classify such Investments (or a portion thereof) in any manner that
complies with this Section 7.7, and may, subject to the prior written consent of
the Administrative Agent, later divide and reclassify any such Investment so
long as the Investment (as so divided and/or reclassified) would be permitted to
be made in reliance on the applicable exception as of the date of such
reclassification.

7.8    ERISA. Except as, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, the Borrower shall not, and shall not permit any
of its ERISA Affiliates to: (a) terminate any Pension Plan so as to result in
any material liability to such Person or any of such Person’s ERISA Affiliates,
(b) permit to exist any ERISA Event, or any other event or condition, which
presents the risk of a material liability to any of their respective ERISA
Affiliates, (c) make a complete or partial withdrawal (within the meaning of
ERISA Section 4201) from any Multiemployer Plan so as to result in any material
liability to such Person or any of their respective ERISA Affiliates, (d) enter
into any new Pension Plan or modify any existing Pension Plan so as to increase
its obligations thereunder which could result in any material liability to any
such Person or any of its respective ERISA Affiliates or (e) permit the present
value of all nonforfeitable accrued benefits under any Pension Plan (using the
actuarial assumptions utilized by the PBGC upon termination of a Pension Plan)
materially to exceed the fair market value of Pension Plan assets allocable to
such benefits, all determined as of the most recent valuation date for each such
Pension Plan.

7.9    [Reserved].

7.10    Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than any other Restricted Group Member; it being further agreed that any
transaction involving a Loan Party shall be upon fair and reasonable terms no
less favorable to the relevant Loan Party that it would obtain in a comparable
arm’s length transaction with a Parson that is not an Affiliate) unless such
transaction is (a) otherwise permitted under this Agreement, (b) in the ordinary
course of business of the relevant Restricted Group Member, and (c) upon fair
and reasonable terms no less favorable to the relevant Restricted Group Member
than it would obtain in a comparable arm’s length transaction with a Person that
is not an Affiliate, except that the following shall be permitted:


94



--------------------------------------------------------------------------------





(a)    reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option, restricted stock units or related grants involving Capital Stock and
other benefit plans and indemnification arrangements approved by the relevant
board of directors, board of managers, or equivalent corporate body);
(b)    any issuance or sale that is otherwise permitted by this Agreement by
Borrower after the Closing Date of any Capital Stock of the Borrower to
Affiliates, directors, officers or employees of the Borrower or any of its
Restricted Subsidiaries; and
(c)    any agreement with any Foreign Subsidiary involving transfer pricing,
distribution or other similar agreements of a similar nature, in each case
entered into in the ordinary course of Borrower’s business, in amounts and in a
manner consistent with past practices; and
(d)    the Affiliate transactions listed on Schedule 7.10(c).

7.11    Sale Leaseback Transactions. Enter into any Sale Leaseback Transaction
unless (a) the Disposition of the applicable property subject to such Sale
Leaseback Transaction is permitted under Section 7.5, and (b) any Liens in the
property of any Loan Party incurred in connection with any such Sale Leaseback
Transaction are permitted under Section 7.3.

7.12    Swap Agreements. Enter into any Swap Agreement, except Swap Agreements
which are entered into by a Restricted Group Member to (a) hedge or mitigate
risks to which such Restricted Group Member has actual or forecast exposure or
(b) effectively cap, collar or exchange interest rates (from floating to fixed,
fixed to floating rates, from one floating rate to another floating rate or
otherwise) with respect to any interest-bearing liability or investment of such
Restricted Group Member.

7.13    Fiscal Year. Make any change in its fiscal year; provided, however, that
the Borrower may, upon written notice to the Administrative Agent, change its
fiscal year to any other fiscal year reasonably acceptable to the Administrative
Agent, in which case, the Borrower and the Administrative Agent will, and are
hereby authorized by the Lenders to, make any adjustments to this Agreement that
are necessary to reflect such change in fiscal year.

7.14    Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Loan Party
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its Obligations
under the Loan Documents to which it is a party, other than (a) this Agreement
and the other Loan Documents, (b) any agreements governing any Purchase Money
Indebtedness or Capital Lease Obligations otherwise permitted hereby (in which
case, any prohibition or limitation shall only be effective against the assets
financed thereby), (c) customary restrictions on the assignment of leases,
licenses and other agreements, (d) any agreement in effect at the time any
Restricted Subsidiary becomes a Subsidiary of a Loan Party, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary or, in any such case, that is set forth in any agreement evidencing
any amendments, restatements, supplements, modifications, extensions, renewals
and replacements of the foregoing, so long as such amendment, restatement,
supplement, modification, extension, renewal or replacement applies only to such
Restricted Subsidiary and does not otherwise expand in any material respect the
scope of any restriction or condition contained therein.

7.15    Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or consensual restriction
on the ability of any Loan Party and any of their respective Subsidiaries to (a)
make Restricted Payments in respect of any Capital Stock of such


95



--------------------------------------------------------------------------------





Subsidiary held by, or to pay any Indebtedness owed to, any other Group Member,
(b) make loans or advances to, or other Investments in, any other Group Member,
or (c) transfer any of its assets to any other Group Member, except for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under the Loan Documents, (ii) contractual encumbrances or restrictions
in effect on the Closing Date and set forth on Schedule 7.15, (iii) (A)
Indebtedness permitted to be incurred pursuant to Section 7.2 which the Borrower
has reasonably determined in good faith will not materially impair the
Borrower’s ability to make payments under this Agreement when due, and
(B) restrictions on transfers of assets subject to Liens permitted by Section
7.3 (but, with respect to any such Lien, only to the extent that such transfer
restrictions apply solely to the assets that are the subject of such permitted
Lien), (iv) customary provisions in joint venture agreements or arrangements and
other similar agreements or arrangements relating solely to such joint venture
and the equity interests issued thereby, (v) any restrictions with respect to a
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with a Disposition permitted hereby of all or substantially all of
the Capital Stock or assets of such Subsidiary, (vi) customary restrictions on
the assignment of leases, licenses and other agreements, (vii) restrictions of
the nature referred to in clause (c) above under agreements governing Purchase
Money Indebtedness or Capital Lease Obligations otherwise permitted hereby which
restrictions are only effective against the assets financed thereby, or
(viii) any agreement in effect at the time any Subsidiary becomes a Restricted
Subsidiary of the Borrower, so long as such agreement applies only to such
Subsidiary, was not entered into solely in contemplation of such Person becoming
a Subsidiary or in each case that is set forth in any agreement evidencing any
amendments, restatements, supplements, modifications, extensions, renewals and
replacements of the foregoing, so long as such amendment, restatement,
supplement, modification, extension, renewal or replacement does not expand in
any material respect the scope of any restriction or condition contained
therein.

7.16    Lines of Business. Enter into any business, either directly or through
any Subsidiary, except for those businesses in which the Borrower and its
Restricted Subsidiaries are engaged on the date of this Agreement or that are
reasonably related, ancillary or incidental thereto.

7.17    Designation of other Indebtedness. Designate any Indebtedness or
indebtedness other than the Obligations as “Designated Senior Indebtedness” or a
similar concept thereto, if applicable.

7.18    [Reserved]

7.19    [Reserved].

7.20    Use of Proceeds. Use the proceeds of any Loan or extension of credit
hereunder, whether directly or indirectly, and whether immediately, incidentally
or ultimately, (a) to purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case in violation of, or for a purpose which
violates, or would be inconsistent with, Regulation T, U or X of the Board; (b)
to finance an Unfriendly Acquisition; (c) for the purpose of funding any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, to
the extent such funding is prohibited by Sanctions, or in any other manner that
will result in a violation by any individual or entity (including any individual
or entity participating in the transaction, whether as Lender, Arranger,
Administrative Agent, L/C Issuer, Swingline Lender, or otherwise) of Sanctions
(or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity in violation of
the foregoing); or (d) for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, and as applicable, the UK Bribery Act
2010, or other applicable anti-corruption laws.


96



--------------------------------------------------------------------------------






7.21    Subordinated Indebtedness.
(a)    Amendments. Amend, modify, supplement, waive compliance with, or consent
to noncompliance with, any Subordinated Debt Document, unless the amendment,
modification, supplement, waiver or consent (i) does not adversely affect the
Loan Parties’ ability to pay and perform each of their respective Obligations at
the time and in the manner set forth herein and in the other Loan Documents and
is not otherwise adverse to the Administrative Agent and the Lenders, and
(ii) is in compliance with the subordination provisions therein and any
subordination agreement with respect thereto in favor of the Administrative
Agent and the Lenders.
(b)    Payments. Make any payment or prepayment of principal of, premium, if
any, or interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to, any Subordinated Indebtedness, except as permitted by the subordination
provisions in the applicable Subordinated Debt Documents and any subordination
agreement with respect thereto in favor of the Administrative Agent and the
Lenders.

7.22    Anti-Terrorism Laws. Conduct, deal in or engage in or permit any
Affiliate or agent of any Loan Party within its control to conduct, deal in or
engage in any of the following activities: (a) conduct any business or engage in
any transaction or dealing with any person blocked pursuant to Executive Order
No. 13224 (“Blocked Person”), including the making or receiving any contribution
of funds, goods or services to or for the benefit of any Blocked Person; (b)
deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224; or (c)
engage in on conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or the Patriot Act.  The
Borrower shall deliver to the Administrative Agent and the Lenders any
certification or other evidence reasonably requested from time to time by the
Administrative Agent or any Lender confirming the Borrower’s compliance with
this Section 7.22.

SECTION 8
EVENTS OF DEFAULT

8.1    Events of Default. The occurrence of any of the following shall
constitute an Event of Default:
(a)    the Borrower shall fail to pay any amount of principal of any Loan when
due in accordance with the terms hereof (including Section 2.8); or the Borrower
shall fail to pay any amount of interest on any Loan, or any other amount
payable hereunder or under any other Loan Document, within five (5) Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or
(b)    any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document (i) if qualified
by materiality, shall be incorrect or misleading when made or deemed made, or
(ii) if not qualified by materiality, shall be incorrect or misleading in any
material respect when made or deemed made; or
(c)    (i) any Loan Party shall default in the observance or performance of any
agreement contained in Section 5.3, Section 6.1, Section 6.2(b) (and in the case
of each of the foregoing has failed to cure such default within five (5)
Business Days), clause (i) or (ii) of Section 6.5(a) (and has failed to cure


97



--------------------------------------------------------------------------------





such default within five (5) Business Days), Section 6.6(b) (and has failed to
cure such default within five (5) Business Days), Section 6.8(a), Section 6.16
or Section 7 of this Agreement or (ii) an “Event of Default” under and as
defined in any Security Document shall have occurred and be continuing; or
(d)    any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document to which
it is party (other than as provided in paragraphs (a) through (c) of this
Section), and such default shall continue unremedied for a period of 30 days
after the earlier of (i) the Borrower having received notice of the same from
the Administrative Agent or (ii) a Responsible Officer of a Loan Party obtaining
knowledge thereof; or
(e)    (i) any Restricted Group Member shall (A) default in making any payment
of any principal of any Material Indebtedness (including any Guarantee
Obligation, but excluding the Loans) on the scheduled or original due date with
respect thereto or default in making any payment of any interest on any such
Indebtedness in each case beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created or (B) default
in the observance or performance of any other agreement or condition relating to
any such Material Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
(x) cause, or to permit the holder or beneficiary of, or, in the case of any
such Material Indebtedness constituting a counterparty under, such Material
Indebtedness (or a trustee or agent on behalf of such holder, beneficiary, or
counterparty) to cause, after the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Material Indebtedness constituting a Guarantee Obligation) to become
payable or (in the case of any such Material Indebtedness constituting a Swap
Agreement) to be terminated, or (y) to cause, after the giving of notice if
required, any Restricted Group Member to purchase or redeem or make an offer to
purchase or redeem such Material Indebtedness prior to its stated maturity, or
(ii) any event of default (however designated) shall occur with respect to any
Subordinated Indebtedness of any Restricted Group Member; provided that this
paragraph (e) shall not apply to any settlement, redemption, repurchase, net
share settlement or other acquisition of the 2022 Convertible Senior Notes or
the Other Convertible Notes that is permitted by Section 7.7(n), or the
occurrence of any conversion or exchange trigger (other than a conversion or
exchange trigger that would otherwise constitute an Event of Default) that
results in such securities becoming convertible or exchangeable for Qualified
Stock or pursuant to an Investment permitted under Section 7.7(n), as
applicable, pursuant to their terms; or
(f)    (i) any Restricted Group Member shall commence any case, proceeding or
other action (a) under any Debtor Relief Law seeking to have an order for relief
entered with respect to it, or seeking to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, winding‑up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(b) seeking appointment of a receiver, trustee, custodian, conservator, judicial
manager or other similar official for it or for all or any substantial part of
its assets, or any Restricted Group Member shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against any
Restricted Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (a) results in the entry of an order for
relief or any such adjudication or appointment, or (b) remains undismissed,
undischarged or unbonded for a period of 60 days (provided that, during such 60
day period, no Loans shall be advanced or Letters of Credit issued hereunder);
or (iii) there shall be commenced against any Restricted Group Member any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof (provided that, during such 60 day period, no Loans
shall be advanced or Letters of Credit issued hereunder); or (iv) any Restricted
Group Member shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or


98



--------------------------------------------------------------------------------





(v) any Restricted Group Member shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or
(g)    there shall occur one or more ERISA Events which individually or in the
aggregate results in or otherwise is associated with liability of any Loan Party
thereof which, individually or in the aggregate could result in a Material
Adverse Effect during the term of this Agreement; or there exists an amount of
unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities) which individually or in the aggregate could result in a
Material Adverse Effect; or
(h)    there is entered against any Group Member (i) any final judgment or order
for the payment of money or fines involving in the aggregate a liability of
$10,000,000 or more (to the extent not paid or covered by insurance as to which
the relevant insurance company has acknowledged coverage), or (ii) one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case
(i) or (ii), (A) enforcement proceedings are commenced by any creditor, upon
such judgment, order, penalty or fine, as applicable, or (B) such judgment,
order, penalty or fine, as applicable, shall not have been vacated, discharged,
stayed or bonded, as applicable, pending appeal within 30 days from the entry or
issuance thereof; or
(i)    any of the Security Documents shall cease, for any reason, to be in full
force and effect (other than pursuant to the terms thereof), or any Loan Party
shall so assert, or any Lien in any material portion of the Collateral created
by any of the Security Documents shall cease to be enforceable and of the same
effect and priority purported to be created thereby; or
(j)    the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert; or
(k)    a Change of Control shall occur; or
(l)    any material Loan Document not otherwise referenced in Section 8.1(i) or
(j), at any time after its execution and delivery and for any reason other than
as expressly permitted hereunder or thereunder or the Discharge of Obligations,
ceases to be in full force and effect in all material respects; or any Loan
Party contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or any further liability or
obligation under any Loan Document to which it is a party, or purports to
revoke, terminate or rescind any such Loan Document.

8.2    Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    if such event is an Event of Default specified in clause (i) or (ii) of
paragraph (f) of Section 8.1 with respect to the Borrower, the Revolving
Commitments shall immediately terminate automatically and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall automatically immediately become due and payable,
and
(b)    if such event is any other Event of Default, any of the following actions
may be taken: (i) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Commitments, the
Swingline Commitments, and the L/C Commitments to be terminated forthwith,
whereupon the Revolving Commitments, the Swingline Commitments, and the L/C
Commitments shall


99



--------------------------------------------------------------------------------





immediately terminate; (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents to be due and payable forthwith, whereupon the same
shall immediately become due and payable; (iii) any Bank Services Provider may
terminate any Specified Swap Agreement or other Bank Services Agreement then
outstanding; and (iv) exercise on behalf of itself, the Lenders and the Issuing
Lender all rights and remedies available to it, the Lenders and the Issuing
Lender under the Loan Documents. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall Cash Collateralize
an amount equal to 105% (110% in the case of any Letter of Credit denominated in
a Foreign Currency) of the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts so Cash Collateralized shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
Obligations of the Borrower hereunder and under the other Loan Documents in
accordance with Section 8.3. In addition, (x) the Borrower shall also Cash
Collateralize the full amount of any Swingline Loans then outstanding, and (y)
to the extent elected by the applicable Bank Services Provider, the Borrower
shall also Cash Collateralize the amount of any Obligations in respect of Bank
Services then outstanding. After all such Letters of Credit and Bank Services
Agreements shall have been terminated, expired or fully drawn upon, as
applicable, and all amounts drawn under any such Letters of Credit shall have
been reimbursed in full and all other Obligations of the Borrower and the other
Loan Parties (including any such Obligations arising in connection with Bank
Services) shall have been paid in full, the balance, if any, of the funds having
been so Cash Collateralized shall be returned to the Borrower (or such other
Person as may be lawfully entitled thereto). Except as expressly provided above
in this Section, presentment, demand, protest and all other notices of any kind
are hereby expressly waived by the Borrower.

8.3    Application of Funds. After the exercise of remedies provided for in
Section 8.2, any amounts received by the Administrative Agent on account of the
Obligations shall be applied by the Administrative Agent in the following order:
First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including any Collateral-Related Expenses, fees, charges and disbursements of
counsel to the Administrative Agent and amounts payable under Sections 2.19,
2.20 and 2.21) payable to the Administrative Agent in its capacity as such
(including interest thereon);
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Lender (including any Letter
of Credit Fronting Fees, Issuing Lender Fees and the reasonable fees, charges
and disbursements of counsel to the respective Lenders and the Issuing Lender
and amounts payable under Sections 2.19, 2.20 and 2.21), in each case, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
Third, to the extent that the Swingline Lender has advanced any Swingline Loans
that have not been refunded by each Lender’s Swingline Participation Amount,
payment to the Swingline Lender of that portion of the Obligations constituting
the unpaid principal of and interest upon the Swingline Loans advanced by the
Swingline Lender;
Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Disbursements
which have not yet been converted into Revolving Loans, in each case, ratably
among them in proportion to the respective amounts described in this clause
Fourth payable to them;


100



--------------------------------------------------------------------------------





Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Disbursements which have not yet been converted into
Revolving Loans, to repayment or Cash Collateralization of amounts due under
Bank Services Agreements and Specified Swap Agreements, and to Cash
Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10, in each case,
ratably among them in proportion to the respective amounts described in this
clause Fifth held by or payable them;
Sixth, to the payment of all other Obligations of the Loan Parties that are then
due and payable to the Administrative Agent and the other Secured Parties on
such date, in each case, ratably among them in proportion to the respective
aggregate amounts of all such Obligations owing to the Administrative Agent and
the other Secured Parties on such date; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (excluding, for this purpose, any Obligations which have been Cash
Collateralized in accordance with the terms hereof), to the Borrower or as
otherwise required by Requirement of Law.
Subject to Sections 2.24(a), 3.4, 3.5 and 3.10, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral for
Letters of Credit after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.
Notwithstanding the foregoing, no Excluded Swap Obligation of any Guarantor
shall be paid with amounts received from such Guarantor or from any Collateral
in which such Guarantor has granted to the Administrative Agent a Lien (for the
ratable benefit of the Secured Parties) pursuant to the Guarantee and Collateral
Agreement; provided, however, that each party to this Agreement hereby
acknowledges and agrees that appropriate adjustments shall be made by the
Administrative Agent (which adjustments shall be controlling in the absence of
manifest error) with respect to payments received from other Loan Parties to
preserve the allocation of such payments to the satisfaction of the Obligations
in the order otherwise contemplated in this Section 8.3.

SECTION 9
THE ADMINISTRATIVE AGENT

9.1    Appointment and Authority.
(a)    Each of the Lenders hereby irrevocably appoints SVB to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
(b)    The provisions of Section 9 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities to any Lender or any other Person, except those expressly
set forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent. It is understood and agreed that the use of
the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a


101



--------------------------------------------------------------------------------





matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
(c)    The Administrative Agent shall also act as the collateral agent under the
Loan Documents, and the Issuing Lender and each of the other Lenders (in their
respective capacities as a Lender and, as applicable, Qualified Counterparty or
Bank Services Provider) hereby irrevocably (i) authorize the Administrative
Agent to enter into all other Loan Documents, as applicable, including the
Guarantee and Collateral Agreement, any subordination agreements and any other
Security Documents, and (ii) appoint and authorize the Administrative Agent to
act as the agent of the Secured Parties for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. The Administrative Agent, as collateral agent and
any co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.2 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Section 9 and Section 10 (including Section 9.7, as though such co-agents,
sub-agents and attorneys-in-fact were the collateral agent under the Loan
Documents) as if set forth in full herein with respect thereto. Without limiting
the generality of the foregoing, the Administrative Agent is further authorized
on behalf of all the Lenders, without the necessity of any notice to or further
consent from the Lenders, from time to time to take any action, or permit any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent to take any action, with respect to any Collateral or the Loan Documents
which may be necessary to perfect and maintain perfected the Liens upon any
Collateral granted pursuant to any Loan Document.

9.2    Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities provided for
herein as well as activities as the Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.

9.3    Exculpatory Provisions. The Administrative Agent shall have no duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent shall not:
(a)    be subject to any fiduciary or other implied duties, regardless of
whether any Default or any Event of Default has occurred and is continuing;
(b)    have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), as applicable; provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is


102



--------------------------------------------------------------------------------





contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and the Administrative Agent shall not be liable for
the failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2 and 10.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
Section 5.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

9.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for any of the Loan Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. The Administrative Agent may deem and treat the payee of any Note as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders (or such
other number or percentage of Lenders as shall be provided for herein or in the
other Loan Documents) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or such other
number or percentage of


103



--------------------------------------------------------------------------------





Lenders as shall be provided for herein or in the other Loan Documents), and
such request and any action taken or failure to act pursuant thereto shall be
binding upon the Lenders and all future holders of the Loans.

9.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice in writing from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action or refrain from taking such action with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

9.6    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys in fact or affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of a Group Member or
any affiliate of a Group Member, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates and made its own
credit analysis and decision to make its Loans hereunder and enter into this
Agreement. Each Lender also agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under or based upon this Agreement,
the other Loan Documents or any related agreement or any document furnished
hereunder or thereunder, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Group Members and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall have no duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Group Member or
any Affiliate of a Group Member that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys in fact or affiliates.

9.7    Indemnification. Each of the Lenders agrees to indemnify each of the
Administrative Agent, the Issuing Lender, and the Swingline Lender, and each of
its Related Parties in its capacity as such (to the extent not reimbursed by the
Borrower or any other Loan Party pursuant to any Loan Document and without
limiting the obligation of the Borrower or any other Loan Party to do so)
according to its Aggregate Exposure Percentage in effect on the date on which
indemnification is sought under this Section 9.7 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, in accordance with its Aggregate Exposure
Percentage immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent or such other Person in any way
relating to or arising out of, the Commitments, this Agreement, any of the other


104



--------------------------------------------------------------------------------





Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by the Administrative Agent or such other Person under or in connection
with any of the foregoing and any other amounts not reimbursed by the Borrower
or such other Loan Party; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted primarily from the Administrative Agent’s or such other
Person’s gross negligence or willful misconduct, and that with respect to such
unpaid amounts owed to any Issuing Lender or Swingline Lender solely in its
capacity as such, only the Revolving Lenders shall be required to pay such
unpaid amounts, such payment to be made severally among them based on such
Revolving Lenders’ Revolving Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought). The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder.

9.8    Agent in Its Individual Capacity. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

9.9    Successor Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. If the Administrative Agent at any time shall
resign or if the office of the Administrative Agent shall become vacant for any
other reason, the Required Lenders in consultation with the Borrower shall, by
written instrument, appoint a successor Administrative Agent (other than a
Disqualified Lender). Such successor Administrative Agent shall thereupon become
the Administrative Agent hereunder, as applicable, and the Administrative Agent
shall deliver or cause to be delivered to any successor Administrative Agent
such documents of transfer and assignment as such successor Administrative Agent
may reasonably request. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent meeting the qualifications set forth above. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations


105



--------------------------------------------------------------------------------





hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Secured
Parties under any of the Loan Documents, the retiring or removed Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed and such collateral security is
assigned to such successor Administrative Agent) and (ii) except for any
indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders, in consultation with
the Borrower, appoint a successor Administrative Agent as provided for above in
this Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring or removed
Administrative Agent (other than any rights to indemnity payments owed to the
retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of Section 9 and
Section 10.5 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as the
Administrative Agent.

9.10    Collateral and Guaranty Matters.
(a)    The Lenders irrevocably authorize the Administrative Agent, at its option
and in its discretion,
(i)    to release any Lien on any Collateral or other property granted to or
held by the Administrative Agent under any Loan Document (A) upon the Discharge
of Obligations, (B) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document, or (C) subject
to Section 10.1, if approved, authorized or ratified in writing by the Required
Lenders;
(ii)    to subordinate any Lien on any Collateral or other property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Sections 7.3(g) and (i); and
(iii)    to release any Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Restricted Subsidiary as a
result of a transaction permitted under the Loan Documents.
(b)    Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.
(c)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
(d)    Notwithstanding anything contained in any Loan Document, no Secured Party
shall have any right individually to realize upon any of the Collateral or to
enforce any guaranty of the Obligations


106



--------------------------------------------------------------------------------





(including any such guaranty provided by the Guarantors pursuant to the
Guarantee and Collateral Agreement), it being understood and agreed that all
powers, rights and remedies under the Loan Documents may be exercised solely by
the Administrative Agent on behalf of the Secured Parties in accordance with the
terms thereof; provided that, for the avoidance of doubt, in no event shall a
Secured Party be restricted hereunder from filing a proof of claim on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law or any other judicial proceeding. In the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Secured Party may be the purchaser or licensor of any or all of such Collateral
at any such sale or other disposition, and the Administrative Agent, as agent
for and representative of such Secured Party (but not any Lender or Lenders in
its or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any Collateral payable by the
Administrative Agent on behalf of the Secured Parties at such sale or other
disposition. Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and of the guarantees of the
Obligations provided by the Loan Parties under the Guarantee and Collateral
Agreement, to have agreed to the foregoing provisions. In furtherance of the
foregoing, and not in limitation thereof, no Specified Swap Agreement and no
Cash Management Agreement, the Obligations under which constitute Obligations,
will create (or be deemed to create) in favor of any Secured Party that is a
party thereto any rights in connection with the management or release of any
Collateral or of the Obligations of any Loan Party under any Loan Document
except as expressly provided herein or in the Guarantee and Collateral
Agreement. By accepting the benefits of the Collateral and of the guarantees of
the Obligations provided by the Loan Parties under the Guarantee and Collateral
Agreement, any Secured Party that is a Bank Services Provider or a Qualified
Counterparty shall be deemed to have appointed the Administrative Agent to serve
as administrative agent and collateral agent under the Loan Documents and to
have agreed to be bound by the Loan Documents as a Secured Party thereunder,
subject to the limitations set forth in this paragraph.

9.11    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Obligation in respect of any Letter of Credit shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated), by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Obligations in respect of any
Letter of Credit and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.9 and
10.5) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses,


107



--------------------------------------------------------------------------------





disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.9
and 10.5.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.12    Reports and Financial Statements.
Each Bank Services Provider and each Qualified Counterparty agrees to furnish to
the Administrative Agent at such frequency as the Administrative Agent may
reasonably request with a summary of all Obligations in respect of Bank Services
or Specified Swap Agreements due or to become due to such Bank Services Provider
or Qualified Counterparty, as applicable. In connection with any distributions
to be made hereunder, the Administrative Agent shall be entitled to assume that
no amounts are due to any Bank Services Provider or Qualified Counterparty
unless the Administrative Agent has received written notice thereof from such
Bank Services Provider or Qualified Counterparty, as applicable, and if such
notice is received, the Administrative Agent shall be entitled to assume that
the only amounts due to such Bank Services Provider on account of Bank Services
to such Qualified Counterparty on account of Specified Swap Agreements is the
amount set forth in such notice.

9.13    No Other Duties, etc.. Anything herein to the contrary notwithstanding,
none of the “Bookrunners,” “Lead Arrangers,” or Syndication Agent” listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender, the Issuing Lender or the
Swingline Lender hereunder.

9.14    Survival.
This Section 9 shall survive the Discharge of Obligations.

SECTION 10
MISCELLANEOUS

10.1    Amendments and Waivers.
(a)    Neither this Agreement, nor any other Loan Document (other than any L/C
Related Document and other than any Bank Services Agreement), nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section 10.1. The Required Lenders and each Loan
Party party to the relevant Loan Document may, or, with the written consent of
the Required Lenders, the Administrative Agent and each Loan Party party to the
relevant Loan Document may, from time to time, (i) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (ii) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided that no such waiver and no such amendment, supplement or modification
shall (A) forgive or reduce the principal amount or extend the final scheduled
date of maturity of any Loan, reduce the stated rate of any interest or fee
payable hereunder (except that (A) a waiver of the implementation of the Default
Rate shall only require the consent of Required Lenders and (B) any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (A)) or


108



--------------------------------------------------------------------------------





extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Revolving Commitment, in each case
without the written consent of each Lender directly affected thereby;
(B) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (C) amend clause (b) of the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, amend Section 10.6(b)(v) to permit an assignment to be made to a
Loan Party or any of a Loan Party’s Affiliates or Subsidiaries, release all or
substantially all of the Collateral, subordinate the Obligations to any other
obligation (other than Indebtedness permitted under Section 7.2, or Liens
permitted by Section 7.3 as in effect on the Closing Date, in each case, that
are permitted to be senior to the Obligations, or as otherwise expressly
permitted by this Agreement), or release all or substantially all of the value
of the guarantees (taken as a whole) of the obligations or the Guarantors under
the Guarantee and Collateral Agreement, in each case without the written consent
of all Lenders; (D) [reserved]; (E) (i) amend, modify or waive the pro rata
requirements of Section 2.18 or any of provisions of the Loan Documents
requiring pro rata treatment of the Lenders without the written consent of each
Revolving Lender or (ii) amend, modify or waive the pro rata requirements of
Section 2.18 or any of provisions of the Loan Documents requiring pro rata
treatment of the Lenders in a manner that adversely affects the L/C Lenders
without the written consent of each L/C Lender; (F) amend, modify or waive any
provision of Section 9 without the written consent of the Administrative Agent;
(G) amend, modify or waive any provision of Section 2.6 or 2.7 without the
written consent of the Swingline Lender; (H) amend, modify or waive any
provision of Section 3 without the written consent of the Issuing Lender; or
(I)(i) amend or modify the application of payments set forth in Section 8.3
without the written consent of each Lender, (ii) amend or modify the application
of payments set forth in Section 8.3 in a manner that adversely affects the L/C
Lenders without the written consent of the L/C Lenders, or (iii) amend or modify
the application of payments provisions set forth in Section 8.3 in a manner that
adversely affects the Issuing Lender without the written consent of the Issuing
Lender. Any such waiver and any such amendment, supplement or modification shall
apply equally to each of the Lenders and shall be binding upon the Loan Parties,
the Lenders, the Administrative Agent, the Issuing Lender, each Bank Services
Provider, each Qualified Counterparty, and all future holders of the Loans. In
the case of any waiver, the Loan Parties, the Lenders and the Administrative
Agent shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured during the period such waiver is effective; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon. Notwithstanding the foregoing, the Issuing
Lender may amend any of the L/C Documents without the consent of the
Administrative Agent or any other Lender. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Revolving Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender.
(b)    Notwithstanding anything to the contrary contained in Section 10.1(a)
above, in the event that the Borrower or any other Loan Party, as applicable,
requests that this Agreement or any of the other Loan Documents, as applicable,
be amended or otherwise modified in a manner which would require the consent of
all of the Lenders and such amendment or other modification is agreed to by the
Borrower and/or such other Loan Party, as applicable, the Required Lenders and
the Administrative Agent, then, with the consent of the Borrower and/or such
other Loan Party, as applicable, the Administrative Agent and the Required
Lenders, this Agreement or such other Loan Document, as applicable, may be
amended without


109



--------------------------------------------------------------------------------





the consent of the Lender or Lenders who are unwilling to agree to such
amendment or other modification (each, a “Minority Lender”), to provide for:
(i)    the termination of the Commitments of each such Minority Lender;
(ii)    the assumption of the Loans and Commitments of each such Minority Lender
by one or more Replacement Lenders pursuant to the provisions of Section 2.23;
and
(iii)    the payment of all interest, fees and other obligations payable or
accrued in favor of each Minority Lender and such other modifications to this
Agreement or to such Loan Documents as the Borrower, the Administrative Agent
and the Required Lenders may determine to be appropriate in connection
therewith.
(c)    The Administrative Agent may, with the consent of the Borrower only,
amend, modify or supplement this Agreement or any of the other Loan Documents to
cure any omission, mistake, or defect.
(d)    Notwithstanding any provision herein to the contrary but subject to the
proviso in Section 10.1(a), this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, and the Borrower (i) to add one or more additional credit or term loan
facilities to this Agreement and to permit all such additional extensions of
credit and all related obligations and liabilities arising in connection
therewith and from time to time outstanding thereunder to share ratably (or on a
basis subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders.
(e)    Notwithstanding any provision herein to the contrary, any Bank Services
Agreement may be amended or otherwise modified by the parties thereto in
accordance with the terms thereof without the consent of the Administrative
Agent or any Lender.
(f)    Notwithstanding any provision herein or in any other Loan Document to the
contrary, no Bank Services Provider and no Qualified Counterparty shall have any
voting or approval rights hereunder (or be deemed a Lender) solely by virtue of
its status as the provider or holder of Bank Services or Specified Swap
Agreements or Obligations owing thereunder, nor shall the consent of any such
Bank Services Provider or Qualified Counterparty, as applicable, be required for
any matter, other than in their capacities as Lenders, to the extent applicable.
(g)    In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Facility to permit the refinancing of
all or a portion of any outstanding Facility (the “Replaced Facility”) with
replacement commitments and/or tranches of loans, as applicable (a “Replacement
Facility”) hereunder; provided that (a) such Replacement Facility constitutes
Permitted Refinancing Indebtedness of the Replaced Facility and (b) the
covenants, events of default and guarantees shall be not materially more
favorable (taken as a whole and as determined in good faith by the Borrower) to
the Lenders providing such Replacement Facility than the covenants, events of
default and guarantees applicable to such Replaced Facility, except to the
extent necessary to provide for covenants, events of default and guarantees
applicable to any period after the maturity date in respect of the Replaced
Facility in effect immediately prior to such refinancing.


110



--------------------------------------------------------------------------------






10.2    Notices.
(a)    All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by facsimile or electronic
mail), and, unless otherwise expressly provided herein, shall be deemed to have
been duly given or made when delivered, or three (3) Business Days after being
deposited in the mail, postage prepaid, or, in the case of facsimile or
electronic mail notice, when received, addressed as follows in the case of the
Borrower and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:
Borrower:
Carbonite, Inc.
2 Avenue de Lafayette
Boston, Massachusetts 02111
Attention: Ms. Cassandra Hudson
E-Mail: chudson@carbonite.com
 
with a copy to:
Carbonite, Inc.
2 Avenue de Lafayette
Boston, Massachusetts 02111
Attention: General Counsel
E-Mail: legal@carbonite.com


and


Simpson Thacher & Bartlett LLP
425 Lexington Ave.
New York, NY 10017
Attention: James Cross
Facsimile No.: (212) 455-2500


Administrative Agent:
Silicon Valley Bank
275 Grove Street, Suite 2-200
Newton, Massachusetts 02466
Attention: Mr. Steve Lyons
E-Mail: slyons@svb.com


with a copy to:
Riemer & Braunstein, LLP
3 Center Plaza
Boston, Massachusetts 02108
Attn.: Charles W. Stavros, Esq.
Facsimile No.: (617) 692-3441
E-mail: cstavros@riemerlaw.com



provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email and
Internet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 unless otherwise agreed by the Administrative Agent and the applicable
Lender. The Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval


111



--------------------------------------------------------------------------------





of such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (a) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment); and (b) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its email address as described in the foregoing clause (a)
of notification that such notice or communication is available and identifying
the website address therefor; provided that, for both clauses (a) and (b), if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient.
(c)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto.
(d)    (%3)    Each Loan Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Communications (as defined below) available
to the Issuing Lender and the other Lenders by posting the Communications on
Debt Domain, DebtX Intralinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”), it being understood that, as of the date
hereof, the Platform is DebtX.
(i)    the Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or the Issuing Lender by means of electronic
communications pursuant to this Section, including through the Platform.

10.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.


112



--------------------------------------------------------------------------------






10.5    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent) in connection with the
syndication of the Facilities, the preparation, negotiation, execution, delivery
and administration of this Agreement and the other Loan Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), which shall be limited to a single counsel for such Persons and
one local counsel in each jurisdiction as the Administrative Agent shall deem
advisable in connection with the creation and perfection of security interests
in the Collateral, (ii) all reasonable and documented out‑of‑pocket expenses
incurred by the Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, and (iii) all reasonable and documented out‑of‑pocket expenses
incurred by the Administrative Agent or any Lender (including the reasonable and
documented fees, charges and disbursements of any counsel for the Administrative
Agent or any Lender in connection with the enforcement or protection of its
rights) (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued or participated in hereunder, including all
such reasonable and documented out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender (including the
Issuing Lender), and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages or liabilities, including
related expenses (including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee (which may include a single firm
of counsel for all such Indemnitees, taken as a whole and, in the case of an
actual or perceived conflict of interest where the Indemnitee affected by such
conflict informs the Borrower of such conflict and thereafter retains its own
counsel, of another firm of counsel for such affected Indemnitee and, if
necessary, of a single firm of local counsel in each appropriate jurisdiction or
a single firm of special counsel acting in multiple jurisdictions for such
affected Indemnitee)) incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower or any other Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the
breach in bad faith of such Indemnitee’s or Related Party’s obligations
hereunder, gross negligence or willful misconduct of such Indemnitee or any
Related Party thereof, if the Borrower or such Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction, (y) result from a claim brought by the Borrower


113



--------------------------------------------------------------------------------





or any of its Subsidiaries against such Indemnitee for material breach of such
Indemnitee’s obligations under the Commitment Letter if the Borrower or such
Subsidiary has obtained a final and nonappealable judgment in its or such
Subsidiary’s favor on such claim as determined by a court of competent
jurisdiction or (z) result from a proceeding that does not involve an act or
omission by the Borrower or any of its Affiliates that is brought by any
Indemnitee against any other Indemnitee (other than claims against any Agent in
its capacity as an Agent or in fulfilling its respective role as such with
respect to the Facilities). This Section 10.5(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower or any other
Loan Party pursuant to any other Loan Document for any reason fails indefeasibly
to pay any amount required under paragraph (a) or (b) of this Section to be paid
by it to the Administrative Agent (or any sub-agent thereof), the Issuing
Lender, the Swingline Lender, or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Lender, the Swingline Lender, or such Related Party, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that with respect to such unpaid amounts owed to the Issuing
Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Lenders shall be required to pay such unpaid amounts, such payment to
be made severally among them based on such Revolving Lenders’ Revolving
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) and provided further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), the Issuing Lender, or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Issuing Lender, or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this paragraph (c) are subject to the provisions of Sections 2.1,
2.4 and 2.20(e).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof. No Indemnitee referred to in paragraph
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor.
(f)    Survival. Each party’s obligations under this Section shall survive the
resignation of the Administrative Agent, the Issuing Lender, and the Swingline
Lender, the replacement of any Lender, the termination of the Loan Documents,
the termination of the Revolving Commitments and the Discharge of Obligations.


114



--------------------------------------------------------------------------------






10.6    Successors and Assigns; Participations and Assignments.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (which for purposes of this
Section 10.6 shall include any Bank Services Provider (as provider of Bank
Services) that is party to any Bank Services Agreement with the Borrower or
another Group Member), except that neither the Borrower nor any other Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Commitments and the Loans at the
time owing to it); provided that (in each case with respect to any Facility) any
such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitments and/or the Loans at the time owing to
it (in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Commitments (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Revolving Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Default or Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans and/or the Revolving
Commitments assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.


115



--------------------------------------------------------------------------------





(iii)    Required Consents. No consent shall be required for any assignment by a
Lender except to the extent required by paragraph (b)(i)(B) of this Section and,
in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x)  an Event of Default under Section
8.1(a), Section 8.1(f) or Section 8.1(c) (solely with respect to a breach of
Section 7.1) shall have occurred and be continuing (it being agreed that the
consent of the Borrower shall be required if such assignment is to a
Disqualified Lender at any time that an Event of Default under Section 8.1(c)
(solely with respect to a breach of Section 7.1) shall have occurred and be
continuing and no Event of Default under Section 8.1(a)or Section 8.1(f) shall
have occurred and be continuing) or (z) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten Business Days after
having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Revolving Facility if such assignment is to a Person that is not a Lender
with a Revolving Commitment in respect of such Facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender; and
(C)     the consent of the Issuing Lender and the Swingline Lender (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of the Revolving Facility if such assignment is to a Person that is
not a Lender with a Revolving Commitment in respect of the Revolving Facility,
an Affiliate of such Lender or an Approved Fund with respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent any such administrative
questionnaire as the Administrative Agent may request.
(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) a Loan Party or any of a Loan Party’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) unless an Event of Default under Section 8.1(a) or (f)
has occurred and is continuing, any Disqualified Lender.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans


116



--------------------------------------------------------------------------------





previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender, the Swingline Lender, and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.19, 2.20, 2.21 and 10.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in California a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, any Loan Party or any of any Loan Party’s
Affiliates or Subsidiaries, or unless an Event of Default under Section 8.1(a)
or (f) has occurred and is continuing, any Disqualified Lender) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Commitments
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii)  the Borrower, the Administrative Agent, the Issuing Lender and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnities
under Sections 2.20(e) and 9.7 with respect to any payments made by such Lender
to its Participant(s).


117



--------------------------------------------------------------------------------





Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which affects such Participant and for
which the consent of such Lender is required (as described in Section 10.1). the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.19, 2.20 and 2.21 (subject to the requirements and limitations
therein, including the requirements under Section 2.20(f) (it being understood
that the documentation required under Section 2.20(f) shall be delivered to such
Participant)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Section 2.23 as
if it were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.19 or 2.20, with
respect to any participation, than its participating Lender would have been
entitled to receive. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.23 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(k) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(f)    Notes. The Borrower, upon receipt by the Borrower of written notice from
the relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in Section 10.6.
(g)    Representations and Warranties of Lenders. Each Lender, upon execution
and delivery hereof or upon succeeding to an interest in the Revolving
Commitments or Loans, as the case may be, represents and warrants as of the
Closing Date or as of the effective date of the applicable Assignment and
Assumption that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments, loans or investments
such as the Revolving Commitments and Loans; and (iii) it will make or invest in
its Revolving Commitments and Loans for its own account in the ordinary course
of its business and without a view to distribution of such Revolving Commitments
and Loans within the meaning of the Securities Act or the Exchange Act, or other
federal securities laws (it being understood that,


118



--------------------------------------------------------------------------------





subject to the provisions of this Section 10.6, the disposition of such
Revolving Commitments and Loans or any interests therein shall at all times
remain within its exclusive control).

10.7    Adjustments; Set-off.
(a)    Except to the extent that this Agreement expressly provides for payments
to be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefitted Lender”) shall, at any time after the
Loans and other amounts payable hereunder shall immediately become due and
payable pursuant to Section 8.2, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set‑off, pursuant to events or proceedings of
the nature referred to in Section 8.1(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.
(b)    Upon (i) the occurrence and during the continuance of any Event of
Default and (ii) obtaining the prior written consent of the Administrative
Agent, each Lender and each of its Affiliates is hereby authorized at any time
and from time to time, without prior notice to the Borrower or any other Loan
Party, any such notice being expressly waived by the Borrower and each Loan
Party, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final),
in any currency, at any time held or owing, and any other credits, indebtedness,
claims or obligations, in any currency, in each case whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held or owing by such
Lender, its Affiliates or any branch or agency thereof to or for the credit or
the account of the Borrower or any other Loan Party, as the case may be, against
any and all of the obligations of the Borrower or such other Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such other Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender or any of its Affiliates shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.23 and, pending such payment, shall be segregated by such
Defaulting Lender or Affiliate thereof from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
or Affiliate thereof as to which it exercised such right of setoff. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application made by such Lender or any of its Affiliates;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender and its Affiliates under
this Section 10.7 are in addition to other rights and remedies (including other
rights of set-off) which such Lender or its Affiliates may have.

10.8    Payments Set Aside. To the extent that any payment or transfer by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or transfer or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant


119



--------------------------------------------------------------------------------





to any settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Insolvency Proceeding or otherwise, then (a) to the extent
of such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect. This Section 10.8 shall survive the
Discharge of Obligations.

10.9    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10    Counterparts; Electronic Execution of Assignments.
(a)    This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile or other
electronic mail transmission shall be effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrower and the Administrative Agent.
(b)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

10.11    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.11, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited under or in
connection with any Insolvency Proceeding, as determined in good faith by the
Administrative Agent or the Issuing Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

10.12    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the other Loan Parties, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the


120



--------------------------------------------------------------------------------





Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

10.13    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. This Section 10.13 shall
survive the Discharge of Obligations.

10.14    Submission to Jurisdiction; Waivers. The Borrower hereby irrevocably
and unconditionally:
(a)    submits to the exclusive jurisdiction of the State and Federal courts in
the Southern District of the State of New York; provided that nothing in this
Agreement shall be deemed to operate to preclude the Administrative Agent or any
Lender from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Administrative Agent or such
Lender. The Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and the Borrower
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court. The Borrower hereby waives personal service of the summons, complaints,
and other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to the Borrower at the addresses set forth in Section 10.2 of
this Agreement and that service so made shall be deemed completed upon the
earlier to occur of the Borrower’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid;
(b)    WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED
THIS WAIVER WITH ITS COUNSEL; and
(c)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
This Section 10.14 shall survive the Discharge of Obligations.

10.15    Acknowledgements. The Borrower hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)    none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and


121



--------------------------------------------------------------------------------





(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.16    Releases of Guarantees and Liens.
(a)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or Guarantee Obligations (1) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 10.1
or (2) under the circumstances described in Section 10.16(b) below.
(b)    Upon the Discharge of Obligations, the Collateral shall be released from
the Liens created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

10.17    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), but only after three (3) Business Days’
notice to the Borrower; (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, upon the request or
demand of any Governmental Authority, in response to any order of any court or
other Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law or if requested or required to do so in connection with any
litigation or similar proceeding, but only after three (3) Business Days’ notice
to the Borrower (provided that notice shall not be required in connection
routine bank audits); (d) to any other party hereto; (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, but only if and to the extent
reasonably necessary for the exercise of such remedies or rights; (f) subject to
an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder; (g)
on a confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the Facilities or (ii) the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Facilities; (h) with the consent of the Borrower; or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section, or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower.
Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement


122



--------------------------------------------------------------------------------





and all materials of any kind (including opinions or other tax analyses) that
are provided to it relating to such tax treatment and tax structure. However,
any such information relating to the tax treatment or tax structure is required
to be kept confidential to the extent necessary to comply with any applicable
federal or state securities laws.
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Without limiting the foregoing, the list of Disqualified Lenders may be made
available to prospective Lenders and participants on a confidential basis.

10.18    Automatic Debits. With respect to any principal, interest, fee, or any
other cost or expense (including attorney costs of the Administrative Agent or
any Lender payable by the Borrower hereunder) due and payable to the
Administrative Agent or any Lender under the Loan Documents, the Borrower hereby
irrevocably authorizes the Administrative Agent to debit any deposit account of
the Borrower maintained with the Administrative Agent in an amount such that the
aggregate amount debited from all such deposit accounts does not exceed such
principal, interest, fee or other cost or expense. If there are insufficient
funds in such deposit accounts to cover the amount then due, such debits will be
reversed (in whole or in part, in the Administrative Agent’s sole discretion)
and such amount not debited shall be deemed to be unpaid. No such debit under
this Section 10.18 shall be deemed a set-off.

10.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
and each other Loan Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under any other Loan Document
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Borrower or any other Loan Party in the Agreement
Currency, such Borrower and each other Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Borrower or other Loan Party, as applicable (or to
any other Person who may be entitled thereto under applicable law).

10.20    Patriot Act. Each Lender and the Administrative Agent (for itself and
not on behalf of any other party) hereby notifies the Borrower and each other
Loan Party that, pursuant to the requirements of “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act, it is


123



--------------------------------------------------------------------------------





required to obtain, verify and record information that identifies the Borrower
and each other Loan Party, which information includes the names and addresses
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower and each other Loan Party in accordance
with such rules and regulations. The Borrower will, and will cause each of its
Subsidiaries to, provide such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender to assist the
Administrative Agent or any such Lender in maintaining compliance with such
applicable rules and regulations.

10.21    Fraudulent Transfer. To the extent that any Loan Party shall, under
this Agreement or any other Loan Document as a joint and several obligor, repay
any of the Obligations made to another Loan Party hereunder or other Obligations
incurred directly and primarily by any other Loan Party (an “Accommodation
Payment”), then the Loan Party making such Accommodation Payment shall be
entitled to contribution and indemnification from, and be reimbursed by, each
other Borrower or other Loan Party in an amount, for each of such other Loan
Party, equal to a fraction of such Accommodation Payment, the numerator of which
fraction is such other Loan Party’s Allocable Amount and the denominator of
which is the sum of the Allocable Amounts of all of the Loan Parties. As of any
date of determination, the “Allocable Amount” of each Loan Party shall be equal
to the maximum amount of liability for Accommodation Payments which could be
asserted against such Loan Party hereunder without (a) rendering such Loan Party
“insolvent” within the meaning of Section 101(31) of the Bankruptcy Code,
Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the
Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such Loan Party with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving
such Loan Party unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the
UFCA.

10.22    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Remainder of page left blank intentionally]


124



--------------------------------------------------------------------------------









125



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


        
BORROWER:
CARBONITE, INC.
as the Borrower
 
 
 
 
By:
/s/ Anthony Folger
Name:
Anthony Folger
Title:
Chief Financial Officer and Treasurer




















































--------------------------------------------------------------------------------





    
ADMINISTRATIVE AGENT:
SILICON VALLEY BANK,
as the Administrative Agent
 
 
 
 
By:
/s/ Steve Lyons
Name:
Steve Lyons
Title:
Director










--------------------------------------------------------------------------------





    
LENDERS:
SILICON VALLEY BANK,
as Issuing Lender, Swingline Lender, and as a Lender
 
 
 
 
By:
/s/ Steve Lyons
Name:
Steve Lyons
Title:
Director








--------------------------------------------------------------------------------





    
CITIZENS BANK, N.A.,
as a Lender
 
 
 
 
By:
/s/ William E. Rurode, Jr.
Name:
William E. Rurode, Jr.
Title:
Managing Director








--------------------------------------------------------------------------------





    
HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
 
 
 
 
By:
/s/ Andrew Everett
Name:
Andrew Everett
Title:
Vice President










--------------------------------------------------------------------------------





    
BARCLAYS BANK PLC,
as a Lender
 
 
 
 
By:
/s/ Ronnie Glenn
Name:
Ronnie Glenn
Title:
Director








--------------------------------------------------------------------------------





    
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
 
 
 
 
By:
/s/ Debra DelVecchio
Name:
Debra DelVecchio
Title:
Managing Director
















--------------------------------------------------------------------------------








SCHEDULE 1.1A
COMMITMENTS
AND AGGREGATE EXPOSURE PERCENTAGES
REVOLVING COMMITMENTS
Lender
Revolving Commitment
Revolving Percentage
 
 
 
Silicon Valley Bank
$45,000,000
34.615384620%
Citizens Bank, N.A.
$35,000,000
26.923076920%
HSBC Bank USA, N.A.
$20,000,000
15.384615390%
Barclays Bank PLC
$15,000,000
11.538461540%
Wells Fargo Bank, National Association
$15,000,000
11.538461540%
Total
$130,000,000
100.00%



L/C COMMITMENTS
(which is a sublimit of, and not in addition to, the Revolving Commitments)
Lender
L/C Commitments
L/C Percentage
 
 
 
Silicon Valley Bank
$3,461,538.47
34.615384620%
Citizens Bank, N.A.
$2,692,307.69
26.923076920%
HSBC Bank USA, N.A.
$1,538,461.54
15.384615390%
Barclays Bank PLC
$1,153,846.15
11.538461540%
Wells Fargo Bank, National Association
$1,153,846.15
11.538461540%
Total
$10,000,000
100.00%



SWINGLINE COMMITMENT
(which is a sublimit of, and not in addition to, the Revolving Commitments)
Lender
Swingline Commitment
Exposure Percentage
 
 
 
Silicon Valley Bank
$10,000,000
100.00%
Total
$10,000,000
100.00%





Schedule 1.1A



--------------------------------------------------------------------------------








SCHEDULE 1.1B
EXISTING LETTERS OF CREDIT


L/C Number
Issuance Date
Expiration Date
Beneficiary
Stated Amount
SVBSF011857
May 3, 2017
May 3, 2018
311 S. Walker Building L.L.C. C/O Zeller Management Corporation
$46,000.00
SVBSF009957
April 20, 2015
April 20, 2018
Abbey Lafayette Operating LLC, C/O The Abbey Group
$788,820.00





Schedule 1.1B



--------------------------------------------------------------------------------








SCHEDULE 4.4
GOVERNMENTAL APPROVALS
None.


Schedule 4.4



--------------------------------------------------------------------------------








SCHEDULE 4.15
SUBSIDIARIES
Subsidiaries of Carbonite, Inc.
 
Subsidiary
 
Jurisdiction
Carbonite Securities Corporation
 
United States (Massachusetts)
Carbonite China Holdings, LLC
 
United States (Delaware)
Carbonite India Holdings, LLC
 
United States (Delaware)
Carbonite (China) Co., Ltd.
 
China
Zmanda Technologies India Pvt. Ltd
 
India
Carbonite Cloud Backup (Canada) Inc.
 
Canada
Carbonite GmbH
 
Switzerland
MailStore Software GmbH
 
Germany
Carbonite Holdings B.V.
 
Netherlands
Carbonite International Holdings, B.V.
 
Netherlands
Carbonite Operations B.V.
 
Netherlands
Carbonite (France) S.A.S.
 
France
Carbonite (UK) Limited
 
United Kingdom
Mozy, Inc.
 
Delaware
Mozy Holding Ltd.
 
Bermuda
Mozy International Ltd.
 
Ireland





Carbonite Securities Corporation, Carbonite International Holding B.V.,
Carbonite India Holdings LLC, Carbonite Holdings B.V., Carbonite (France) S.A.S.
and Mozy, Inc. are wholly owned subsidiaries of Carbonite, Inc.


Zmanda Technologies India Pvt Ltd. is a wholly owned subsidiary of Carbonite
India Holdings LLC.


Carbonite China Holdings LLC and Carbonite Operations B.V. are wholly owned
subsidiaries of Carbonite International Holdings B.V.


Carbonite (China) Co. Ltd. is a wholly owned subsidiary of Carbonite China
Holdings LLC.


Carbonite Cloud Backup (Canada) Inc., Carbonite GmbH and MailStore Software GmbH
are wholly owned subsidiaries of Carbonite Operations B.V.


Carbonite (UK) Limited is a wholly owned subsidiary of Carbonite (France) S.A.S.


Mozy Holding Ltd. is a wholly owned subsidiary of Mozy, Inc.


Mozy International Ltd. is a wholly owned subsidiary of Mozy Holding Ltd.








Schedule 4.15



--------------------------------------------------------------------------------








SCHEDULE 4.17
ENVIRONMENTAL MATTERS
None.






Schedule 4.17



--------------------------------------------------------------------------------








SCHEDULE 4.19(a)
FINANCING STATEMENTS AND OTHER FILINGS

Loan Party
UCC Filing Office
Carbonite, Inc.
Secretary of State of the State of Delaware


Carbonite Securities Corporation
Secretary of State of the State of Massachusetts


Mozy, Inc.
Secretary of State of the State of Delaware





The filing of each Intellectual Property Security Agreement with the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable.










Schedule 4.19(a)



--------------------------------------------------------------------------------






SCHEDULE 7.2(d)
EXISTING INDEBTEDNESS
None.




Schedule 7.2(d)



--------------------------------------------------------------------------------






SCHEDULE 7.3(f)
EXISTING LIENS
None.


Schedule 7.3(f)



--------------------------------------------------------------------------------






SCHEDULE 7.7(m)
EXISTING INVESTMENTS
None.


Schedule 7.7(m)



--------------------------------------------------------------------------------






SCHEDULE 7.10(c)
AFFILIATE TRANSACTIONS
The Intangible Property License Agreement, dated July 1, 2014, by and between
Carbonite, Inc., a Delaware corporation, and Carbonite GmbH, a Switzerland
limited liability company, pursuant to which Carbonite, Inc., exclusively
licenses certain product technologies and intangible property rights to
Carbonite GmbH.








Schedule 7.10(c)

--------------------------------------------------------------------------------






SCHEDULE 7.15
CLAUSES RESTRICTING SUBSIDIARY DISTRIBUTIONS
None.




Schedule 7.15

